    Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 1 of 99. PageID #: 7011




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION




UNITED STATES OF AMERICA,                  )   CASE NO.: 1:15-CV-01046
                                           )
              Plaintiff,                   )
                                           )   JUDGE SOLOMON OLIVER, JR.
       vs.                                 )
                                           )   NOTICE SUBMITTING MONITORING
CITY OF CLEVELAND                          )   TEAM’S EIGHTH SEMIANNUAL
                                           )   REPORT
              Defendant.                   )
                                           )
                                           )


       Pursuant to paragraph 375 of the Consent Decree, the Monitoring Team respectfully

submits its Eighth Semiannual Report.



                                               Respectfully submitted,



                                               /s/ Hassan Aden

                                               HASSAN ADEN
                                               Monitor
                                               The Aden Group LLC
                                               8022 Fairfax Road
                                               Alexandria, VA 22308
                                               Tel: (571) 274-7821
                                               Email: aden@theadengroup.com
    Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 2 of 99. PageID #: 7012




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 13, 2020, I served the foregoing document entitled NOTICE

SUBMITTING MONITORING TEAM’S EIGHTH SEMIANNUAL REPORT via the

court’s ECF system to all counsel of record.




                                                   /s/ Ayesha Hardaway
                                                   AYESHA HARDAWAY




                                               2
    Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 3 of 99. PageID #: 7013




Cleveland                 Eighth Semiannual Report
Police
Monitoring
Team                                                                       July 2020
        Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 4 of 99. PageID #: 7014
                                        Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



                                                                                                                 Table of Contents

A NOTE FROM THE MONITORING TEAM ................................................................................... 1

THE ROLE OF THE MONITORING TEAM & THIS REPORT........................................................... 4

I.       COMMUNITY ENGAGEMENT AND BUILDING TRUST ..................................................... 7

II.      COMMUNITY & PROBLEM-ORIENTED POLICING .......................................................... 12

III.     BIAS-FREE POLICING ........................................................................................................ 14

IV.      USE OF FORCE ................................................................................................................. 17

V.       CRISIS INTERVENTION ..................................................................................................... 32

VI.      SEARCH AND SEIZURE..................................................................................................... 38

VII.     ACCOUNTABILITY ........................................................................................................... 42

VIII.    TRANSPARENCY & OVERSIGHT ...................................................................................... 53

IX.      OFFICER ASSISTANCE & SUPPORT .................................................................................. 58

X.       SUPERVISION ................................................................................................................... 68

XI.      OUTCOME ASSESSMENTS ............................................................................................... 73
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 5 of 99. PageID #: 7015
                                 Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020


A NOTE FROM THE MONITORING TEAM

This Eighth Semiannual Report focuses on the efforts of the Cleveland Division of Police (“CDP”) to comply with
the requirements of the Consent Decree between the United States and City of Cleveland. It is being issued during
an unprecedented time. Even as the nation was making its way through the COVID-19 pandemic, it is now
grappling with the ongoing realities of systemic racism in all its forms – especially in policing.

Many are re-examining the various types of police reforms that have been implemented or proposed previously.
Some are calling for systemic changes that provide resources to community services for addressing problems and
that de-prioritize police response with respect to some community problems. Even as conversations around the
necessary nature, scope, and details of such changes continue, the work in Cleveland on transforming the police
department according to the Consent Decree continues. And this work remains important.

The Consent Decree continues to require the type of substantive change that can, within the current police
structure in Cleveland, make policing more just, equitable, effective, and safe for everyone. Even if some of the
topics that the Decree covers feel mundane or removed from the day-to-day realities of Cleveland’s communities,
changes in critical areas like policy, training, departmental review, accountability, and officer supervision are
precisely what can transform how officers perform and how CDP provides policing services today.

This report addresses the time period of September 2019 through February 2020. Consequently, this reporting
period is before the Cleveland community and Division of Police needed to address the realities of COVID-19.
Likewise, the report does not cover the time of uprising and social upheaval driven by the killing of George Floyd
in Minneapolis in May 2020. The Monitoring Team has already informed the Court and public that the Ninth
Semiannual Report will be focus predominantly on the Division’s response to the national call for police
transformation and the ensuing demonstrations. The Division’s response is at the crossroads of First Amendment
expression, demonstration management, community engagement, and many other areas at the core of the
Consent Decree. Nevertheless, some updates beyond the February 2020 cutoff are included in this report where
appropriate – particularly with respect to present up-to-date statistics about the Division’s performance.

Of most significant note, use of force, crime, officer injuries, and subject injuries remained down in
2019. In 2019, use of force was 20 percent lower than 2017. Although 2019 use of force this was an increase over
2018 (by about 13 percent), the overall downward trend since the introduction of the updated policies and training
pursuant to this process remains. CDP officers have been using less force even as crime was steady or down across
all major categories but rape since 2017. 2018 and 2019 saw a slight uptick in homicides and felonious assaults, and
recent spikes in violent crime activity – occurring since February 2020 – will be addressed by the Monitoring Team
in its next semiannual report. For purposes of the most recent reporting period ending in February 2020,
however, crime is down or steady across nearly every major category since the adoption of the use of force policies
in 2017. This has all occurred in a context where officer injuries are down – dropping 58 percent since 2017 – and
subject injuries have trended down. These metrics continue to suggest that officers are effectively implementing
the new use of force policies on a daily basis, with no compromise with respect to crime or increased officer safety
concerns.

The Consent Decree requires that, whenever force is used, it comply with CDP’s new use of force policies and be
appropriately investigated and reviewed by the Division. On May 1, 2020, the Court approved four critical
documents for ensuring comprehensive investigations into use of force: (1) a Use of Force Supervisory Reviews



                                                         1
        Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 6 of 99. PageID #: 7016
                                   Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020


and Investigations Policy (“Supervisory Review Policy”); (2) a Force Investigation Team (“FIT”) Manual; (3) a
FIT General Police Order (“GPO”); and (4) a Memorandum of Understanding Between the Cleveland Division of
Police and the Cuyahoga County Sheriff’s Department to Conduct Independent Criminal Investigations of Uses
of Force by Cleveland Police That Result in the Actual or Anticipated Death of a Person (“MOU”). The Monitoring
Team will be closely watching the implementation of these new policies. Additionally, the Monitoring Team
submitted the Force Review Board Policy, Checklist, and Force Review Board Training Curriculum. The
finalization of three key policies during this review period – (1) the Use of Force Supervisory Review Policy; (2)
the Force Investigation Team Manual; and (3) the Force Review Board Policy – will equip the Division to critically
self-assess use of force. This is especially significant as the Monitoring Team’s review of the timeliness of Officer
Involved Shooting Investigations found extraordinary and objectively unreasonable time delays.

More robust data systems are required in order to assess the state of the Division. As the Division moves from
policy development, through training, and toward sustained implementation of new requirements across a
material span of time and formal assessment of its progress, the Division still must devote significant energy to
ensuring data-collection in all areas of police service, particularly “use of force, arrests, motor vehicle and
investigatory stops, and misconduct complaints alleging discrimination, to determine whether CDP’s activities
are applied or administered in a way that discriminates against individuals on the basis of race, ethnicity, gender,
disability, sexual orientation, or gender identity.”1

The Division still lacks the technology and data necessary to allow officers to report basic
information necessary to evaluate the Department’s performance with respect to stops, searches,
and arrests; interactions with individuals in behavioral crisis; and community policing and
problem-solving. Although the Division has made progress since the start of the Consent Decree, it must focus
on developing the connected infrastructure for all subject areas is required if the Division is to become a dynamic,
learning organization – monitoring and proactively applying data and information to drive better performance
and continuing improvement into the future. Indeed, without the necessary information and data, the Parties and
Monitoring Team will be unable to effectively conduct audits and assessments of the Division’s progress.

Progress in the development and implementation of working accountability systems is mixed. The Division
created an Investigative Structure Matrix to map the agencies and units that investigate officer conduct and
worked to develop an Internal Affairs policy and manual, which was submitted for Court review and approved
during this reporting period. The Division also amended its Disciplinary Matrix to clarify that officer dishonesty
carries a presumption of termination. However, problems have also been identified, to include a lack of timely
adjudication of internal and external allegations of misconduct and what appears to be a backlog of cases being
handled by the Division’s Case Preparation Unit.

The Office of Professional Standards, with the support of external consultants, was able to eliminate the backlog
of uninvestigated or partially-investigated civilian complaints. Although OPS has added much-needed staff since
2018, one critical position (the General Manager) is currently unfilled. Despite the increased difficulty hiring
during COVID-19 and the impacts to municipal budgets, the Monitoring Team encourages the City to make this
hire a priority.

Overall, while progress continues in the area of accountability, work remains as these systems


1
    Dkt. 7-1 ¶ 265, available at https://www.justice.gov/crt/case-document/file/908536/download.


                                                          2
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 7 of 99. PageID #: 7017
                                Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020


mature and evolve to work together. At every level of review, it is critical that the accountability and
disciplinary systems are coherent, fair, and transparent – with every decisionmaker owning and explaining the
reasoning behind their decisions as to whether officers are adhering to the Division’s expectations.

In sum, this Report finds the Division and City continuing to make progress with meeting the requirements of the
Consent Decree. However, the City and the Division still have a ways to travel before in-depth quantitative and
qualitative assessments to measure full and effective compliance with the Consent Decree will be possible.
Greater, redoubled urgency is necessary for the Department to reach full and effective compliance.

                                                                               Cleveland Police Monitoring Team
                                                                                                   July 15, 2020




                                                       3
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 8 of 99. PageID #: 7018
                                  Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020

THE ROLE OF THE MONITORING TEAM & THIS REPORT

As with the Monitoring Team’s previous reports, we begin with summarizing the role of the Monitoring Team
and of this report. Under the terms of the Consent Decree between the United States and the City of Cleveland
(the “City”) (collectively, the “Parties”) involving the Cleveland Division of Police, the Court-appointed
Monitoring Team must “assess and report” to the Court whether the Decree’s requirements “have been
implemented, and whether this implementation is resulting in constitutional and effective policing, professional
treatment of individuals, and increased community trust ”2 This is the Monitoring Team’s eighth semiannual
report.3 It addresses the reporting period of September 2019 through February 2020. However, as this report is
being delivered later than expected due to the impacts of COVID-19 and because the Monitoring Team will be
conducting a “special report” on the Division’s response to the demonstrations stemming from the killing of
George Floyd and the Black Lives Matter movement for the Ninth Semiannual report, the Monitoring Team is
including significant developments through the date of this report. However, the data gathered for the report is
limited to the official six-month period.

The Monitoring Team is an “agent of the Court” that is “subject to the supervision and orders of the Court.”4 The
role of the Team is to assess, independently and on behalf of Judge Solomon Oliver, Jr., whether CDP and the City
of Cleveland have reached compliance with the various and diverse requirements of the Consent Decree. Thus, as
the Monitoring Team has previously outlined, it “is not an employee, contractor, or any other type of agent” of
either the City of Cleveland or the United States Department of Justice (“DOJ”).5 Instead, it works for the Court.

As part of that charge, the Team assists in facilitating Consent Decree implementation by providing technical
assistance and Counsel to the Division of Police and City of Cleveland. Although its ultimate task is to inform the
Court and DOJ about the City’s compliance with the Consent Decree, the Team provides ongoing assistance
geared at ensuring effective, efficient, and expeditious progress.

A.     The Fourth Year Monitoring Plan

The Fourth Year Monitoring Plan principally addresses the period of February 1, 2019 through January 31, 2020,
with a handful of dates past January 31, 2020.6

B.    The Purpose and Form of This Report

Since the Third Semiannual Report, the Monitoring Team has summarized the status of the City’s compliance
with each paragraph of the Consent Decree. Although providing “a paragraph-by-paragraph accounting of the
general state of the City’s compliance runs the risk of being an over-simplification,” these summary
characterizations remain useful markers for understanding progress over time.7

Thus, each major section of this Eighth Semiannual Report summarizes the Monitoring Team’s generalized

2
  Dkt. 7-1 ¶ 350.
3
  Id. at ¶ 375 (requiring semiannual reports).
4
  First Semiannual Report at 14.
5
  Id.
6
  Dkt. 249.
7
  Third Semiannual Report at 9.

                                                        4
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 9 of 99. PageID #: 7019
                                 Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020


conclusions about the status of compliance by describing the state of each area as one of the following:
        Non-Compliance. The City or Division has not yet complied with the relevant provision of
        the Consent Decree. This includes instances in which the City or Division’s work or efforts have
        begun but cannot yet be certified by the Monitoring Team as compliant with a material
        component of the requirement.

        Evaluation Deferred. This category reflects those limited instances where work in a given
        area has been intentionally and affirmatively deferred in order to work on other, necessary
        prerequisites. In these areas, the City or Division could have made more progress in a given area
        but, for project management reasons, have appropriately focused attention on other areas.
        Although this still means that the City has a distance to travel to reach General Compliance with
        the term of the Consent Decree, the intentional and affirmative decision to postpone focus on a
        given area for project management and implementation purposes is sufficiently different to
        warrant a separate designation in some cases.

        Partial Compliance. The City or Division has made sufficient initial strides or sufficient partial
        progress toward compliance toward a material number of key components of the provision of
        the Consent Decree—but has not achieved operational compliance. This includes instances
        where policies, processes, protocols, trainings, systems, or the like exist on paper but do not exist
        or function in day-to-day practice. It may capture a wide range of compliance states or
        performance, from the City or Division having taken only very limited steps toward operational
        compliance to being nearly in operational compliance.

        Operational Compliance. The City or Division has made notable progress to technically
        comply with the requirement and/or policy, process, procedure, protocol, training, system, or
        other mechanism of the Decree such that it is in existence or practice operationally—but has not
        yet demonstrated, or not yet been able to demonstrate, meaningful adherence to or effective
        implementation, including across time, cases, and/or incidents. This includes instances where a
        given reform is functioning but has not yet been shown, or an insufficient span of time or volume
        of incidents have transpired, to be effectively implemented in a systemic manner.

        General Compliance. The City or Division has complied fully with the requirement and the
        requirement has been demonstrated to be meaningfully adhered to and/or effectively
        implemented across time, cases, and/or incidents. This includes instances where it can be shown
        that the City or Division has effectively complied with a requirement fully and systemically.

The same caveats that have previously applied to the use of these summary categories remain applicable. First,
“Non-Compliance” or “Partial Compliance” do not automatically mean that the City or CDP have not made good-
faith efforts or commendable strides toward compliance. It might, instead, signify that initial work has either not
yet begun or reached a sufficiently critical point where progress can be considered to have been made.

Second, “Partial Compliance” requires more than taking some limited, initial steps toward compliance with a
requirement. It instead requires that the City or Division have made “sufficient, material progress toward
compliance” that “has graduated from the stages of initial work to more well-developed and advanced refinement




                                                         5
    Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 10 of 99. PageID #: 7020
                                 Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020


of various reforms.”8

Third, these summary terms do not appear in the Consent Decree. The Team employs them in order to synthesize
and summarize the report’s conclusions. Relatedly, compliance with individual paragraphs of the Decree is
necessary for the larger, overall “Substantial and Effective Compliance” with the whole of the Consent Decree but
it is not the same thing. Ultimately, “Substantial and Effective Compliance” with the Consent Decree will be
reached when “the City either has complied with all material requirements of this Agreement, or has achieved
sustained and continuing improvement in constitutional policing, as demonstrated pursuant to this Agreement’s
outcome measures,”9 “by a preponderance of the evidence.”10

Fourth, the charts that summarize progress in each area also condense the requirements of each paragraph rather
than reprinting the entire Consent Decree in the context of this report. Any imprecision detected or confusion
created by these condensed or summarized requirements is unintended and, in any event, can be cured with
reference to the original Consent Decree language itself.11 The charts primarily cover paragraphs 14 through 340
of the Consent, but other paragraphs also contain requirements that the City must meet.12

We also reiterate that these overall “compliance status” conclusions at the start of each chapter do not replace the
more rigorous quantitative and qualitative assessments of how CDP is performing over time:

        [T]he Monitoring Team bases its assessments on its current understandings, knowledge, and
        information gained through ongoing work and discussion with CDP, the Parties, and other
        stakeholders. The assessments are informal to the extent that not all of them are necessarily
        informed by the type of exhaustive compliance and outcome measurements that are a critical
        component of the Consent Decree—and the summary determinations do not take the place of
        these more structured, systemic analyses. The intent is to provide a bottom-line sense of where
        the Division is on the road to compliance. Ongoing, rigorous quantitative and qualitative
        assessments will provide a more comprehensive picture as work under the Consent Decree
        proceeds.13

The Team’s characterizations of progress should ultimately be viewed as a synthesis or bottom-line accounting of
the substantive discussions of each major Consent Decree area contained within this report.

Finally, the Monitoring Team notes that the City of Cleveland’s implementation of the Consent Decree and the
various subprojects comprising it, is a substantial task. Many areas of the Decree require significantly more time
than one reporting period for the City to achieve—and for the Monitoring Team to report on major
breakthroughs of progress. Accordingly, the Team’s semiannual reports, including this current report, reprint
content from prior semiannual reports in instances where there has not been enough material progress to warrant
an update. In such cases, the Monitoring Team has elected to not cite to prior semiannual reports in the interest
of readability.

8
   Third Semiannual Report at 10.
9
   Dkt. 7-1 ¶ 456 (emphasis added).
10
   Id. at ¶ 397.
11
   See id.
12
   See Third Semiannual Report at 10.
13
   Id. at 11.

                                                         6
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 11 of 99. PageID #: 7021
                                  Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



I.                  COMMUNITY ENGAGEMENT AND BUILDING TRUST

 Paragraph                                                                                       Status of
                                                                                                 Compliance
 14. CDP creation of “formal and informal mechanisms that facilitate ongoing                     PARTIAL
 communication between CDP and the many Cleveland communities it serves.”                        COMPLIANCE


A.                 Community Police Commission (“CPC”)

 Paragraph                                                                                       Status of
                                                                                                 Compliance
 15. Creation of CPC to make recommendations, work with Cleveland communities to                 GENERAL
 develop recommendations, and “report to the City and community as a whole and to                COMPLIANCE
 provide transparency” on reforms
 16. Establishment of CPC Selection Panel to select CPC Commissioners; composition               GENERAL
 of CPC; and periodic meetings with Chief of Police to “provide recommendations.”                COMPLIANCE
 17(a). “[H]old public meetings across the City, complete an assessment of CDP’s bias-           GENERAL
 free policing policies, practices, and training, and make recommendations.”                     COMPLIANCE
 17(b). “[A]ssist as appropriate in . . . development of training related to bias-free           GENERAL
 policing and cultural competency.”                                                              COMPLIANCE
 17(c). “[O]n an ongoing basis, assess CDP’s community activities” and “make    PARTIAL
 recommendations” related to “community engagement” and “community confidence.” COMPLIANCE
 17(d). “[O]n an ongoing basis, review CDP’s civilian oversight structure to determine if PARTIAL
 there are changes it recommends for improving CDP’s accountability and                   COMPLIANCE
 transparency.”
 17(e). “[P]erform other function[s] as set out in this Agreement.”                              PARTIAL
                                                                                                 COMPLIANCE
 18(a). “[R]eview and comment on CDP’s policies and practices related to use of force,           PARTIAL
 search and seizure, and data collection and retention.”                                         COMPLIANCE
 18(b). [R]eview and comment on CDP’s implementation of initiative, programs, and                PARTIAL
 activities that are intended to support reform.”                                                COMPLIANCE
 18(c). “[H]old public meetings to discuss the Monitor’s reports and to receive                  OPERATIONAL
 community feedback concerning CDP’s compliance with this Agreement.”                            COMPLIANCE
 19. “The City will provide access to all information requested by the Commission                PARTIAL
 related to its mandate, authority, and duties unless it is law enforcement sensitive,           COMPLIANCE
 legally restricted, or would disclose a personnel action.”
 20. CPC “will issue [at least annual] reports,” which the “City will post . . . to the City’s   OPERATIONAL
 website.”                                                                                       COMPLIANCE




                                                           7
        Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 12 of 99. PageID #: 7022
                                     Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



     21. “The City will consider and timely respond in writing to the Commission’s              PARTIAL
     recommendations for improvements,” which “will be posted to the City’s website.”           COMPLIANCE
 22. CPC budget listed as “separate line item” to ensure “sufficient independence and           GENERAL
 resources.”                                                                                    COMPLIANCE


Background

The City agreed to create a Community Policing Commission (“CPC” or the “Commission”) in order:

            •    “To leverage the experience of the people of Cleveland”; and
            •    “[T]o ensure that CDP recognizes and operates in a manner consistent with cooperative community
                 understanding and engagement.”14

The CPC has a specific mandate under the Decree, including:

            •    “Making recommendations to the Chief of Police and the City . . . on policies and practices related to
                 community and problem-oriented policing, bias-free policing, and police transparency”;
            •    “Working with the many communities that make up Cleveland for the purpose of developing
                 recommendations for police practices that reflect an understanding of the values and priorities of
                 Cleveland residents”;
            •    “Reporting to the City and community as a whole and to provide transparency on police department
                 reforms.”15

At this particular moment, engagement with the community – including and especially individuals with concerns
and criticisms about policing – is more critical to the overall safety and well-being of the Cleveland community
than ever.

The Monitoring Team has become concerned during the past reporting period, and especially recently, about an
ongoing hesitance on the part of City and Division stakeholders to engage productively with members of the
Commission. From early in the Consent Decree process, the City of Cleveland has been skeptical and seemingly
frustrated with the presence of the Commission, the Commission’s requests for information, and any substantive
endeavors that the group undertakes. While the relationship is often strained, there have been many examples of
productive interaction. For instance, the development of the new use of force policies, the completion of the
Search and Seizure policies and relevant training, and most recently, the soon to be completed Interaction with
Youth and Transgender individuals.

In monthly meetings among stakeholders and Parties that the Monitoring Team insisted on holding from the
earliest days of the Consent Decree process, the City and Division have consistently raised barriers to providing
information, data, and feedback to the Commission. City and Division representatives have demonstrated their
reluctance to work with the Commission by challenging their authority, compelling them to continually articulate


14
     Dkt. 7-1 at ¶ 15.
15
     Id.



                                                            8
           Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 13 of 99. PageID #: 7023
                                 Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



the reasons for their activities, and dismissing their input even when the substance is sound. Especially in recent
months, the tone of City and Division representatives in meetings with the Commission and Parties each month
has been unduly confrontational.

In its prior semiannual reports and in Court proceedings, the Monitoring Team has detailed both the important
work that the Commission has accomplished and the significant growing pains and self-inflicted difficulties that
CPC endured in its initial years. As the Monitoring Team has pointed out, however, establishing any new civic
body is not without its challenges, difficulties, and disagreements – and time spent on trial and error with respect
to how to best “to leverage the experience of the people in Cleveland” was both necessary and important.16 The
Team has been critical, at times, at distractions in which the Commission has engaged over the years – including
on staff matters, membership issues, and inter-personal dynamics – for fear that they would unduly detract from
the important charge of the Commission. Additionally, the Monitoring Team recognizes that the relationship
between the City and the CPC relies on producing fair and balanced reports and appropriate community
messaging on many reform activities-this, at times, has been a source of frustration for the City, and the
Monitoring Team has served to mediate issues of concern as they arise. Nothing in the City and Division’s
relationship with the Commission suggests an interest in or the importance of the community substantively
participating on areas of police reform and police practice. Any cooperation extended by the City and Division
occurs because it is mandated, not because it is seen as beneficial to the Cleveland community or the long-term
success of the Division of Police.

The City and Division may take issue with the characterization of its relationship with the Commission. The City
continues to fund the Commission’s activities at the minimum amount required, and as approved by the
Monitoring Team and Court. Beyond this, however, the Monitoring Team sees little in the relationship with the
Commission that is positive or productive.

The Monitoring Team has a fiduciary duty to the Court and an express instruction from the Court to report to it
regularly as to the status of the Commission. The Team is charged, then, with being the “eyes and ears” of the
Court.

The Monitor will be especially clear here: De-legitimizing or dismissing the CPC is the same as de-legitimizing
and dismissing the Cleveland community. To recommend to the Court that the Division be certified in
Substantial and Effective Compliance, the Team will need to see sustained, meaningful evidence that – as the
Consent Decree outlines – the City “recognizes and operates in a manner consistent with cooperative
community understanding and engagement.”17 There is much work to be done to improve the relationship
between the Commission and the City, to include the CDP.

We understand that a retreat between the City and the CPC Commissioners is in the process of being
scheduled. It is the hope of all that the participants can, between themselves, establish common ground going
forward. If that fails, the Monitor Team will stand ready to advise the Court and community accordingly.




16
     Id.
17
     Id.



                                                         9
        Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 14 of 99. PageID #: 7024
                                  Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



Where the Commission Stands Now

Even as the relationship with the City and Division has devolved, the Commission has continued to make progress.
This reporting period brought about the selection of new commissioners to serve on the CPC. The Consent
Decree required that the selection panel recommend a new slate of volunteer commissioners at the end of its
fourth year.18 The ultimate appointment of the new members resides with the Mayor. Following an application
and interview process designed by the selection panel, the CPC saw the appointment of eight new commissioners
and the re-appointment of two commissioners with prior service. The City has worked diligently to ensure that
the selection process is efficient and has remained flexible to address the vacancies resulting from the turnover of
CPC commissioners.

The CPC is currently comprised of members who serve as representatives from various segments of Cleveland’s
diverse communities. These commissioners have backgrounds and expertise working in public schools, social
services, veteran affairs, academia, legal services, ministry, and mental health. The three police union members
previously selected by the Black Shield, Cleveland Police Patrolman’s Association, and the Fraternal Order of
Police continued to represent those unions. The CPC is currently led by co-chairs Rev. Frederick Knuckles and
Sgt. Richard Jackson. The Monitoring Team is grateful for the leadership of the co-chairs and the generous
contribution of all commissioner’s time, expertise, and professionalism.

In addition to carrying forward its work on search and seizure and community engagement from the prior
reporting period, the CPC expanded their work into a few new areas. Its Accountability Workgroup led by
Commissioner Logan provided community updates on CDP’s consent decree related training in the areas of bias
free, search and seizure, and community and problem-oriented policing. The CPC also selected an outside
consultant to analyze community impact and perceptions of those trainings and provide gap analysis to CDP based
on community expectations.

Two new workgroups were also formed by the Commission during this reporting period. The first, a Pursuit
Policy Workgroup, was formed after the tragic death of 13-year-old Tamia Chapman. The CPC also responded to
community concerns by hosting a well-attended listening session that included comments from Chief Calvin
Williams. The Monitoring Team finds the work of the CPC on this critical issue valuable to the community needs
and, thereby, the reform process.

The Discipline Policy Workgroup is the other new workgroup created by the CPC. It is reportedly comprised of
non-commissioner civilians and law enforcement experts to review CDP’s current discipline policy and matrix
with an eye toward making recommendations for improvements. The Monitoring Team looks forward to learning
more about the processes and methodologies the workgroup anticipates using to reach its desired outcome.

B.                  District Policing Committees

     Paragraph                                                                               Status of
                                                                                             Compliance


18
     Id. at ¶ 16.



                                                         10
        Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 15 of 99. PageID #: 7025
                                    Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



     23. Facilitation of “regular communication and cooperation between CDP and                 PARTIAL
     community leaders at the local level,” with District Policing Committees meeting “at       COMPLIANCE
     minimum, every quarter.”
     24. CPC, CDP, and Community Relations Board (“CRB”) will “develop a mechanism              PARTIAL
     to recruit and expand” Committee membership.” CDP “will work with [Community               COMPLIANCE
     Police] Commission to select officers for each District Policing Committee.”
     25. CDP “will work closely with District Policing Committees to identify strategies to     PARTIAL
     address crime and safety issues in their District,” considering and addressing             COMPLIANCE
     identified priorities.
     26. “At least annually, each District Policing Committee will present its identified       NON-
     strategies, concerns, and recommendations” to the CPC, with CDP officer who is             COMPLIANCE
     Committee member presenting to CPC “CDP’s assessment of ways to address” the
     recommendations.”


Background

As detailed in previous semi-annual reports, the Decree calls for the expansion—building on existing structures—
of five District Policing Committees, or one for each of the five police districts within the city of Cleveland.19 Those
Committees, which existed long before the Consent Decree process, must work to “identify strategies to address
crime and safety issues in their District.”20

Where the DPCs Stand

The DPC Implementation Plan, CDP’s strategy to modify and improve the five DPCs to meet the terms of the
Consent Decree, was approved by the Court on February 20, 2019. The Monitoring Team is unaware of any
significant updates or progress by CDP toward the implementation of the plan during this reporting period.

As of the writing of this report, the Monitoring Team has also not been made aware three significant items
required under the DPC Implementation Plan. They include: the outcomes generated from bi-annual meetings
required by the Plan; the results of a survey each DPC was required to conduct within their neighborhood; and
the completion of annual reports required under the DPC Implementation Plan. Those reports are supposed to
detail each DPC’s recommendations to address crime in their respective communities. The first report under the
Plan was due for submission February 2019. As mandated by the Decree, the DPCs are also required to submit these
annual reports to the Community Police Commission.21            The City’s failure to adhere to the timeline and
expectations of the DPC Implementation Plan leaves the Monitoring Team concerned. The Team remains ready
and available to provide any technical assistance in this area.




19
   Id. at ¶¶ 23-24.
20
   Id. at ¶ 25.
21
   Dkt. 7-1 at ¶ 26.



                                                           11
        Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 16 of 99. PageID #: 7026
                                      Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



II.                    COMMUNITY & PROBLEM-ORIENTED POLICING

     Paragraph                                                                                     Status of
                                                                                                   Compliance
     27. Implementation of “comprehensive and integrated community and problem-                    PARTIAL
     oriented policing model” and consultation with CPC regarding the model.                       COMPLIANCE
     28. Ensuring that “mission statement reflects [the Division’s] commitment to                  OPERATIONAL
     community-oriented policing” / “integrat[ing] community and problem-oriented                  COMPLIANCE/
     policing principles into its management, policies and procedures, recruitment,                PARTIAL
     training, personnel evaluations, resource deployment, tactics, and accountability             COMPLIANCE
     systems.”
     29. Ensuring “that officers are familiar with the geographic areas they serve,” “engage       EVALUATION
     in problem identification,” and “work proactively . . . to address quality of life issues.”   DEFERRED
     30. Initial and annual in-service community and problem-oriented policing training            PARTIAL
     “adequate in quality, quantity, type, and scope” that addresses specifically identified       COMPLIANCE
     areas.
     31. Maintenance of “collaborative partnerships with a broad spectrum of community             PARTIAL
     groups,” including CDP meetings with community organizations and District                     COMPLIANCE
     Policing Committees.
     32. CDP “meet[ing] with members of the community in each District on a monthly                PARTIAL
     basis and “solic[itation of] participation from a broad cross-section of community            COMPLIANCE
     members in each District” to “identify problems and other areas of concern . . . and
     discuss responses and solutions.”
     33. Development and implementation of “systems to monitor officer outreach to the             PARTIAL
     community” that CDP “will use . . . to analyze . . . whether officers are partnering with     COMPLIANCE
     a broad cross-section of community members to develop and implement cooperative
     strategies that build mutual respect and identify and solve problems.”
     34. “At least annually, CDP will present the results” of paragraph 33 analysis “broken        NON-
     out by District in a publicly-available community policing report” that describes             COMPLIANCE
     problems, solutions, and obstacles. Report provided to Commission and posted on
     CDP website.


Background

The Consent Decree requires that the Division develop and implement a “comprehensive and integrated
community and problem-oriented policing model” to “promote and strengthen partnerships with the community
. . . and increase community confidence in the CDP.”22 The Decree refers to policing according to this model as
“community and problem-oriented policing,” or “CPOP.”



22
     Dkt. 7-1 ¶ 27.



                                                              12
        Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 17 of 99. PageID #: 7027
                                  Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



“Community and problem-oriented policing” is defined as a “policing philosophy that promotes and relies on
collaborative partnerships between law enforcement agencies and the individuals and organizations they serve to
develop solutions to problems, increase trust in police, and improve the effectiveness of policing efforts.”23 A
Division-wide commitment to community policing helps promote trust and legitimacy, improve the quality of
police-citizen encounters, and address persistent public safety issues in Cleveland communities. CDP must ensure
that related operational and structural changes needed to support community and problem-oriented policing—
principally, staffing and recruitment—receive appropriate consideration.

Where the Division Stands

The Monitoring Team’s Seventh Annual Semi-Annual Report articulated, in substantial detail, the various
requirements with which CDP and the City must comply with respect to community and problem-oriented
policing.

During this reporting period, CDP launched a preliminary, pilot data collection program with respect to
community policing. Officers were reportedly entering data related to their CPOP activities. However, the City
has indicated that this pilot process was experienced software issues. The CPOP Review Committee has reported
that it is looking into those issues and is planning to extend the pilot program until the software issues were
resolved.

It is important to note that the Decree requires that the Division prepare a public community policing report that
identifies community policing problems, solutions, and obstacles. To date, the Division has not generated the type of
comprehensive report that the Decree contemplates. Another part of the implementation of the CPOP Plan will be
establishing a process for completing this important public accountability document and beginning to comply with
the Decree’s annual obligations. Finally, the Monitoring Team awaits updates on the Division’s progress related to
whether officers are meeting the 20 percent community engagement goal articulated in the Court-approved
CPOP Plan and the status of data collection training.




23
     Id. at ¶ 414.



                                                         13
        Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 18 of 99. PageID #: 7028
                                      Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



III.                   BIAS-FREE POLICING

     Paragraph                                                                                    Status of
                                                                                                  Compliance
     35. Delivery of “police services with the goal of ensuring that they are equitable,          PARTIAL
     respectful, and free of unlawful bias,” among other things.                                  COMPLIANCE
     36. “CDP will integrate bias-free policing principles into its management, policies and      PARTIAL
     procedures, job descriptions, recruitment, training, personnel evaluations, resource         COMPLIANCE
     deployment, tactics, and accountability systems.”
     37. CDP will ensure that it “administer[s] all activities without discrimination” on         PARTIAL
     basis of various protected classes                                                           COMPLIANCE
     38.     “CDP will develop a bias-free policing policy” incorporating CPC                     OPERATIONAL
     recommendations “that provides clear guidance to officers”                                   COMPLIANCE
     39–40. Bias-free policing and procedural justice training “adequate in quality,              PARTIAL
     quantity, scope, and type” covering specific areas                                           COMPLIANCE
     41. Supervisor training on bias-free policing and procedural justice issues covering         EVALUATION
     specific areas                                                                               DEFERRED
     42. Annual in-service training on bias-free policing “adequate in quality, quantity, type,   EVALUATION
     and scope”                                                                                   DEFERRED
     43. Analysis of paragraph 265 data (“including use of force, arrests, motor vehicle and      EVALUATION
     investigatory stops, and misconduct complaints alleging discrimination”)                     DEFERRED
     44. Consideration of “bias-free policing and equal protection” principles in hiring, unit    PARTIAL
     assignment, promotion, and performance assessments.                                          COMPLIANCE

Background

The Consent Decree requires that the Division of Police “deliver police services with the goal of ensuring that they
are equitable, respectful, and free of unlawful bias, in a manner that promotes broad community engagement and
confidence in CDP.”24 Bias-free policing principles must be integrated into CDP’s various “management, policies
and procedures, job descriptions, recruitment, training, personnel evaluations, resource deployment, tactics, and
accountability systems.”25 The goal is “to ensure policing and law enforcement outcomes that are as free from the
effects of all bias to the greatest extent possible.”26

Where the Division Stands

During July 2019 of the last reporting period, the Court approved required, annual Bias-Free Policing training for
2018. As the Monitoring Team noted in the Seventh Semiannual Report, the four-hour training built on
foundational instruction provided to all officers in 2018. Specifically, it provided further, specific guidance to
officers on implicit cultural biases, the ways that such bias can enter into decision-making, and how officers can
use specific tools to reduce the unwanted and negative effects of subconscious bias.

24
   Dkt. 7-1 ¶ 35.
25
   Id. ¶ 35-36.
26
   Id. at ¶¶ 39-40.



                                                              14
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 19 of 99. PageID #: 7029
                                 Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



During the Fall of 2019, Monitoring Team members audited several of the 2019 Bias-Free Policing Training
sessions. Overall, the Monitoring Team found the training sessions to be adequate. Although there was some
room for improvement with respect to the use of adult learning techniques and instructor approaches, the training
appropriately and meaningfully addressed the necessary content and concepts.

Because the Consent Decree requires annual training on bias-free policing, the Division of Police has begun to
develop its 2020 training in the area. The Monitoring Team is working with the Division to address some
identified concerns surrounding the over-use of passive, PowerPoint instructional approaches, and it is
anticipated that the training will be provided to officers later in the upcoming reporting period.

Progress and Tasks that Remain

Integration of Bias-Free Policing Principles

As the Monitoring Team summarized in prior semiannual reports, the Consent Decree requires the Division to
“integrate bias-free policing principles into its management, policies and procedures, job descriptions,
recruitment, training, personnel evaluations, resource deployment, tactics, and accountability systems.”27
Consequently, simply having a policy called “Bias-Free Policing” is an important but insufficient for compliance
under the Consent Decree. Instead, for the Division to reach substantial and effective compliance, it must
incorporate bias-free principles in areas where substantial work remains – including in personnel evaluations,
accountability systems, community policing, and other areas.

District Neighborhood Trainings

CDP has developed initial draft District Neighborhood Trainings. The purpose of these trainings, as the
Monitoring Team has previously described, is to provide officers with guidance as to the unique cultural
characteristics of neighborhoods and community assets within each district. The training is intended to address
the Consent Decree’s requirement that “ensure that officers are familiar with the geographic areas they serve,
including their assets, challenges, problems, business, residential and demographic profiles, and community
groups and leaders[.]”28 The Division is continuing to respond to feedback on the curriculum from the
Department of Justice and the Monitoring Team. It is anticipated that the training can be conducted in the
upcoming reporting period.

Collection, Analysis, and Proactive Uses of Data

The Consent Decree requires that CDP collect data and conduct annual assessments of all police activities,
“including use of force, arrests, motor vehicle and investigatory stops, and misconduct complaints alleging
discrimination, to determine whether CDP’s activities are applied or administered in a way that discriminates
against individuals on the basis of race, ethnicity, gender, disability, sexual orientation, or gender identity.”29



27
   Id. at ¶ 36.
28
   Dkt. 7-1 at ¶¶ 29, 40(f).
29
   Id. at ¶¶ 43, 265.



                                                        15
    Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 20 of 99. PageID #: 7030
                                 Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



Several of the Monitoring Team’s prior semiannual reports have emphasized the fundamental importance of CDP
gathering the data and information necessary to make evidence-based management and operational decisions.
The Consent Decree requires the Division to collect and analyze data, produce reports, and conduct
comprehensive assessments of its activities through the lens of its bias-free policing policies. Although CDP has
continued to make progress in developing the technological infrastructure necessary for tracking and analyzing
the Division’s performance in a number of critical areas, much more progress is needed to comply with the
Decree’s requirements on the collection, analysis, and proactive use of data.

Auditing of CDP Performance

When the Division is able to produce data on activity such as stops, searches, and arrests across a material span of
time, the Monitoring Team will need to evaluate that data to determine if there are any trends or patterns that are
problematic with respect to bias-free policing.




                                                         16
      Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 21 of 99. PageID #: 7031
                                 Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



IV.                USE OF FORCE

A.                 Officer Use of Force Principles & Policy

 Paragraph                                                                                  Status of
                                                                                            Compliance
 45. “CDP will revise, develop, and implement force policies, training, supervision, and    PARTIAL
 accountability systems with the goal of ensuring that force” complies with the             COMPLIANCE
 Constitution, federal law, and the Consent Decree “and that any use of unreasonable
 force is promptly identified and responded to appropriately.”
 46. “The City will implement the terms of this Agreement with the goal of ensuring         PARTIAL
 that use of force by CDP officers . . . will comply” with at least twelve major, listed    COMPLIANCE
 principles.
 47. Division “will ensure that the [use of force] incident is accurately and properly      PARTIAL
 reported, documented, and investigated.”                                                   COMPLIANCE
 48. “CDP will track and analyze officers’ uses of force to hold officers accountable for   PARTIAL
 unreasonable uses of force; to guide training and policy; and to identify poor tactics     COMPLIANCE
 and emerging trends.”
 49. Development of use of force policies “that comply with applicable law[,] . . . are     OPERATIONAL
 adequate to achieve the goals described in paragraph 45,” and “specify that                COMPLIANCE
 unreasonable use of force will subject officers to the disciplinary process, possible
 criminal prosecution, and/or possible civil liability.”
 50. “CDP’s policies will address the use and deployment of its authorized force            OPERATIONAL
 techniques, technologies, and weapons.”                                                    COMPLIANCE
 51. Weapon-specific policies “will include training and certification requirements that    OPERATIONAL
 each officer must meet before being permitted to carry and use the authorized              COMPLIANCE
 weapon.”
 52. “No officer will carry any weapon that is not authorized or approved by CDP.”          OPERATIONAL
                                                                                            COMPLIANCE
 53. “Prior to the use of any approved weapon, the officer, when possible and               OPERATIONAL
 appropriate, will communicate to the subject and other officers that the use of            COMPLIANCE
 weapon is imminent, and allow the subject an opportunity to comply.”
 54–83 “CDP will implement policies” for firearms, ECWs (Tasers), and OC (pepper)           OPERATIONAL
 spray that comply with a host of specific, expressly listed provisions.                    COMPLIANCE
 84. CDP “will provide all current officers use of force training that is adequate in       OPERATIONAL
 quality, quantity, scope, and type and that includes” a number of specific, expressly      COMPLIANCE
 listed elements.
 85. CDP “will provide the use of force training described in paragraph 84 to all new       OPERATIONAL
 officers.”                                                                                 COMPLIANCE
 86. “CDP will provide all officers with annual use of force in-service training that is    OPERATIONAL
 adequate in quality, quantity, type, and scope.”                                           COMPLIANCE




                                                         17
        Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 22 of 99. PageID #: 7032
                                       Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



     87. “CDP will develop and implement a single, uniform reporting system pursuant to             OPERATIONAL
     a Use of Force reporting policy” that complies with the force Level categorization set         COMPLIANCE
     forth in the paragraph.
     88. Requiring “[a]ll officers using or observing force” to complete a Use of Force             OPERATIONAL
     Report including a number of specific features and avoiding “conclusory statements,            COMPLIANCE
     ‘boilerplate’, or ‘canned’ language.”
     89. “Officers will be subject to the disciplinary process for material omissions or            OPERATIONAL
     misrepresentations in their Use of Force Reports.”                                             COMPLIANCE
     90. “Officers who use or observe force and fail to report it will be subject to the            OPERATIONAL
     disciplinary process, up to and including termination, regardless of whether the force         COMPLIANCE
     was reasonable.”
     91. Requirement to “notify . . . supervisors . . . as soon as practical following any use of   OPERATIONAL
     force” and if becoming aware of “an allegation of unreasonable or unreported force             COMPLIANCE
     by another officer.”
     92. “Use of Force Reports will be maintained centrally.”                                       OPERATIONAL
                                                                                                    COMPLIANCE

Background

Although the Monitoring Team’s prior semiannual reports have recounted CDP’s progress in the area of force, it
remains useful to highlight the significant distance that the Division has traveled with respect to the Consent
Decree’s core reforms on when and how officers may use force.

Generally, the Consent Decree requires CDP to:

             [R]evise, develop, and implement force policies, training, supervision, and accountability systems with
             the goal of ensuring that force is used in accordance with the Constitution and laws of the United States
             and the requirements of the Agreement and that any use of unreasonable force is promptly identified
             and responded to appropriately.30

The Division first established important new rules addressing force. Approved by the Court in January 2017,31 five
separate but related policies address: (1) general use of force principles and expectations; (2) definitions used in
various force policies; (3) de-escalation techniques to ensure officer and subject safety; (4) intermediate weapons,
such as a Taser, oleoresin capsicum (OC) spray, and baton; and (5) reporting of force. During large, community-
wide feedback sessions and separate public comment efforts undertaken by the City, Community Police
Commission, Department of Justice, and Monitoring Team, members of the public provided input and comments
on the policies before they were finalized.

To ensure that officers understand and abide by the expectations of the force policies, the Consent Decree
requires that CDP provide use of force training that addresses:

30
     Dkt. 7-1 at ¶ 45.
31
     Dkt. 101.



                                                                18
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 23 of 99. PageID #: 7033
                                  Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



        •    Proper use of force decision-making;
        •    Use of force reporting requirements;
        •    The Fourth Amendment and related law;
        •    De-escalation techniques, both verbal and tactical, that empower officers to make arrests without
             using force and instruction that disengagement, area containment, surveillance, waiting out a subject,
             summoning reinforcements, using cover, calling in specialized units, or delaying arrest may be the
             appropriate response to a situation, even when the use of force would be legally justified;
        •    Role-playing scenarios and interactive exercises that illustrate proper use of force decision-making,
             including training on the importance of peer intervention;
        •    The proper deployment and use of all intermediate weapons or technologies;
        •    The particular risks and considerations relating to using a Taser; and
        •    Firearms training.32

In 2017, the Division of Police provided all sworn personnel with training on the new use of force policies. The
Division has continued to provide follow-up training to officers to reinforce core concepts and provide additional
instruction on important force-related issues.

The Division’s new approach to force involves categorizing the application of force into categories, or Levels –
ranging from less significant Level One force to more significant Level Three force:33

        •    Level One force is the lowest level of force. It is force that is “reasonably expected to cause only
             transient pain and/or disorientation during its application as a means of gaining compliance . . . but
             that is not reasonably expected to cause injury, does not result in actual injury, and does not result in
             a complaint of injury.”34
        •    Level Two force is force that “causes an injury, could reasonably be expected to cause an injury, or
             results in a complaint of injury.”35
        •    Level Three force is force that constitutes “lethal” or “deadly” force. It also includes any level of force
             which results in death or serious injury, hospital admission, or lack of consciousness. Specific types
             of Level Three force include neck restraints, canine bites, and more than three applications of an
             Electronic Control Weapon (i.e. Taser).36

All officers using or observing force must report the force in writing by the completion of their tour of duty.37 The
Level of force determines how the force is investigated and reviewed.

Where the Division Stands



32
   Dkt. 7-1 ¶ 84.
33
   First Semiannual Report at 36-37; Dkt. 97 at 35-36.
34
   Dkt. 7-1 at ¶ 87(a).
35
   Id. at ¶ 87(b).
36
   Id. at ¶ 87(c).
37
   Id. at ¶ 87(b).



                                                          19
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 24 of 99. PageID #: 7034
                                  Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



Use of Force Trends

For the second consecutive calendar year, CDP used force less than it did in 2017 – the last year before all officers
had completed training on the Consent Decree policies on force and the policies became effective. Even as they
used force less than in 2017, crime in 2019 was mostly down as compared to 2017, and CDP data suggests that
officers were not injured at substantially higher levels.

Specifically, in 2019, CDP used force by nearly 20 percent less often than it did in 2017. Compared to 2018, the
Division did use force more frequently in 2019, equating to 22 more incidents. This represents a 13 percent
increase from 2018 to 2019. (As with previous reports, for the sake of consistency with prior years’ data, this
number excludes incidents where the only force that an officer used was the pointing of a firearm at an individual.).
Based on aggregate data alone, it is too early for the Monitoring Team to determine whether the uptick in 2019
over 2018 is related to the natural variation among encounters and interactions that officers have over time or
whether 2019 saw CDP reverting to using force more frequently in instances where they should or could not have
deployed it to resolve the situation. The Monitoring Team’s upcoming, detailed review of force investigations to
evaluate officer use of force will be instructive in that regard.

Table 1: Use of Force Trends: 2017-2019, excluding Level 1: pointing of a firearm at an individual

                                                       2017         2018          2019
                             January                     23           10            10
                             February                    19             9             9
                             March                       22             8            17
                             April                       24           16             15
                             May                         16           14            16
                             June                        23           18             17
                             July                        12            15           16
                             August                      18            11           20
                             September                   25           21            22
                             October                     17           19             18
                             November                    16            11            12
                             December                    22           16             18
                             TOTAL                      237          168           190

This reduced force in 2018 and 2019, as compared to 2017, occurred at the same time that Cleveland saw fewer
reported crimes in most major categories. In 2019, there were fewer Part I crimes38 than in 2017 across all
categories with the exception of rape. Comparing 2019 with 2018, robbery, burglaries, theft, motor vehicle theft,
and arson were all down, while there were upticks in homicides, rape, and felonious assault.39 Nevertheless, with
the exception of rape, all Part I crimes were down – and, in many categories, down significantly – in 2019 when

38
  https://ucr.fbi.gov/crime-in-the-u.s/2011/crime-in-the-u.s.-2011/offense-definitions.
39
  As the Monitoring Team has previously noted, CDP should study, with outreach to sexual assault advocacy
organizations, whether the increase in reported rape is due to an increase in occurrences or, instead, an uptick in
individuals reporting the crime to police.



                                                         20
    Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 25 of 99. PageID #: 7035
                                 Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



compared to 2017, the final year before the new, Decree-required force policies became effective.

Table 2: Part I Crime, 2017-2019

                                            2017                 2018                 2019    Change, 2017
                                                                                                  to 2019
     Homicide                                  114                 96                   106         -7.02%
     Rape                                     552                 587                   596        +7.97%
     Robbery                                3025                 2267                  2081        -31.21%
     Felonious Assault                      2816                 2553                  2666          -5.33%
     Burglary                               6268                 4945                  4572       -27.06%
     Theft                                 14612                10777                 10027        -31.38%
     Grand Theft MV                          3561                3146                  2999        -15.78%
     Arson                                    292                 175                   166        -43.15%

Even as officers use force less and crime was down, across most measures, in 2019 as compared to 2017, CDP data
continues to suggest that the new force policies are not associated with substantial increases in officer injuries.
First, the Monitoring Team observes that the Seventh Semiannual Report suggested that officer injuries in the
first half of 2019 were down as compared to prior years. However, that comparison was confusingly based on
comparing data from the first six months of 2019 with a full calendar year of data from 2017 and 2018. The
Monitoring Team has worked closely with CDP to understand and ensure the accuracy of the numbers presented
here.

When considering a full year’s worth of data, there were more injuries among CDP officers in 2019 than in 2017 or
2018. However, there is significant reason to believe that these injuries are not related to officers being injured
when they use force or from hesitating from using force. First, while 34 percent of officer injuries occurred in a
use of force context in 2017, only 19 percent of injuries occurred during a force incident in 2019.

Table 3: Officer Injuries: 2017-2019

                                                     2017                     2018                      2019
     Use of Force Incidents in                         55                       30                        32
     which > 1 officer was
     injured
     Total Officer Injuries                           161                       141                       171

Second, the types of injuries that officers incurred in 2019 at higher rates than 2018 tended to be in contexts not
typically associated with the opportunity to use force, including exposure to bodily fluids or blood and motor
vehicle collisions. Indeed, the increases from 2018 to 2019 in these two categories alone account for nearly all of
the total increase.




                                                        21
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 26 of 99. PageID #: 7036
                                   Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



Table 4: Officer Injury Context: 2018–2019


                                            Injury Context                  2018            2019

                                                 Animal Bite                    4                8

                                              Arrest-Felony                    15               19

                                      Arrest-Misdemeanor                        4               11

                                              Assault on PO                    27               16

                              Consensual Search-Building                        0                1

                                                    Exposure                   20              29

                                                Foot Pursuit                   14               16

                                   Motor Vehicle Collision                     24              40

                                                    Off-Duty                     1               0

                                                        Other                  29               34

                                                     Training                  20               21

                                                Use of Force                   30               32

                                                          Total*               188             227
            *Totals reflect the possibility of officers selecting more than one description for the same incident.

As the Monitoring Team has noted previously, the numbers alone do not establish whether the Division is in
compliance with the terms of the Decree that address use of force. The Decree does not expressly mandate that
CDP use less force but that, when CDP uses force, it is constitutional and lawful. To that end, the Team will be
conducting in-depth substantive reviews of use of force incidents to determine whether, when CDP officers use
force, they are doing so in a manner that complies with the Division’s new policies, the terms of the Consent
Decree, and the law. At the same time, the Division still must implement a host of systems and practices relating
to the review and investigation of use of force incidents to ensure appropriate internal oversight of force.

Nevertheless, the overall trends over the period of 2017 through 2019 remain an encouraging sign that CDP’s new
Use of Force policies and training may be having a positive impact on the streets and advancing the goals of
improved safety for both CDP officers and the residents of Cleveland.

Progress and Tasks that Remain

1.      Ongoing, Annual Use of Force Training

Under the Consent Decree, CDP must provide ongoing, annual in-service training to officers on use of force that




                                                             22
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 27 of 99. PageID #: 7037
                                   Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



reviews policies and expectations and provides officers with new opportunities to practice use of force decision-
making skills.

2.       Audit of Officer Compliance with Use of Force Policies

The Monitoring Team will be conducting a qualitative evaluation of use of force in the near future. The purpose
of the review is to ensure that officers who do use force are doing so in a way that complies with law, the Division’s
policies, and the terms of the Consent Decree. The results of this review will provide critical insight as to whether
the force policies can be considered to be effective in practice – across time, cases, incidents, and officers – such
that, at least with respect to the provisions of the Consent Decree addressing the application of force by officers,
the City may be considered to be in substantial and effective compliance.

B.                  Use of Force Investigation and Review

 Paragraph                                                                                      Status of
                                                                                                Compliance
 93. “A supervisor who was involved in a use of force, including by participating in or         EVALUATION
 ordering the force under investigation, will not investigate the incident or review the        DEFERRED
 Use of Force Reports for approval or disapproval.”


 94. Setting specific requirements relating to the investigation of low-level, Level 1          PARTIAL
 force.                                                                                         COMPLIANCE
 95–109. Setting specific requirements relating to the investigation by supervisors             PARTIAL
 and/or CDP chain of command for investigation and review of Level 2 force.                     COMPLIANCE


 110. “CDP may refer criminal investigations of uses of force to an independent and             PARTIAL
 highly competent agency outside CDP.”                                                          COMPLIANCE
 111. Creation and design of dedicated Force Investigation Team (FIT) that “will                PARTIAL
 conduct administrative investigations . . . and criminal investigations” of serious force,     COMPLIANCE
 “force involving potential criminal conduct,” in-custody deaths, and cases assigned to
 it by the Chief.
 112. Composition of FIT Team.                                                                  PARTIAL
                                                                                                COMPLIANCE
 113. “FIT members will receive FIT-specific training that is adequate in quality,              EVALUATION
 quantity, scope, and type” on a host of specific, expressly-listed topics both initially and   DEFERRED
 annually thereafter.
 114. “CDP will identify, assign, and train personnel for the FIT to fulfill the                EVALUATION
 requirements of this Agreement.”                                                               DEFERRED




                                                           23
       Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 28 of 99. PageID #: 7038
                                   Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



 115. Response of FIT to use of force scenes. FIT notification of prosecutor’s office.          EVALUATION
 Notification of designated outside agency to conduct criminal investigation if City            DEFERRED
 elects to use external agency for such investigations.


 116. “CDP will develop and implement polices to ensure that, where an outside agency           PARTIAL
 conducts the criminal investigation, FIT conducts a concurrent and thorough                    COMPLIANCE
 administrative investigation.”
 117. Memorandum of understanding required between CDP and outside agency                       OPERATIONAL
 containing specific, expressly-listed provisions.                                              COMPLIANCE


 118. Setting forth various, specific, and expressly-listed responsibilities of FIT during      PARTIAL
 its investigations.                                                                            COMPLIANCE
 119. Monitor’s duty to annually review any “criminal investigations conducted by the           EVALUATION
 outside agency” to ensure that they “are consistently objective, timely, and                   DEFERRED
 comprehensive.”
 120. Providing for delay of compelled interview if “case has the potential to proceed          PARTIAL
 criminally” but otherwise requiring that “[n]o other part of the investigation . . . be held   COMPLIANCE
 in abeyance” unless “specifically authorized by the Chief” in consultation with
 investigating agency and prosecutor’s office.


 121. Requiring completion of preliminary report presented to Chief or Chief’s                  PARTIAL
 designee “as soon as possible, but absent exigent circumstances, no later than 24 hours        COMPLIANCE
 after learning of the use of force.”
 122. Completion of investigation within 60 days. Preparation of FIT investigation              EVALUATION
 report. Review of FIT investigative report by head of Internal Affairs who “will               DEFERRED
 approve or disapprove FIT’s recommendations, or request . . . additional
 investigation.”
 123. Revision of FIT manual to ensure “consisten[cy] with the force principles” and            PARTIAL
 several specific, expressly-listed provisions.                                                 COMPLIANCE
 124–30. Establishment and operation of Force Review Board “to serve as a quality               PARTIAL
 control mechanism for uses of force and force investigations, and to appraise use of           COMPLIANCE
 force incidents from a tactics, training, policy, and agency improvement perspective.”



Background

As prior semiannual reports have summarized, the Consent Decree establishes protocols for the Division to
investigate uses of force based on the reported Level of force. For Level One force, the investigation will typically
involve review of the involved officer’s use of force report by the officer’s chain of command.40 Level Two force

40
     Dkt. 7-1 at ¶ 124.



                                                           24
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 29 of 99. PageID #: 7039
                                 Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



requires a supervisor to respond to the scene and conduct a preliminary force inquiry. If the supervisor’s inquiry
at any point indicates “that there may have been misconduct, the supervisor will immediately notify Internal
Affairs and Internal Affairs will determine if it should respond to the scene and/or conduct or take over the
investigation.”41 Level Three uses of force may come under the purview of either CDP’s Force Investigation Team
(“FIT Team”) or an independent outside agency.

The Decree also requires CDP to craft policies and procedures related to supervisory review of completed force
investigations. One review process involves supervisors determining whether involved officer actions were
consistent with policy. Another part involves the review by the Division’s Force Review Board (“FRB”), which
“appraise[s] use of force incidents from a tactics, training, policy, and agency improvement perspective.”42

Where the Division Stands43

On April 22, 2020, the Monitoring Team indicated to the Court its approval of four final documents from CDP
relating to the investigation of use of force incidents: (1) a Use of Force Supervisory Reviews and Investigations
Policy (“Supervisory Review Policy”); (2) a Force Investigation Team (“FIT”) Manual; (3) a FIT General Police
Order (“GPO”); and (4) a Memorandum of Understanding Between the Cleveland Division of Police and the
Cuyahoga County Sheriff’s Department to Conduct Independent Criminal Investigations of Uses of Force by
Cleveland Police That Result in the Actual or Anticipated Death of a Person (“MOU”). The finalization of these
closely-related protocols has required substantial changes from how the Division previously addressed force
incidents.

Under the Consent Decree, “CDP will develop and implement a Force Review Board (‘FRB’) to serve as a quality
control mechanism for uses of force and force investigations, and to appraise use of force incidents from a tactics,
training, policy, and agency improvement perspective.44

On June 30, 2020, the Court conditionally approved the proposed FRB policy for a period starting on the date
the FRB holds its first meeting and extending for six months. During this time, the Monitoring Team will assess
FRB operations to determine if it can effectively carry out all of the duties that the Consent Decree prescribes.
At the conclusion of the six month period, the Monitoring Team will report to the Court its observations and
assessment and will recommend whether the FRB policy should be permanently approved or if material changes
should be considered.45

Supervisory Review Policy

The Supervisory Review Policy identifies CDP supervisors’ responsibilities in responding to an officer use of force,
including reviewing Level 1 and Level 2 uses of force, referring Level 3 to FIT, and the chain of command review
of investigations.

41
   Id.
42
   Id.
43
   This section contains some elements of prior filings to the Court. See Dkt. 309 and 314.
44
   Dkt. 7-1 at ¶ 124.
45
   Dkt. 317.



                                                         25
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 30 of 99. PageID #: 7040
                                  Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



Force Investigation Team Policy & Manual

To address the most serious uses of force, CDP has developed a lengthy and detailed Force Investigation Team
Manual to guide operations of the Division’s new FIT Team, which is tasked with a critical function of
accountability for incidents of force. Under the Manual, FIT conducts administrative investigations of (1) all Level
3 uses of force; (2) uses of force involving potential criminal conduct by an officer; (3) all instances in which an
individual died while in, or as an apparent result of being in, CDP custody; and (4) any uses of force reassigned to
FIT by the Chief or his or her designee. FIT shall also conduct criminal investigations of the above matters where
appropriate and where not assigned to an outside agency.

Memorandum of Understanding with Cuyahoga County Sheriff’s Office

CDP has elected to use the Cuyahoga County Sheriff Department to independently conduct the criminal portion
of those investigations involving the actual or anticipated death of a person. A formal Memorandum of
Understanding between the Division and the Sheriff’s Department memorializes the protocols for such
investigations.

Force Review Board

The Force Review Board is intended to be the place where the Division dynamically analyzes how it uses and
investigates force, and makes systemic changes that will improve accountability and public trust. The policy
submitted to the Court provides specific details about the composition and operations of the Board.

Progress and Tasks that Remain

1.      Officer Training and Policy Implementation

As the first step in real-world implementation of the force investigation and review policies, CDP supervisors will
need training on how to conduct lower-level force investigations and reviews. At the same time, the FIT Team
will need to receive force-investigation-specific instruction. Selected members of the newly-established FRB will
also need to receive initial training on their duties, responsibilities, and the ways that the Board must conduct its
work.

2.      Operation of FRB

Following the approval of policies and the training of Board members on their duties and responsibilities, the
Force Review Board will begin to convene. The Monitoring Team will be auditing the Board’s first sixth months
of operations to assess the Board’s ability to fully, fairly, and effectively review force investigations.

3.      Compliance & Adherence to New Policies

It remains critical that CDP supervisors, command staff, FIT, and the FRB adhere to the requirements across
cases, investigations, and time. As in all areas of the Consent Decrees, compliance must be sustained, and go
beyond mere short-term or sporadic adherence, for the new policies on force investigation and review to be



                                                         26
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 31 of 99. PageID #: 7041
                                  Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



considered effective in practice. Consequently, after the force investigation and review policies are approved by
the Court and the Division ensures, through training, that implicated personnel understand the new expectations
of those policies, CDP will need to meaningfully implement the policies and protocols for a material span of time
before the Monitoring Team can evaluate whether the Division is substantially and effectively complying with
those policies and protocols.

A.                 Use of Force Investigation and Review

 Paragraph                                                                                    Status of
                                                                                              Compliance
 93. “A supervisor who was involved in a use of force, including by participating in or       EVALUATION
 ordering the force under investigation, will not investigate the incident or review the      DEFERRED
 Use of Force Reports for approval or disapproval.”
 94. Setting specific requirements relating to the investigation of low-level, Level 1        PARTIAL
 force.                                                                                       COMPLIANCE
 95–109. Setting specific requirements relating to the investigation by supervisors           PARTIAL
 and/or CDP chain of command for investigation and review of Level 2 force.                   COMPLIANCE
 110. “CDP may refer criminal investigations of uses of force to an independent and           PARTIAL
 highly competent agency outside CDP.”                                                        COMPLIANCE
 111. Creation and design of dedicated Force Investigation Team (FIT) that “will              PARTIAL
 conduct administrative investigations . . . and criminal investigations” of serious force,   COMPLIANCE
 “force involving potential criminal conduct,” in-custody deaths, and cases assigned to
 it by the Chief.
 112. Composition of FIT Team.                                                                PARTIAL
                                                                                              COMPLIANCE
 113. “FIT members will receive FIT-specific training that is adequate in quality,            EVALUATION
 quantity, scope, and type” on a host of specific, expressly-listed topics both initially     DEFERRED
 and annually thereafter.
 114. “CDP will identify, assign, and train personnel for the FIT to fulfill the              EVALUATION
 requirements of this Agreement.”                                                             DEFERRED
 115. Response of FIT to use of force scenes. FIT notification of prosecutor’s office.        EVALUATION
 Notification of designated outside agency to conduct criminal investigation if City          DEFERRED
 elects to use external agency for such investigations.
 116. “CDP will develop and implement polices to ensure that, where an outside                PARTIAL
 agency conducts the criminal investigation, FIT conducts a concurrent and thorough           COMPLIANCE
 administrative investigation.”
 117. Memorandum of understanding required between CDP and outside agency                     OPERATIONAL
 containing specific, expressly-listed provisions.                                            COMPLIANCE
 118. Setting forth various, specific, and expressly-listed responsibilities of FIT during    PARTIAL
 its investigations.                                                                          COMPLIANCE




                                                          27
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 32 of 99. PageID #: 7042
                                  Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



 119. Monitor’s duty to annually review any “criminal investigations conducted by the           EVALUATION
 outside agency” to ensure that they “are consistently objective, timely, and                   DEFERRED
 comprehensive.”
 120. Providing for delay of compelled interview if “case has the potential to proceed          PARTIAL
 criminally” but otherwise requiring that “[n]o other part of the investigation . . . be held   COMPLIANCE
 in abeyance” unless “specifically authorized by the Chief” in consultation with
 investigating agency and prosecutor’s office.
 121. Requiring completion of preliminary report presented to Chief or Chief’s                  PARTIAL
 designee “as soon as possible, but absent exigent circumstances, no later than 24              COMPLIANCE
 hours after learning of the use of force.”
 122. Completion of investigation within 60 days. Preparation of FIT investigation              EVALUATION
 report. Review of FIT investigative report by head of Internal Affairs who “will               DEFERRED
 approve or disapprove FIT’s recommendations, or request . . . additional
 investigation.”
 123. Revision of FIT manual to ensure “consisten[cy] with the force principles” and            PARTIAL
 several specific, expressly-listed provisions.                                                 COMPLIANCE
 124–30. Establishment and operation of Force Review Board “to serve as a quality               PARTIAL
 control mechanism for uses of force and force investigations, and to appraise use of           COMPLIANCE
 force incidents from a tactics, training, policy, and agency improvement perspective.”

Background

The Consent Decree establishes clear protocols by which the Division must investigate uses of force by the
reported level of force. For a Level One use of force, the investigation will typically be limited to a review of the
involved officer’s use of force report.46 Level Two uses of force require a supervisor to respond to the scene and
commence a preliminary force inquiry. If the supervisor’s inquiry at any point indicates “that there may have
been misconduct, the supervisor will immediately notify Internal Affairs and Internal Affairs will determine if it
should respond to the scene and/or conduct or take over the investigation.”47 Level Three uses of force, the most
serious incidents, may come under the purview of either CDP’s Force Investigation Team (“FIT Team”) or an
independent outside agency.

Along with force inquiries, the Decree requires CDP to craft policies and procedures related to supervisory review
of completed force investigations. Part of this process entails the establishment of a Force Review Board (“FRB”)
that will “appraise use of force incidents from a tactics, training, policy, and agency improvement perspective.”48

Where the Division Stands

In the current reporting period, the Division finalized three important documents that will collectively set


46
   Dkt. 7-1 at ¶ 124.
47
   Id.
48
   Id.



                                                           28
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 33 of 99. PageID #: 7043
                                  Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



expectations and protocols for the Division’s review and investigation of uses of force: (1) the Use of Force
Supervisory Review Policy; (2) the Force Investigation Team Manual; and (3) the Force Review Board Policy.
Although the Monitoring Team expected that these policies were going to be ready to be submitted for the Court’s
approval early in the last reporting period, two factors interfered with those submissions.

First, the Monitoring Team and the Court expressed concerns regarding the timing of Force Review Board
meetings and its level of involvement in determining to what extent a particular use-of-force may be “in” or “out”
of policy. In lieu of a court hearing on the matter, the CDP, the DOJ and the Monitoring re-engaged in discussions
relating to the FRB policy to ensure the FRB process will be consistent with best practices in other jurisdictions.
As such, discussions regarding the FRB policy continued into this reporting period.

Second, towards the end of the reporting period, a tragic fatality resulted during the course of a police pursuit. The
Monitoring Team noted that the FIT policy did not contain specific provisions for FIT roll-outs relating to
pursuits resulting in death or serious bodily injury. As such, the parties decided to re-engage to discuss to what
extent FIT investigations should be taking place as a result of such incidents.

Discussions are ongoing and new policies addressing investigations of pursuits resulting in death or serious bodily
injury are anticipated to be completed during the upcoming reporting period.

Progress and Tasks that Remain

1.       Officer Training and Policy Implementation

Now that the FIT and FRB manuals are completed and approved by the Court, CDP will be able to
comprehensively analyze the application of force so that officer training, professional development, and risk
management may all be continually enhanced. To do so effectively, relevant Division personnel will need to
receive training on the new expectations. Specifically, CDP supervisors will need training on how to conduct
lower-level force investigations and reviews; the new FIT Team will need to receive force-investigation-specific
instruction; and selected members of the newly-established FRB will likewise need to receive initial training on
their duties, responsibilities, and the ways that the Board must conduct its work.

2.       Operation of FRB

Now that the FRB policy and training has been approved, the Division can commence board training. Once
trained, the Board will begin to convene. The Monitoring Team will be auditing the Board’s first year of operations
to assess the Board’s ability to fully, fairly, and effectively review force investigations.

3.       Compliance & Adherence to New Policies

Finally, it is critical that CDP supervisors, command staff, FIT, and the FRB are adhering to the requirements
across cases, investigations, and time. As in all areas of the Consent Decrees, compliance must be sustained,
beyond mere short-term or sporadic adherence, for the new policies on force investigation and review to be
considered effective in practice.




                                                          29
       Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 34 of 99. PageID #: 7044
                                   Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



4.                  Timeliness of Officer Involved Shooting Investigations

The Monitoring Team has been following the timelines by which fatal officer-involved shootings by CDP officers
are investigated and adjudicated. While the incidents of such shootings are relatively rare, the importance of
conducting timely, thorough and fair investigations of such incidents cannot be overstated.

As of the end of the reporting period, there were four fatal officer-involved shooting incidents that were still
pending investigation or adjudication.

The most recent case, which occurred on November 15, 2019 is, as of the writing of this report, still pending
investigation by the Cuyahoga County Sheriff’s Force Investigation Team. Although it has been reported that the
Sheriff is working the case, the Monitoring Team notes that four months has passed since the time of the incident
without the investigation having been completed. The proposed FIT manual requires that the IA Superintendent
ensure the “timely” completion of all FIT investigations.49 While the term “timely” is not specifically defined, the
Manual does require the completion of all FIT administrative investigations within 60 days of the incident.50

The three additional pending cases have suffered from extraordinary and objectively unreasonable time delays.

A fatal officer-involved shooting took place on January 14, 2018. As of the writing of this report, and even though
more than two years has passed, that case has still not been adjudicated by the Chief of Police. The Cuyahoga
County Grand Jury declined to issue an indictment on June 5, 2019; it subsequently took until July of 2019 for
Internal Affairs to receive a copy of the Sheriff FIT final report. As of March 2020, even though Internal Affairs
recommended the issuance of administrative charges shortly after receipt of the Sheriff FIT report, a charge letter
had still not been issued and no pre-disciplinary hearing had been conducted.

With respect to an April 12, 2017 fatal officer-involved shooting involving two CDP officers, the case is still with
the Ohio Attorney General. Although the Monitor was advised that the Attorney General was planning to take
the case to the Grand Jury the week of February 3rd, as of the writing of this report, we have not been advised of
any Grand Jury decision in that regard. That case is quickly approaching its third anniversary.

With respect to an October 25, 2017 fatal officer-involved shooting, although the Lorain County Prosecutor ruled
in November 2019 that the use of force was objectively reasonable, Internal Affairs recently reported that it had
been “waiting weeks” for the return of the Homicide file from Lorain County. Until possession of that file is
obtained, it is impossible for Internal Affairs to determine whether any of the underlying conduct was “in” or “out”
of policy and whether administrative charges would be appropriate. Almost two and a half years has passed since
the date of that incident.

As indicated by the above-noted timelines, the Division’s current inability to timely investigate and adjudicate
these significant incidents is of considerable concern to the Monitoring Team. While the delays are attributable
to outside agency review, for the CDP to come into compliance with those portions of the Consent Decree that



49
     Proposed FIT Manual, Section VI.D.1.e.
50
     Proposed FIT Manual, Section VI.B.3.c & Section VI.C.1.j.



                                                         30
        Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 35 of 99. PageID #: 7045
                                       Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



require the timely investigation and adjudication of criminal and administrative allegations,51 substantially more
attention will have to be paid to the creation of processes and practices that will ensure that all aspects of the
investigatory and adjudicative processes are efficiently administered.




51
     Dkt. 7-1 at ¶¶ 117, 119, 177 & 320.



                                                           31
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 36 of 99. PageID #: 7046
                                 Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



V.                 CRISIS INTERVENTION

 Paragraph                                                                                     Status of
                                                                                               Compliance
 131. “CDP will build upon and improve its Crisis Intervention Program” in furtherance         PARTIAL
 of four specific, expressly-listed goals, which “will provide a forum for effective problem   COMPLIANCE
 solving regarding the interaction between the criminal justice and mental health system
 and create a context for sustainable change.”
 132. Establishment of Mental Health Response Advisory Committee (the “Advisory                GENERAL
 Committee”) “to foster relationships and build support between the police, community,         COMPLIANCE
 and mental health providers and to help identify problems and develop solutions
 designed to improve outcomes for individuals in crisis.”
 133. Composition of Advisory Committee.                                                       GENERAL
                                                                                               COMPLIANCE
 134. “The Advisory Committee will meet regularly and provide guidance to assist CDP           GENERAL
 in improving, expanding, and sustaining its Crisis Intervention Program.”                     COMPLIANCE
 135. Advisory Committee will conduct an annual “analysis of crisis intervention incidents     EVALUATION
 to determine whether CDP has enough specialized CIT officers, whether it is deploying         DEFERRED
 those officers effectively, and whether specialized CIT officers” and communications
 “are appropriately responding to people in crisis,” and will also “recommend appropriate
 changes.”
 136. “The Advisory Committee’s reports and recommendations will be provided” to               GENERAL
 CPC, “be publicly available, and will be posted on the City’s website.”                       COMPLIANCE
 137. CDP will designate a Crisis Intervention Coordinator for specific, expressly-            GENERAL
 identified purposes.                                                                          COMPLIANCE
 138. “Coordinator will develop and maintain partnerships with program stakeholders            GENERAL
 and serve as point of contact” and “resource” for other stakeholders.                         COMPLIANCE
 139. “Coordinator will participate in the Advisory Committee and on a regular basis           GENERAL
 solicit feedback from the mental health community and specialized CIT officers, call-         COMPLIANCE
 takers, and dispatchers regarding the efficacy of CDP’s Crisis Intervention Program.”
 140. “Coordinator will be responsible for coordinating implementation of the changes          OPERATIONAL
 and recommendations made by the Advisory Committee, as appropriate.”                          COMPLIANCE
 141. “Coordinator will be responsible for ensuring the selection of appropriate               PARTIAL
 candidates for designation as specialized CIT officers” and “to ensure that officers, call-   COMPLIANCE
 takers, and dispatchers are appropriately responding to CIT-related calls.”
 142. “Coordinator will create ways to recognize and honor specialized CIT officers, call-     EVALUATION
 takers, and dispatchers.”                                                                     DEFERRED
 143. Initial and annual crisis intervention training to all officers and recruits that is     OPERATIONAL
 “adequate in quality, quantity, type, and scope.”                                             COMPLIANCE
 144. Initial and annual crisis intervention training for dispatchers and call-takers.         OPERATIONAL
                                                                                               COMPLIANCE




                                                         32
        Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 37 of 99. PageID #: 7047
                                    Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



 145. “CDP will provide enhanced specialized training in responding to individuals in crisis    PARTIAL
 to certain officers (‘specialized CIT officers’),” who will be “called upon to respond to      COMPLIANCE
 incidents or calls involving individuals in crisis.”
 146–47. Outlining various requirements for the “enhanced training” for specialized CIT         PARTIAL
 officers of “at least 40 hours.”                                                               COMPLIANCE
 148. Designation of specialized CIT officers, per specific, expressly-listed requirements.     EVALUATION
                                                                                                DEFERRED
 149. “Supervisors will identify and encourage qualified officers across all shifts and all     EVALUATION
 Districts to serve as specialized officers.”                                                   DEFERRED
 150. “All Field Training Officers” (“FTO”s) “will receive the enhanced specialized crisis      EVALUATION
 intervention training described in paragraph 146,” though FTOs will “not be designated         DEFERRED
 as a specialized CIT officer” unless they volunteer and have been selected to do so.
 151. “Specialized CIT officers who are dispatched to an incident involving an individual       EVALUATION
 in crisis will have primary responsibility for the scene,” with supervisors “seek[ing] the     DEFERRED
 input of a specialized CIT officer . . . where it is reasonable for them to do so.”
 152. “[T]he Coordinator will develop an effective specialized crisis intervention plan . . .   EVALUATION
 to ensure that a specialized CIT officer is available to respond to all calls and incidents    DEFERRED
 that appear to involve an individual in crisis” that includes various, specific, expressly-
 identified requirements. The City “will use its best efforts to ensure that a specialized
 CIT officer responds to all calls and incidents that appear to involve an individual in
 crisis.”

Background

The Consent Decree requires the Division to build and enhance its Crisis Intervention Program with the goals of:

            •    Assisting individuals in crisis;
            •    Improving the safety of officers, consumers, family members, and others within the community;
            •    Providing the foundation necessary to promote community and statewide solutions to assist
                 individuals with mental illness; and
            •    Reducing the need for individuals with mental illness to have further involvement with the criminal
                 justice system.52

Where the Division Stands

The City and CDP has continued to demonstrate progress with the Mental Health Response Advisory Committee
(“MHRAC”). - the community problem-solving forum including representatives from The Division, social service
providers, mental health and substance abuse professionals, the judiciary, advocates, and individuals in recovery
with lived experience – in order to develop ways to improve services to those in need of care. This work continues
to require a significant commitment on the part of the Division, the Alcohol and Drug and Mental Health Services
Board (“ADAMHS) and the volunteers from the community.


52
     Dkt. 7-1 at ¶ 131.



                                                           33
    Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 38 of 99. PageID #: 7048
                                 Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



This commitment is notable in light of the loss of Captain James Purcell, the CIT Coordinator for the Division.
Captain Purcell died of cancer in January of this year. Captain Purcell had made a significant commitment to the
crisis intervention program over the past four years and was a unifying force for all those involved in the effort.
He is missed.

The Division worked hard to address his initial absence and eventual loss. Sergeant Brigitte Dorr-Guiser was
asked to continue the work. More recently, Captain James McPike has been appointed take on the role of CIT
Coordinator where he will continue to work with Sergeant Dorr-Guiser Deputy Chief O’Neill returned to a
leadership role in MHRAC, as well as work with the Training Subcommittee, and the Quality Insurance
Subcommittee. This leadership came at a critical time. While ADAMHS Board CEO Scott Osiecki has remained
as steadying influence and has been very supportive of MHRAC, the committee lost long-term chair Edward
Eckart, Jr. who retired from the City of Cleveland to take a position as Vice-President of the Downtown Cleveland
Alliance. Mr. Eckart played an important role in addressing CDP Crisis Intervention Policy issues involving
Cleveland Emergency Services. Nicole Carlton, Cleveland EMS, has taken on the role as Co-Chair.

This reporting period marks an important transition for the Division and MHRAC. As the Consent Decree
reaches the fifth year, the responsibility for maintaining progress has rested more and more with the Division and
MHRAC. The development of the annual plan became the work of the Division. The Department has taken on
leadership and much of the technical assistance needed to complete the tasks in the plan. They have maintained
strong relationships in the crisis response arena through the work with MHRAC. The relationship with the
community has become increasingly a part of the crisis program and the ADAMHS Board has responded by
appointing Carole Ballard as the Director of Training and Education where her role as the liaison to the CIT
program has taken on greater importance. These developments bode well for the future of the Division’s crisis
intervention program.

Curriculum Development and Training

As with the past several reporting periods, MHRAC’s Training Subcommittee took on significant responsibility
in developing CDP Crisis Intervention curriculum. The Training Subcommittee worked with CDP on three
major training initiatives: (1) completion of the Third-Year Crisis Intervention In-Service Training (“Third-Year
Crisis Intervention Training”) on “Recognizing and Responding to Traumatized Youth”, (2) the Call-Takers,
Dispatchers, and Supervisors Curriculum (“Telecommunicator Training”) and (3) development of the Fourth-
Year Crisis Intervention In-Service curriculum (“Fourth-Year Crisis Intervention Training”).

The Division is giving a high priority to early completion of the Annual Crisis Intervention Training in 2020 and
has made good progress towards completing this curriculum. The Division identified Autism as an area of need
and the new curriculum is titled “Autism: Support for Families in the Community.” In addition to the leadership
provided by CDP Deputy Chief O’Neill and subcommittee chair Shannon Jerse of St. Vincent Hospital, Dr.
Richard Cirillo, chief clinical officer of the Cuyahoga County Board of Developmental Disabilities deserves
recognition for his development of the curriculum. As with other curriculum efforts, the Department of Justice
and the Monitoring Team have been active participants in both MHRAC and the Training Subcommittee. The
work of the volunteers of the committee is highly appreciated and represents an important service to the
community.




                                                        34
       Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 39 of 99. PageID #: 7049
                                  Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



Community Engagement Subcommittee

MHRAC’s Community Engagement Subcommittee (“Engagement Committee”) which is co-chaired by Karen
Kearney, Director of the Mental Health & Addiction Advocacy Coalition Northeast Hub and Beth Zietlow-
DeJesus, ADAMHS Board Director of External Affairs, has continued to find innovative ways of assisting CDP in
their work to involve the community in the crisis intervention program. This work started with the Engagement
Committee developed a Community Engagement strategic plan for MHRAC. The subcommittee has also
completed a training workshop (“When to Call 911 in a Mental Crisis”) which the ADAMHS Board has available
through their Training Institute at http://adamhscc.org/en-US/when-to-call-911-training.aspx.53           The
subcommittee developed a strategy for sharing crisis intervention related content making use of the ADAMHS
Board Social Media effort. Importantly, the CDP Officer resource cards which provides a concise district-by-
district guide to Cleveland-area programs was revised and is now shared with the officers electronically.

MHRAC Diversion Subcommittee

The role of the MHRAC’s Diversion Subcommittee (“Diversion Committee:”) is becoming more central to the
Crisis Intervention Program now that the CIT Specialized 40-hour Training is on track for this Spring. The
Diversion Committee, which is chaired by Christina Kalnicki, CareSource Behavioral Health Initiative Lead,
noted several new diversion resources. The committee is in the process of reviewing a series of evidence-based
diversion models that could provide additional diversion points for CDP. One of the existing diversion points, the
ADAMHS Board Frontline Crisis Stabilization Unit serves as a primary receiving facility for officers needing a
resource for individual’s in crisis. Additionally, the City of Cleveland obtained a DOJ Grant to increase the number
of mental health workers available to the police. These workers can provide additional assistance to officers
needing resources for citizens of Cleveland.

Last year, the City, CDP and the ADAMHS Board have obtained funding for a new pilot project to involve peer
counselors to assist with referring individuals in crisis to appropriate resources. This program is innovative and
shows an interest in diversion that is broader than diversion from arrest but expands diversion to an interest in
the availability of resources. Along these same lines, the Diversion Committee examined opportunities for pre-
arrest diversion when a crisis call comes into the 911 system.54 This strategy is part of a national interest in
involving 911 and Emergency Medical Services (“EMS”) in the diversion process. This work is important in
developing diversion alternatives allowing the Specialized CIT Officers to assist in connecting individuals in crisis
to community resources.

Progress and Tasks that Remain

MHRAC Quality Improvement Subcommittee: Data & Compliance Reviews

During the last reporting period, the MHRAC Quality Improvement Committee found itself limited by the lack
of formal data. As this year ended, detailed data is becoming available. The hand-written sheets completed by the
officers are increasing and becoming a more accurate representation of crisis intervention events. The ADAMHS

53
     MHRAC 2019 Annual Report at 2.
54
     Seventh Semiannual Report at 35.



                                                         35
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 40 of 99. PageID #: 7050
                                  Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



Board has worked diligently to analyze these sheets and provide the committee with a picture of event
dispositions, demographic data and officer response. While these results must be viewed in the context of what
is a limited sample of events, the reports in the MHRAC annual report should be noted. The use of Verbal De-
escalation is increasing over time and the use of handcuffs is decreasing.55 The officer injury rates are reported to
be at a rate of 1 out of over 600 events on average for the past two years. Full analysis of crisis events should wait
for the soon-to-be-completed CDP automated data reporting system.

As more data becomes available, CDP will need to conduct formalized assessments of the outcome data to
“identify training needs and develop case studies and teaching scenarios for crisis intervention training as well as
primary and in-service crisis training curriculum[.]”56 Further, CDP will need to publicly report this outcome data
annually and provide it to the Advisory Committee.57

Separately, the Monitoring Team will need to analyze data and review a material sample of incidents involving
individuals in crisis to certify that officers—across time, incidents, and subjects—are complying with the new
crisis intervention policies and the requirements of the Consent Decree. The type of analysis necessary to certify
compliance with a host of requirements related to crisis intervention consequently cannot be undertaken.58
However, the information system work is nearing completing and the MHRAC Quality Improvements
Subcommittee and CDP will be able to provide detailed reports in the near future.

Academy Training

Following the Consent Decree’s approval and implementation by the Court, the Ohio Peace Officer Training
Commission issued a new Crisis Intervention training curriculum for Ohio peace officers.59 CDP recruits received
this curriculum as part of Academy Training. The Parties, MHRAC, CDP, and the Monitoring Team had agreed
that this new training was a reasonable substitute for the Decree-required sixteen hours of Academy Training.
The new recruits proceeding through the Academy are now being trained in Cleveland rather than the Ohio State
Patrol Academy. The Monitoring Team has been assured the Academy Training meets the standards set at the
Ohio State Patrol Academy. MHRAC, through the Training Committee will work with CDP to formally review
the Academy Training and report to the Parties, the Monitoring Team and the Court that the Ohio Peace Officer
Training Commission Crisis Intervention Curriculum remains a meaningful part of patrol officer training.

Selection of Specialized CIT Officers

The Division’s Specialized CIT Officer Selection Plan outlines a three-stage process of a participation request,
personnel file review, and selection board interview. The Plan has been reviewed and approved by MHRAC, as
well as by the Court. The selection process is now underway. The Division understandably faces new challenges
in this recruitment and selection process. Recent results in recruiting are encouraging. The Monitoring Team


55
   MHRAC 2019 Annual Report at 13.
56
   Id. at ¶ 159.
57
   Dkt. 7-1 at ¶ 158.
58
   Seventh Semiannual Report at 36.
59
   Ohio Peace Officer Training Commission: Education & Policy Section, Peace Officer Basic Training Crisis
Intervention, 1-156 (Jan. 2016).



                                                          36
    Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 41 of 99. PageID #: 7051
                                Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



appreciates the leadership shown by CDP in working towards the success of the Specialized Officer Selection Plan.




                                                       37
        Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 42 of 99. PageID #: 7052
                                    Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



VI.                     SEARCH AND SEIZURE

 Paragraph                                                                                            Status of
                                                                                                      Compliance
 160. “CDP will revise, develop, and implement search and seizure policies that comply with           PARTIAL
 applicable law, . . . include the requirements below,” and conform to expressly-identified           COMPLIANCE
 principles.
 161–65. Policy requirements for officers for stops, searches, and detentions.                        PARTIAL
                                                                                                      COMPLIANCE
 166. “Officers will immediately notify a supervisor when effectuating a custodial arrest for         EVALUATION
 obstructing official business, resisting arrest, or assault on an officer and no other               DEFERRED
 substantive violation is alleged,” and “the supervisor will respond to the scene.”
 167. “Officers will not use ‘canned’ or conclusory language without supporting detail in             EVALUATION
 documents or reports documenting investigatory stops, searches, or arrests.”                         DEFERRED
 168. “Officers will articulate the justification for an investigatory stop, search, or arrest in a   EVALUATION
 specific and clear manner in their reports.” CDP “will train officers” on documenting stops.         DEFERRED
 “Supervisors will review all documentation of investigatory stops, searches, and arrests.”


 169. Supervisor will review of “each arrest report by officers under their command,” with            EVALUATION
 supervisors reviewing reports for specific, expressly-identified deficiencies.                       DEFERRED
 170–72. Supervisory review of investigatory stops, searches, and arrests.                            EVALUATION
                                                                                                      DEFERRED
 173. Provision of “initial training that is adequate in quality, quantity, scope, and type on        EVALUATION
 investigatory stops, searches, and arrests, including the requirements” of the Consent               DEFERRED
 Decree that “will address the requirements of Fourth Amendment and related law, CDP
 policies,” and specific, expressly-identified topics.
 174–75. Provision of “annual search and seizure in-service training that is adequate in              EVALUATION
 quality, quantity, type, and scope” incorporating specific, expressly-identified topics.             DEFERRED


Background

The Consent Decree requires that CDP “revise, develop, and implement” policies on how its officers “conduct all
investigatory stops, searches, and arrests with the goal” that such actions comply with the “Constitution, state and
federal law.”60 In addition to ensuring that officers adhere to these legal requirements, the policies also must
prohibit officers from relying on a subject’s “race, ethnicity, gender, and perceived sexual orientation” as a reason
to stop, search, or arrest an individual.61


The Consent Decree requires that CDP officers use specific details in reports documenting the events that led to

60
     Dkt. 7-1 at ¶ 160.
61
     Id. at ¶ 161; Dkt. 97 at 42.



                                                           38
       Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 43 of 99. PageID #: 7053
                                   Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



an investigatory stop, search, or arrest without the use of “canned or conclusory statements.” Immediate
supervisors and command staff are tasked with reviewing officer reports in a timely fashion to ensure compliance
with applicable laws and CDP policies. This review is designed to address violations and deficiencies in the
documentation while also authorizing supervisors to recommend corrective and disciplinary action, along with
criminal investigation, where appropriate.

Where the Division Stands

Approval of Search and Seizure Policies

In the prior reporting period, CDP, working with the Department of Justice, Monitoring Team, and the
Community Police Commission, completed five related policies: (1) Search & Seizure; (2) Investigatory Stops; (3)
Probable Cause/Warrantless Arrests; (4) Strip and Body Cavity Searches; and (5) Miranda Warning and Waiver.
As described in the Team’s Sixth and Seventh semiannual reports, these policies received substantial community
feedback facilitated by both the Community Police Commission’s Search and Seizure workgroup and the City’s
additional efforts to solicit public input. These policies were approved by the Court on May 16, 2019.62

During this period, the CDP proposed modifications to these policies to address specific, technical concerns. After
review and discussion with the parties, the Monitoring Team recommended approval of the changes, including:
First, in the Investigatory Stops policy, the officer identification requirement was changed from “officer’s full name
and badge number” to “officer’s last name and badge number.” See Exhibit B at Section IV, D. 1. (a). This
accommodates the requirement for the officer to identify themselves during investigative stops, without being
unnecessarily burdensome or intrusive on the privacy of the officer.

Second, the Miranda policy substituted “suspect” for the terms “subject” and “individual” to clarify that Miranda
is only required for a suspect in custody and not for witnesses. See Exhibit E, at Section 1.B. 1 and 2. Furthermore,
the definition of “custody” in the Miranda policy is clarified to read:

           A person is in custody when one of two circumstances occurs: 1) they are verbally told that they
           are under arrest; or 2) when based on the totality of circumstances a person would reasonably
           believe there is a significant restraint on their freedom of movement and ability to end the
           interaction. Factors that may be relevant in determining whether a person would reasonably
           believe they are in custody include the factors set forth in GPO 2.02.02, Investigatory Stops,
           Section IV. B.

This definition properly captures that whether a person is in custody is dependent on the belief of the person
detained, not the detaining officer, and directs the officer to consider the same variables set forth in the
Investigatory Stops policy that can convert a Terry stop into a de facto custodial arrest. Having the same
considerations present for Miranda and Terry provides consistency between the policies and creates clarity for
officers.

Third, the Probable Cause/Warrantless Arrests policy was amended to add the word “minor” to the prohibition

62
     Dkt. 261.



                                                          39
       Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 44 of 99. PageID #: 7054
                                  Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



to conducting a warrantless arrest. See Exhibit C, Section I(B). Previously, the policy erroneously prohibited all
misdemeanor arrests. Additionally, Sections VII (C) and (D) were revised to ensure clarity to supervisors as to
what they needed to investigate when called to the scene to screen certain arrests. Id.

Last, the Strip Searches and Body Cavity Searches policy was amended at the recommendation of the Inspector
General to clarify the statutory provisions on the Chief’s designation for authority to approve strip and body
cavity searches (Sergeant or above) pursuant to Ohio Revised Code 2933.32(B). See Exhibit D, Policy. This policy
was also reworded at the recommendation of the Inspector General to account for exigent circumstances to
conduct a strip search during a misdemeanor arrest, which is otherwise prohibited, “when an officer(s) have
probable cause to believe that the subject is hiding a deadly weapon or dangerous ordnance and when less
intrusive means of discovering a weapon or contraband are not available.” Id. At III(B).

These changes were thoughtful, carefully tailored not to substantively change the effects or intent of the policies,
and well-received by the Monitoring Team. The Court approved the updated Search and Seizure policies on
January 23, 2020.63

Training

Early in this review period, CDP’s Search and Seizure curriculum was formally approved by the Court.64 As
described in the Seventh Semiannual Report, the Search and Seizure curriculum was a long time in development
and the Monitoring Team, CDP, the Department of Justice and the Community Police Commission all worked
together, for the most part collaboratively, to move towards an excellent product. Earlier in the year, the
Monitoring Team arranged for external technical assistance from a consultant, using the Monitoring Team
budget, to help develop the training and provide significant input on adult learning strategies. The final curriculum
includes several critical concepts and lessons, including: consensual encounters, non-custodial interviews, seizure,
search, reasonable suspicion, probable cause, when officers may lawfully enter private property, when Miranda
should be given, warrantless arrests, and frisks for weapons. The curriculum cross-references other important
training initiatives within the Division, such as the Community Engagement and Problem-Solving training, to help
officers to get a better context of how the new Search and Seizure training fits within CDP’s broader training
schema.

Overall, the training uses a commendable variety of adult learning techniques, including question-and-answer,
interactive exercises, large group discussions, and handouts. Despite the somewhat prolonged process of
developing the curriculum itself, the end result is that the CDP instructors have done an excellent job translating
the curriculum into an effective and valuable training for the Division. The decision to partner with the City
Prosecutors’ Office and have a City Attorney present to discuss and analyze complex legal issues in real-time was
an excellent choice. Having observed the high quality delivery of the curriculum, the Monitoring Team is satisfied
with the final product, with the caveat that the Team will continue to work with the Division to increase the
capacity and resources of the training unit to ensure that CDP can create and deliver trainings with less hands-on
involvement from the Monitoring Team in the future.



63
     Dkt. No 299.
64
     Dkt. No. 284



                                                         40
    Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 45 of 99. PageID #: 7055
                                  Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



The struggle to develop a strong curriculum for search and seizure highlighted the need to increase the capacity
of CDP’s training unit. In January 2020, the Monitoring Team arranged for CDP trainers to attend the Los Angeles
Police Department Academy Instructor Certification Course (AICC), which focusses on how to present to adult
learners and develop effective lesson plans. CDP trainers spent a week learning at this program that will hopefully
encourage more robust curriculum development. However, the nationally recognized program offered by the
LAPD, was not well received by CDP trainers and it remains to be seen whether the lessons of the program will
be incorporated into future trainings.

Policy Implementation & Assessment

After all patrol officers receive training, the policies will need to “go live” in the field. After a material period of
time during which the policies are in effect, the Monitoring Team must (1) evaluate the numbers and trends with
respect to who is being stopped, under what circumstances, and what the outcomes of those stops are; and (2)
audit a host of stops themselves to determine if officers both articulated and had in fact sufficient legal grounds for
any stop, detention, search, or arrest. This will include evaluation of whether supervisors are adhering to their
requirements under the Division’s Court-approved policies and the Decree. In order for the Monitoring Team to
be able to gauge whether the Division is complying with the terms of the Decree and the various provisions of the
approved search and seizure policies, CDP will need to be rigorously tracking stop encounters in a robust and
comprehensive data collection system, including associated video evidence. It remains to be seen whether the data
collection systems – those in place and those in development – will be capable of collecting and analyzing the
requite data on search, seizure, and arrest.




                                                           41
       Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 46 of 99. PageID #: 7056
                                   Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



VII.                ACCOUNTABILITY

 Paragraph                                                                                   Status of
                                                                                             Compliance
 176. “The City and CDP will ensure that all allegations of officer misconduct, whether      EVALUATION
 internally discovered or alleged by a civilian, are fully, fairly, and efficiently          DEFERRED
 investigated; that all investigative findings are supported by a preponderance of the
 evidence and documented in writing; and that all officers who commit misconduct are
 held accountable pursuant to a disciplinary system that is fair, consistent, and provides
 due process.”


A.                  Internally Discovered Misconduct

 Paragraph                                                                                   Status of
                                                                                             Compliance
 177. “Internal Affairs will conduct objective, comprehensive, and timely investigations     EVALUATION
 of all internal allegations,” with “findings . . . based on the preponderance of the        DEFERRED
 evidence standard” that must “be clearly delineated in policies, training, and
 procedures and accompanied by detailed examples to ensure proper application by
 investigators.”
 178. “Internal Affairs will be headed by a qualified civilian” who “will report directly    OPERATIONAL
 to the Chief of Police.                                                                     COMPLIANCE
 179. Qualifications for IA investigators.                                                   EVALUATION
                                                                                             DEFERRED
 180. Initial training for IA investigators “that is adequate in quality, quantity, scope,   GENERAL
 and type on conducting misconduct investigations” that addresses specific,                  COMPLIANCE
 expressly- identified topics.
 181. “[A]nnual training” for IA investigators “that is adequate in quality, quantity,       OPERATIONAL
 type and scope”                                                                             COMPLIANCE
 182. “In each investigation, Internal Affairs will collect and consider” all evidence.      EVALUATION
 “[N]o automatic preference for an officer’s statement over a non-officer’s                  DEFERRED
 statement.” No disregard of a “witnesses’ statement solely because of”
 connection to the complainant or criminal history. IA investigators must “make all
 reasonable efforts to resolve material inconsistencies between witness statements.”

 183. IA “will evaluate all relevant police activity and any evidence of potential           EVALUATION
 misconduct uncovered during the course of the investigation.”                               DEFERRED
 184. IA will not consider guilty plea or verdict as “determinative of whether a CDP         EVALUATION
 officer engaged in misconduct” or justification for “discontinuing the investigation.”      DEFERRED
 185. IA “will complete its administrative investigations within 30 days from the date       EVALUATION
 it learns of the alleged misconduct.”                                                       DEFERRED




                                                           42
    Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 47 of 99. PageID #: 7057
                                   Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020




 186–87. IA investigative report requirements.                                               EVALUATION
                                                                                             DEFERRED
 188. Forwarding of completed IA investigations “to the officers’ supervisors, the           EVALUATION
 Training Review Committee, the Force Review Board, the Officer Intervention                 DEFERRED
 Program, and the Data Collection and Analysis Coordinator.”
 189. “CDP will require any CDP employee who observes or becomes aware of any”               OPERATIONAL
 potential misconduct to “report the incident to a supervisor or directly to” IA.            COMPLIANCE
 190. “CDP will develop a system that allows officers to confidentially and                  OPERATIONAL
 anonymously report potential misconduct by other officers.”                                 COMPLIANCE
 191. “CDP will expressly prohibit all forms of retaliation, discouragement, intimidation,   OPERATIONAL
 coercion, or adverse action, against any person, civilian or officer, who reports           COMPLIANCE
 misconduct, makes a misconduct complaint, or cooperates with an investigation of
 misconduct.”
 192. “Officers who retaliate . . . will be subject to the disciplinary process.”            OPERATIONAL
                                                                                             COMPLIANCE


Background

To comply with the terms of the Consent Decree, the CDP’s Internal Affairs (“IA”) unit must “conduct objective,
comprehensive, and timely investigations of internal allegations of officer misconduct.” Ultimately, Internal
Affairs must be the primary engine for the Division’s administrative (non- criminal) investigations of officer
misconduct and, more generally, the main oversight mechanism for ensuring that the Division’s performance
standards are being met.

Where Internal Affairs Stands Now

Over the past six months, Internal Affairs has been working with a court-approved IA Manual and IA-related
policies that were finalized in the last Quarter of 2019 and approved by the court on December 19, 2019. Prior to
the Consent Decree, IA did not have in place the types of rigorous, codified procedures for conducting its
investigations and performing its duties that analogous units in similarly-situated departments have. After giving
Internal Affairs sufficient time to implement these new rules and policies, the Monitoring Team will conduct a
comprehensive assessment of IA case investigations using both quantitative and qualitative methodologies.

As the Monitoring Team has previously noted, sporadically high-quality investigations amid generally poor-
quality investigations, or occasionally bad investigations among generally good ones, will not be sufficient to
establish compliance. Instead, it will be the sustained adherence to the high standards of the Decree and policy
that will set the occasion for substantial and effective compliance.


In addition, as previously indicated in the 7th Semiannual report, part of the Monitoring Team’s evaluation process
will be aimed at verifying to what extent IA is addressing all misconduct investigations or whether cases that
should be addressed by IA are, for whatever reason, being inappropriately addressed by other Division or City



                                                            43
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 48 of 99. PageID #: 7058
                                  Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



entities.

Staffing

As the Monitoring Team has consistently reported, Internal Affairs remains understaffed. It is doubtful that
sustained progress will ultimately be possible unless and until IA receives both the quality and quantity of
investigative Sergeants necessary to ensure timely, high-quality investigations of internal misconduct.

The Division’s Staffing Plan primarily, and largely appropriately, focuses on patrol staffing considerations. The
Monitoring Team, and Court, approved that Staffing Plan on the understanding that discussion of non-patrol
staffing would occur soon thereafter. Now is the time for CDP to ensure that it subsequently addresses the specific
staffing needs of its various specialized units, including IA.

Implementation & Assessment

With the policies relating to misconduct investigations now completed, the Monitoring Team must now
necessarily give CDP’s civilian IA Superintendent the opportunity to internally improve IA processes and
implement new procedures before conducting qualitative analyses on current IA investigative practices. The
Monitoring Team continues to anticipate beginning a subsequent round of qualitative analysis in the latter part of
2019 to evaluate whether investigations conducted in the first two quarters of the year appear to represent an
improvement to a 2016 evaluation of 2015 cases that the Team previously conducted. As the Monitoring Team has
previously noted, sporadically high-quality investigations amid generally poor-quality investigations, or
occasionally bad investigations among generally good ones, are not sufficient to establish compliance. Instead, it
is the sustained adherence to the high standards of the Decree and policy that will set the occasion for substantial
and effective compliance.

A.                 Office of Professional Standards (“OPS”)

 Paragraph                                                                                    Status of
                                                                                              Compliance
 193. OPS “investigate[s] all civilian complaints it receives, other than those that allege   OPERATIONAL
 criminal conduct,” which are referred to IA. Excessive force complaints generally            COMPLIANCE
 retained by OPS. IA investigations referred back to OPS if “determination is made that
 no criminal conduct occurred.”
 194. “The City will ensure that OPS is led by an administrator with the skills, expertise,   GENERAL
 and experience to effectively manage the intake, tracking, timely, and objective             COMPLIANCE
 investigation of complaints”; implement PRB training; “assess OPS’s equipment and
 staffing needs”; and “develop and implement performance standards for OPS.”
 195–96. Initial training for OPS investigators “adequate in quality, quantity, scope, and    OPERATIONAL
 type,” including specific, expressly-listed topics.                                          COMPLIANCE
 197. “OPS Investigators will not be current members of the CDP, and no CDP                   OPERATIONAL
 personnel will have any active role in OPS’s operations.”                                    COMPLIANCE




                                                         44
   Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 49 of 99. PageID #: 7059
                                Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



198. “The City will ensure that the lawyer representing OPS does not have any actual or      OPERATIONAL
apparent conflicts of interest.”                                                             COMPLIANCE
199. “OPS will have its own budget, separate from . . . the Department of Public Safety”     OPERATIONAL
that “affords sufficient independence and resources, including sufficient staff and          COMPLIANCE
training to meet the terms of this Agreement.”
200. Development and implementation of OPS operations manual “made available to              OPERATIONAL
the public” that covers specific, expressly-listed topics.                                   COMPLIANCE
201. Development and implementation of “a program to promote awareness through               EVALUATION
the Cleveland community about the process for filing complaints with OPS.”                   DEFERRED
202. “CDP and the City will work with the police unions . . . to allow civilian complaints   OPERATIONAL
to be submitted to OPS verbally or in writing; in person, by phone, or on line; by a         COMPLIANCE
complainant, someone acting on his or her behalf, or anonymously; and with or without
a signature from the complainant,” with all “complaints documented in writing.”
203. CDP will post and maintain by the intake window at CDP headquarters and all             OPERATIONAL
District headquarters a permanent placard describing the civilian complaint process”         COMPLIANCE
and containing specific, expressly-listed information.
204. “CDP will provide training that is adequate in quality, quantity, scope, and type to    EVALUATION
all police personnel, including dispatchers, to properly handle complaint intake,            DEFERRED
including” with respect to specific, expressly-listed topics.
205. CDP officers “carry complaint forms in their CDP vehicles,” which officers must         EVALUATION
provide “upon request.” Supervisors will be dispatched to scene when an individual           DEFERRED
wants to make a complaint, with the supervisor providing a copy of completed
complaint form “or a blank form to be completed later by the individual.”
206. “The City and OPS will make complaint forms and other materials outlining the           OPERATIONAL
complaint process and OPS’s contact information available at locations” including a          COMPLIANCE
number of specific, expressly-listed locations.
207. “OPS’s complaint form will not contain any language that could reasonably be            GENERAL
construed as discouraging the filing of a complaint, including warnings about the            COMPLIANCE
potential criminal consequences for filing false complaints.”
208. Availability of complaint forms in English and Spanish. “OPS will make every            OPERATIONAL
effort to ensure that complainants who speak other languages . . . can file complaints in    COMPLIANCE
their preferred language.”
209. “City will ensure that civilian complaints submitted through other existing             OPERATIONAL
systems, including the Mayor’s Action Center and the Department Action Center, are           COMPLIANCE
immediately forwarded to OPS for investigation.”




                                                        45
   Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 50 of 99. PageID #: 7060
                                 Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



210. “OPS will establish a centralized electronic numbering and tracking system for all          EVALUATON
complaints,” which “will maintain accurate and reliable data regarding the number,               DEFERRED
nature, and status of all complaints . . . including investigation timeliness and notification
of the interim status and final disposition of the complaint.” It “will be used to monitor
and maintain appropriate caseloads for OPS investigators.”

211. Biased policing tracked as a separate category of complaint that “are captured and          EVALUATION
tracked appropriately, even if the complainant does not so label the allegation.”                DEFERRED
212. “[A]llegations of unlawful investigatory stops, searches, or arrests” tracked as a          EVALUATION
separate category of complaints.                                                                 DEFERRED
213. “[A]llegations of excessive use of force” tracked as separate category of complaints.       EVALUATION
                                                                                                 DEFERRED
214. “OPS will conduct regular assessments of the types of complaints being received to          PARTIAL-
identify and assess potential problematic patterns and trends.”                                  COMPLIANCE
215. “OPS will produce, at least annually, a public report summarizing complaint trends,         GENERAL
including” with respect several specific, expressly-identified areas.                            COMPLIANCE
216. Assignment of complaints to Standard and Complex investigatory tracks.                      OPERATIONAL
                                                                                                 COMPLIANCE
217. Dismissal and/or administrative dismissal of complaint investigations.                      OPERATIONAL
                                                                                                 COMPLIANCE
218. “OPS will ensure that investigations of complaints are as thorough as necessary to          EVALUATION
reach reliable and complete findings that are supported by the preponderance of the              DEFERRED
evidence.”
219. “CDP will ensure that OPS has timely access to all reports related to the incident . .      EVALUATION
,” and authority of OPS “to conduct additional investigation” of civilian complaint when         DEFERRED
CDP investigation has already taken place relating to the incident.
220. “OPS investigators will attempt to interview each complainant in person” and                OPERATIONAL
record the interview.                                                                            COMPLIANCE
221. “The Chief will order officers who witnessed or participate in an incident that is the      OPERATIONAL
subject of an OPS complaint to cooperate with the OPS investigation,” including by               COMPLIANCE
responding to written questions or sitting for an in-person interview.
222. “OPS investigators will have access to any relevant disciplinary information in the         EVALUATION
record of an officer who is the subject of a current investigation.”                             DEFERRED
223. “OPS will consider all relevant evidence,” with no preferences for particular               EVALUATION
witness’s statements, including of officer over a non-officer, or because of connection to       DEFERRED
complainant or criminal history. “OPS will make all reasonable efforts to resolve material
inconsistencies between witness statements.”
224. OPS findings categories.                                                                    OPERATIONAL
                                                                                                 COMPLIANCE




                                                          46
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 51 of 99. PageID #: 7061
                                 Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



 225. “OPS will document in writing the investigation of each complaint, including all        GENERAL
 investigatory steps taken, and OPS’s findings and conclusions,” which must “be               COMPLIANCE
 supported by a preponderance of the evidence.
 226. Items for consideration for OPS findings.                                               EVALUATION
                                                                                              DEFERRED
 227. “OPS will forward all investigations and its written conclusions to PRB in sufficient   OPERATIONAL
 time for PRB to consider them no later than the second regularly scheduled PRB               COMPLIANCE
 meeting following completion of the investigation.”
 228. “OPS will send periodic written updates” to the complainant at specific, expressly-     EVALUATION
 identified junctures.                                                                        DEFERRED
 229. “[A] complainant may contact OPS at any time to determine the status of his/her         EVALUATION
 complaint.”                                                                                  DEFERRED


Background

The Office of Professional Standards (“OPS”) is the civilian-staffed office charged with investigating the
complaints of civilians about Division of Police personnel. Cleveland’s City Charter requires OPS to conduct “a
full and complete investigation” of all citizen complaints of employee misconduct.65

As the Monitoring Team has regularly summarized, the Consent Decree includes a number of requirements—
such as hiring a qualified and experienced OPS Administrator, ensuring high-quality training for investigators,
establishing a separate budget for OPS, and promoting awareness throughout Cleveland about the availability of
civilian complaint forms—all designed to ensure that OPS can conduct thorough and competent investigations of
civilian complaints and reach findings that are supported by the preponderance of evidence.66

Where OPS Stands Now

In the current reporting period, “Hillard Heintze”—an outside firm hired by the City to address the backlog of
uninvestigated or partially-investigated civilian complaints, filed with OPS prior to December 2018, has
successfully eliminated the OPS case backlog which had been a continuing barrier to bringing the OPS compliant
handling process into compliance with the Consent Decree.

As of the end of the reporting period, OPS was working with an open caseload of 88 cases, with the oldest case
having been received by OPS in August 2018.67 Given that OPS started 2018 with a backlog of 377 cases, the
progress that has been made is laudable.

The Monitoring Team continues to see improvements in the quality of OPS investigative practices. The
Monitoring Team is expecting to begin a comprehensive assessment of OPS case investigations using both
quantitative and qualitative methodologies.

65
   Charter of the City of Cleveland, § 115-4.
66
   Dkt. 7-1 at ¶¶ 193–229.
67
   As reported by the OPS in its December 11, 2019 bi-weekly report.



                                                        47
       Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 52 of 99. PageID #: 7062
                                  Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



Staffing

Since 2018, OPS has staffed up considerably, with a new Administrator, Supervising Investigator, Research
Analyst, and General Manager. The hiring of a Community Engagement Coordinator suffered a setback when the
final candidate was unable to start on a date acceptable to OPS administration. As such, the position was reposted
and closed on June 29, 2019. The Monitoring Team is pleased to see that a hire was made and the new staff
member started her community engagement work over the course of the last reporting period.

Unfortunately for the OPS, its high performing General Manager, George Coulter, was selected by the Public
Safety Director to be one of his new Deputies-a definite gain in the bigger picture of accountability. As such, the
OPS will now have to backfill the General Manager position, which had become an essential part of the OPS
Administrator’s executive staff. The Monitoring Team is hopeful that a well-qualified candidate for that position
case be quickly identified and hired in a timely manner.

Annual Report

The 2019 Annual OPS Report, summarizing complaint trends and timeframes for the public and required under
Paragraph 215 of the Decree, was completed on time (prior to the end of the first Quarter of 2020) and presented
to the City Council’s Public Safety Committee in public session. The improvements in the quality of the report,
even since the last year, have been significant and the work of the OPS Administrator and the OPS Research
Analyst is praiseworthy.

Progress and Tasks that Remain

1.          OPS Staff Performance Reviews

As described in the Monitoring Team’s last semiannual report, the OPS Administrator must ensure a robust
employee performance review process at OPS to ensure employee adherence to OPS Court-approved policies
and best practices in investigations. Thus far, the Administrator has reported that he and OPS supervisors
continue to conduct ongoing, but informal, performance reviews in conjunction with training of OPS
investigators.

Although substantive, written performance reviews have not been performed over the course of the last few
reporting periods, as was hoped, the Monitoring Team will be deferring its evaluation of this area of OPS
compliance until the OPS is fully staffed and the OPS Administrator has the time and resources to conduct formal,
substantive written performance reviews.

2.          Community Awareness

Under the Consent Decree, the City and OPS “will make complaint forms and other materials outlining the
complaint process and OPS’s contact information available at locations” including “the websites of CDP, OPS and
the City of Cleveland” as well as a number of other specific, expressly-listed locations.68 Further, all CDP officers

68
     Dkt. 7-1 at ¶ 206.



                                                         48
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 53 of 99. PageID #: 7063
                                  Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



will “carry complaint forms in their CDP vehicles.”69 In addition, the Consent Decree requires that “the City and
CDP, in consultation with the [CPC] and the OPS, will develop and implement a program to promote awareness
throughout the Cleveland community about the process for filing complaints with OPS.”70

While the City and CDP have maintained that they have made complaint forms available at the Decree-
enumerated locations, the Monitoring Team has not yet had the opportunity to conduct a formal audit to assess,
among other things, the accessibility of complaint forms in vehicles and at CDP District stations. The OPS also
reported an intent to expand the number of locations where complaint forms are available upon the hiring of its
new Community Engagement Coordinator.
The Fourth Year Monitoring Plan, anticipating the hiring of the new Community Engagement Coordinator,
imposed a deadline on the completion of the draft Community Awareness Plan, required by the Consent Decree
for November 30, 2019. Unfortunately, a draft of that plan is now significantly overdue.

In our last Semiannual Report, the Monitoring Team noted that although the OPS had been assessed to be in
“Operational Compliance” with respect to making complaint forms available on its website, there were ongoing
concerns that OPS had not yet made it possible for members of the public to file complaints or commendations
online. The Monitoring Team is pleased to report that the OPS, working with the City’s Division of Information
Technology Services, was able to create this functionality over the course of the last reporting period, bringing the
OPS into the modern era for accessibility of its complaint handling processes.

3.      Timeliness of OPS Case Adjudications

The Monitoring Team has previously expressed concerns regarding the timeliness of final adjudication of
sustained findings recommended by the Police Review Board (“PRB”) on OPS investigations. With the
completion of the OPS case backlog by “Hilliard Heinze,” the PRB sent forty-two (42) sustained “Hillard Heinze”
cases to the Chief’s Office for adjudication. This was in addition to OPS cases with sustained findings that have
been regularly forwarded to the Chief’s Office. As such, the Monitoring Team has agreed to wait until the backlog
of cases can be adjudicated by the Chief’s Office prior to conducting further evaluations of timeliness. The
Monitoring Team has requested that, upon the completion of this backlog of cases, the Chief’s Office come up
with timeliness goals for the completion of Chief’s Hearings (with respect to both OPS and IA cases) in order to
ensure the timely handling of both community and internal complaints as well as the timely imposition of
discipline as anticipated by the Consent Decree.71

A.                 Police Review Board (“PRB”)

 Paragraph                                                                                      Status of
                                                                                                Compliance
 230. “Mayor will work with the City Council to develop an ordinance to place a Charter         GENERAL
 Amendment on the ballot” addressing PRB composition and appointment process.                   COMPLIANCE

69
   Id. at ¶ 205.
70
   Dkt. 7-1 at ¶ 201.
71
   The Consent Decree makes multiple references to the need for timely investigations of allegations of
misconduct. See, Dkt. 7-1 at ¶ 117, 119, 177, 194, 219, 253 & 320.



                                                         49
    Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 54 of 99. PageID #: 7064
                                  Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



 231. “PRB members will not be current or former members of the CDP.”                           GENERAL
                                                                                                COMPLIANCE
 232. “PRB will have its own budget,” overseen by OPS Administrator and separate from           OPERATIONAL
 Department of Public Safety, that “affords sufficient independence and resources.”             COMPLIANCE
 233–34. Initial training for PRB members “that is adequate in quality, quantity, scope, and    GENERAL
 type” and that covers specific, expressly-identified topics.                                   COMPLIANCE
 235. PRB meetings open to the public and posted in advance, with “case presentations           OPERATIONAL
 and PRB votes” occurring during “open session.”                                                COMPLIANCE
 236. “OPS investigators will attend PRB meetings at which their investigations are being       GENERAL
 considered and present their findings . . . . ” PRB may “ask the investigator to conduct       COMPLIANCE
 further investigation” as necessary.
 237. “PRB recommended dispositions will be based on a preponderance of the evidence.           EVALUATION
 For each case, PRB shall set forth its conclusion and an explanation of its reasons and        DEFERRED
 supporting evidence in writing, including, when applicable, the justification for departing
 from OPS’s recommended disposition.”
 238. “In cases where PRB is recommending a sustained disposition, in whole or in part,         OPERATIONAL
 PRB will include a recommendation as to disciplinary or non-disciplinary corrective            COMPLIANCE
 action.”
 239. [Timely] forwarding of PRB recommendations to Chief of Police and Director of             OPERATIONAL
 Public Safety.                                                                                 COMPLIANCE


Background

Cleveland’s civilian Police Review Board (“PRB” or “the Board”) reviews and analyzes completed OPS
investigations. It makes a formal recommendation to the Chief of Police on the ultimate disposition of the case
and, if warranted, the discipline that an involved officer should receive. A well-functioning PRB remains critical to
ensuring that OPS investigations are sound and that the Chief of Police receives a well-informed recommendation
on the disposition of OPS cases.

Where the PRB Stands

Since the adoption of the PRB Operations Manual in 2017, the PRB has convened regularly to address cases that
it receives from OPS. During this time, the performance of the PRB has largely been out of the Board’s hands. The
timeliness of the PRB’s review of cases, and precisely what the PRB is reviewing, depends on how well OPS has
effectuated its duties in the investigatory stage.

Now that OPS has had more time and additional staff to improve the quality of its investigations, the Monitoring
Team will schedule the PRB for a qualitative and quantitative assessment to begin upon the conclusion of the
scheduled assessment of OPS investigations and Consent Decree compliance. Ultimately, before the performance
of both OPS and PRB can be found to be in compliance with the Consent Decree, the Board must be found to be
effectively and meaningfully carrying out its duties in a sufficiently thorough, fair, and timely manner.




                                                         50
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 55 of 99. PageID #: 7065
                                  Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



Progress and Tasks that Remain

Quality of PRB Recommendations & Processes

In the past, the Monitoring Team observed numerous cases in which the Chief disagreed with PRB
recommendations without providing a robust written rationale. The quality of the memos sent to the PRB by the
Chief when he “departs” from a PRB recommendation, however, has improved significantly towards the end of
the reporting period. The Monitoring Team will continue to review and evaluate future correspondence. The
Monitoring Team will also include in its assessment of the work of the PRB, an evaluation as to the reasonableness
of PRB recommendations and the reasonableness of departures on the part of the Chief of Police and/or the
Manager of Safety.

A.                 Discipline and Disciplinary Hearings

 Paragraph                                                                                       Status of
                                                                                                 Compliance
 240. “The Chief of CDP will issue a General Police Order that requires officers to (a)          GENERAL
 cooperate with the Internal Affairs and OPS investigators; and (b) submit all relevant          COMPLIANCE
 evidence to the investigators such that it is available for consideration by Internal Affairs
 or PRB.”
 241. Disciplinary hearing requirement, with officer given “opportunity to testify” and          EVALUATION
 suspension of hearing if “officer provides new or additional evidence at hearing,” with         DEFERRED
 matter “returned to IA or PRB for consideration.”
 242. Written justification by Chief or Director of decision to “not uphold the charges” or      PARTIAL
 “does not impose the recommended discipline or non-disciplinary corrective action”
 where PRB previously “recommends the initiation of the disciplinary process and                 COMPLIANCE
 recommends a disciplinary level.”
 243. “CDP will track the number of instances in which the Chief or the Director of Public       OPERATIONAL
 Safety rejects, in whole or in part, PRB’s recommended disposition.”                            COMPLIANCE
 245. “CDP will ensure that discipline for sustained allegations of misconduct comports          NON-
 with due process, and is consistently applied, fair, and based on the nature of the             COMPLIANCE
 allegation, and that mitigating and aggravating factors are identified and consistently
 applied and documented.”
 246. “CDP will review its current matrix and will seek to amend it” “to ensure                  OPERATIONAL
 consistency” and inclusion of a number of specific, expressly-identified features.              COMPLIANCE
 247. “All disciplinary decisions will be documented in writing.”                                PARTIAL
                                                                                                 COMPLIANCE
 248. “CDP will provide its disciplinary matrix to the Commission, the Police Inspector          OPERATIONAL
 General, and the police unions for comment.”                                                    COMPLIANCE
 249. “CDP will work with the unions to allow for sustained disciplinary findings to stay        PARTIAL
 in an officer’s record for ten years.”                                                          COMPLIANCE



                                                          51
        Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 56 of 99. PageID #: 7066
                                    Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



Background

The Consent Decree requires that CDP “ensure that discipline for sustained allegations of misconduct comports
with due process, and is consistently applied, fair, and based on the nature of the allegation, and that mitigating
and aggravating factors are identified and consistently applied and documented.”72

As one foundational element of that process of ensuring fair and consistent discipline, the Division has needed to
“review its current disciplinary matrix and will seek to amend it as necessary[.]”73 Specifically, CDP must ensure
that the new disciplinary matrix:

       •    “[E]stablishes a presumptive range of discipline for each type of rule violation;”
       •    “[I]ncreases the presumptive discipline based on an officer’s prior violations of the same or other rules;”
       •    “[P]rohibits consideration of the officer’s race, gender, national origin, age, ethnicity, familial
            relationships, or sexual orientation” as well as “the high (or low) profile nature of the incident;” and
       •    “[P]rovides that CDP will not take only non-disciplinary corrective action in cases in which the
            disciplinary matrix calls for the imposition of discipline” but may consider non- disciplinary corrective
            action “in a case where discipline has [already] been imposed.”84

Where the Division Stands

Since January 1, 2018, the Division has been operating according to a revised, Court-approved Disciplinary Matrix
that establishes presumptive ranges of discipline and mitigating or aggravating factors. Since the promulgation of
that new Matrix, the Monitoring Team has completed its first audit of disciplinary decisions along with the
underlying investigations that precipitated them in real-time. The Monitoring Team has been conducting an audit
relating to disciplinary issues that will be filed separately with the Court.

Over the course of the monitoring period, the Monitor has observed concerning timelines with respect to the
adjudication of both internal and external complaint investigations. Not only does it appear that it takes far too
long for cases to receive findings from command staff, extraordinary delays have been observed in the scheduling
of pre-disciplinary hearings and in the imposition of discipline upon the conclusion of those hearings. It appears
that the timelines that the Monitoring Team is observing, with respect to the imposition of discipline, indicate the
Division has a ways to go before it can come into compliance with those portions of the Consent Decree that
require the imposition of fair and timely discipline. It is hoped that the Division will re-evaluate its processes and
the resources being used to come up with a solution that provides for fair and timely resolutions of incidents of
misconduct, for the benefit of the community and officers alike.




72
     Dkt. 277.
73
     Dkt. 7-1 at ¶ 249.



                                                            52
       Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 57 of 99. PageID #: 7067
                                  Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



VIII.                  TRANSPARENCY & OVERSIGHT

A.                     Police Inspector General

 Paragraph                                                                                      Status of
                                                                                                Compliance
 250. “The City will hire an individual or individuals with significant experience in law       EVALUATION
 enforcement practices and civil rights law to serve as a Police Inspector General” (“IG”).     DEFERRED
 City must seek CPC’s “input in developing minimum qualifications and experience” for
 IG.
 251. IG work in Office of Mayor but report to Chief of Police.                                 EVALUATION
                                                                                                DEFERRED
 252. IG “will not be a current or former employee of CDP.”                                     GENERAL
                                                                                                COMPLIANCE
 253–54. Duties and authority of IG.                                                            EVALUATION
                                                                                                DEFERRED
 255. Budget of IG must be “a separate line item” in City budget and “afford[] sufficient       PARTIAL
 independence and resources” to comply with Consent Decree.                                     COMPLIANCE
 256. IG “will have access to all documents and data necessary to perform the above             EVALUATION
 functions, including any raw data.”                                                            DEFERRED


Background

The Consent Decree creates a new, internal oversight function within the Division—a Police Inspector General
(the “IG”). The IG must have the authority to review CDP policies and practices, conduct audits and
investigations, analyze data for aggregate and systemic trends, develop recommendations for reform, and analyze
investigations conducted, and review imposed discipline. The IG’s reports and recommendations must be made
public.74

Where the Division Stands

The City successfully hired and on-boarded the Police Inspector General as outlined in the Consent Decree.
Christopher Viland is a licensed attorney with an extensive background in law enforcement. Most immediately
prior to joining the Division, Mr. Viland worked as the Chief of Police in Solon, Ohio. The City has expressed
optimism about Inspector General Viland’s arrival and his ability to work with the Division to help them strive for
excellence.

Progress and Tasks that Remain

Launching and incorporating such an important, component of the Consent Decree requires methodical

74
     Dkt. 7-1 ¶ 253.



                                                         53
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 58 of 99. PageID #: 7068
                                  Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



intention. This is especially true considering the fact that this is an entirely new position within the Division of
Police. The Monitoring Team is pleased that Inspector General Viland has reportedly approached his new role
with the requisite relationship building and planning. It is our understanding that he has developed a multi-year
plan that involves hiring the requisite staff essential to successfully performing this critical role.

B.                 Data Collection and Analysis

 Paragraph                                                                                      Status of
                                                                                                Compliance
 257. “CDP will collect and maintain all data and records necessary to accurately evaluate      PARTIAL
 its use of force practices and search and seizure practices and facilitate transparency and,   COMPLIANCE
 as permitted by law, broad access to information related to CDP’s decision making and
 activities. To achieve this outcome, CDP will designate an individual or individuals as the
 ‘Data Collection and Analysis Coordinator.’”
 258. Coordinator “will ensure the collection and tracking of all documents related to uses     PARTIAL
 of force and allegations of misconduct and related materials,” including specific,             COMPLIANCE
 expressly-listed materials and information.
 259. Coordinator “will ensure the creation and maintenance of a reliable and accurate          PARTIAL
 electronic system to track all data derived from force-related documents,” including           COMPLIANCE
 specific, expressly-identified data.
 260. Coordinator “will ensure the creation and maintenance of a reliable and accurate          PARTIAL
 electronic system to track data on all vehicle stops, investigatory stops, and searches,       COMPLIANCE
 whether or not they result in an arrest or issuance of a summons or citation.” The system
 must conform to a number of specific, expressly-identified requirements.
 261. Coordinator must “routine[ly] report[] . . . relevant data to the Chief of Police, FRB,   PARTIAL
 Training Review Committee, OPS, the [Community Police] Commission, and the Police              COMPLIANCE
 Inspector General.”
 262. Coordinator “responsible for the annual assessment of forms and data collection           PARTIAL
 systems to improve the accuracy and reliability of data collection.”                           COMPLIANCE
 263. Coordinator “will develop a protocol to accurately analyze the data collected and         OPERATIONAL
 allow for” various outcome measurements, “subject to the review and approval of the            COMPLIANCE
 Monitor and DOJ.”
 264. Annually, “CDP will conduct an assessment and issue a report summarizing its              EVALUATION
 investigatory stop, search, and arrest data” that addresses various specific, expressly-       DEFERRED
 identified topics.




                                                         54
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 59 of 99. PageID #: 7069
                                  Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



 265. Annually, “CDP will conduct an assessment and issue a report of all activities,            EVALUATION
 including use of force, arrests, motor vehicles and investigatory stops, and misconduct         DEFERRED
 complaints alleging discrimination, to determine whether CDP’s activities are applied or
 administered in a way that discriminates against individuals on the basis of race” or other
 listed prohibited classes or characteristics, and that addresses various specific, expressly-
 identified topics.

 266. Annual analysis of “prior year’s force” data with FRB.                                     EVALUATION
                                                                                                 DEFERRED


Background

The Consent Decree requires that the Division collect, use, and report data on its activities and performance in a
modern and comprehensive fashion. To effectuate this, the Decree required CDP to hire a Data Collection and
Analysis Coordinator (the “Data Coordinator” or “Coordinator”) to help ensure that CDP maintains the required
information in a manner that “facilitate[s] transparency and . . . broad public access to information related to
CDP’s decision making and activities.”75 The Coordinator is specifically tasked with ensuring the collection and
tracking of all information related to uses of force, search and seizure practices, and allegations of misconduct. The
Coordinator must create and maintain “a reliable and accurate electronic system to track” use of force-related data
and search and seizure information.76

The Coordinator also is “responsible for the routine reporting of relevant data” to various entities within the
Division77; conducting annual assessments of both use of force and investigatory stop data78; and analyzing
Division practices for potential disproportionate or disparate impacts with respect to “race, ethnicity, gender,
disability, sexual orientation, or gender identity.”79 These reports must “be made publicly available.”80

Where the Division Stands

Members of the Monitoring Team are supportive of the Division’s efforts to use data as much as possible. In our
work reviewing with them administrative data on a monthly basis, we are pleased with the increased engagement
from patrol and hope that the information and data go beyond those present during the discussion. Participants
at the monthly administrative data review appear increasingly knowledgeable and curious about the data
presented by the Data Collection and Analysis Coordinator (Coordinator). The Monitoring Team continues to
suggest ways the data can be used outside the room for managerial, supervisory, and deployment purposes. The
number of topics reviewed extends now far beyond the number of use of force incidents and time to completed
review. At the suggestion of Division members, other items including data from Internal Affairs, Employee
Intervention, and the Medical Unit are considered. The implementation of the new record management system


75
   Dkt. 7-1 at ¶ 257.
76
   Id. at ¶¶ 259-60.
77
   Id. at ¶ 261.
78
   Id. at ¶¶ 263, 264, 266.
79
   Id. at ¶ 265.
80
   Id. at ¶ 267.



                                                          55
        Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 60 of 99. PageID #: 7070
                                    Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



and the accompanying reports takes a significant portion of the Coordinator’s time. This is valuable and
contributes to a higher quality of the report and ensures a relationship to the requirements of the consent decree.
The Coordinator this year, for the first time, took the lead on data collection for the totality of Paragraph 367,
Outcome Measures. In past years, the Monitoring Team led the data collection and compilation effort and in 2019,
with the Coordinator reviewed and quality checked the data. This year, the practice was reversed and signals a
major shift in the Division's capacity around data collection and analysis. The report in the Appendix may have
minor adjustments in coming weeks as the Division continues to review the detail. If any adjustments are
necessary the Court and public will be informed.

Progress and Tasks That Remain

The production of data that is informative and as such useful in the reform work appears to be very labor intensive
for the Coordinator. The Monitoring Team recognizes efforts underway to improve data collection systems but
at this time they continue to be siloed or independent of one another requiring extensive work by the Coordinator
to turn data to information. We are unaware of efforts to move toward greater automation though minimizing
the work required to share data will increase its value and usefulness. We also look forward to the completion of
policies and training, both of which precedes data collection on stops, searches, and arrests. As the data improve
in quality and other milestones are achieved, such as the Force Review Board and the implementation of the stop,
search, and arrest policies, there will be increasing opportunities for public release of data – a level of transparency
that the community desires and the Consent Decree expects.

A.                       Public Availability of CDP-Related Information

 Paragraph                                                                                      Status of
                                                                                         Compliance
 267. “[A]ll CDP audits, reports, and outcome analyses related to the implementation” of NON-
 the Consent Decree will be public.                                                      COMPLIANCE
 268. “CDP will post its policies and procedures, training plans, community policing            PARTIAL
 initiatives, community meeting schedules, budgets, and internal audit reports on its           COMPLIANCE
 website.”


Background

The Consent Decree requires that CDP’s “policies and procedures, training plans, community policing initiatives,
community meeting schedules, budgets, and internal audit reports” be posted on CDP’s website.81 Likewise, “[t]o
ensure transparency in the implementation of” the Decree, “all CDP audits, reports, and outcome analyses related
to the implementation of this [the Consent Decree] will be made publicly available, including at the City and CDP
websites.”82




81
     Dkt. 7-1 at 1; id. ¶ 268.
82
     Dkt. 7-1 ¶ 267.



                                                           56
    Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 61 of 99. PageID #: 7071
                                 Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



Where the Division Stands

The City website contains documents related to the Consent Decree. However, navigational challenges persist
for those seeking specific consent decree related policies and reports. A section labelled “DOJ Police Settlement
Agreement Data” can be found on the homepage of the City’s website. Additionally, while technically on-line, the
difficulty of access to CDP policies that are presented in a single PDF document remains a barrier to transparency.

Progress and Tasks That Remain

While the City has devoted sections of its website to the production of policies, procedures, plans, budgets and
reports, the accessibility of those items to the public remains inexplicably cumbersome. As mentioned above, there
is a link to some of the related documents on the homepage but it is not prominently displayed. Additionally, all
Consent Decree-related documents are not contained within that link. A sophisticated user would need to access
a separate link “Police Settlement Forms and Publications” and perform a specific, individualized search for a
document in order to find all related documents. The Monitoring Teams is hopeful that the City will find a far
more manageable and comprehensive manner for the public to access documents related to the reform process.
Finally, and of tantamount importance, the Monitoring Team continues to maintain that the Division and the
community it serves will benefit from a department that is open to the public and sets clear expectations of how
information related to critical incidents will be shared – prior to the occurrence of such incidents.




                                                        57
      Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 62 of 99. PageID #: 7072
                                 Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



IX.                OFFICER ASSISTANCE & SUPPORT

A.                 Training

 Paragraph                                                                                      Status of
                                                                                                Compliance
 269. “CDP will ensure that officers receive adequate training to understand: (a) how to        PARTIAL
 police effectively and safely in accordance with CDP policy; [and] (b) the requirements        COMPLIANCE
 of this Agreement, Ohio law, and the Constitution and laws of the United States,”
 including in the areas of “procedural justice, bias-free policing, and community policing.”

 270. “CDP will expand the scope and membership of the Training Review                          PARTIAL
 Committee.”                                                                                    COMPLIANCE
 271–72. “[T]he Training Review Committee will develop a written training plan for              NON-
 CDP’s recruit academy, probationary field training, and in-service training” that              COMPLIANCE
 addresses a host of specific, expressly-identified issues.
 273. “The Training Plan and schedule will be implemented once any objections have              PARTIAL
 been resolved” on a yearly basis.                                                              COMPLIANCE
 274. “The Training Review Committee will annually review and updated CDP’s training            NON-
 plan” by “conduct[ing] a needs assessment” that addresses a number of specific,                COMPLIANCE
 expressly-identified data and information on real-world trends, needs, policy, and law.
 275. “CDP’s Commander responsible for training” will be in charge of “all CDP training.”       PARTIAL
                                                                                                COMPLIANCE
 276. “CDP will designate a single training coordinator in each District. The Commander         PARTIAL
 responsible for training will establish and maintain communications with each District         COMPLIANCE
 training coordinator to ensure that all officers complete training as required and that
 documentation of training is provided to the” training Commander.
 277. “CDP will develop recruit academy and in-service curricula that comport with” the         PARTIAL
 Training Plan and Consent Decree requirements.                                                 COMPLIANCE
 278. “[T]he training required under this Agreement . . . will be delivered within two years    EVALUATION
 of the Effective Date.”                                                                        DEFERRED
 279. “For all other substantive updates or revisions to policy or procedure, CDP will          PARTIAL
 ensure and document that all relevant CDP personnel have received and read the policy          COMPLIANCE
 or procedure. Notification of each revision or update will include the rationale for policy
 changes and the difference between the old and updated policy.”
 280. Training Commander reviews all training materials; ensures that they use “a variety       PARTIAL
 of adult learning techniques, scenario-based training, and problem-solving practices”;         COMPLIANCE
 and “ensure that all curricula, lesson plans, instructor’s qualifications, and testing
 materials are reviewed by the Training Review Committee.”
 281. “CDP will ensure that instructors are qualified and use only curricula and lesson plans   PARTIAL
 that have been approved by the” Training Commander.                                            COMPLIANCE




                                                         58
    Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 63 of 99. PageID #: 7073
                                  Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



 282. “CDP will revise, as necessary, its field training program for graduates of the police   EVALUATION
 academy to comport with” the Training Plan and Consent Decree.                                DEFERRED
 283. “The field training program will incorporate community and problem-oriented              EVALUATION
 policing principles, and problem-based learning methods.”                                     DEFERRED
 284. Review and revision of Field Training Officer (“FTO”) “participation policy to           EVALUATION
 establish and implement a program that effectively attracts the best FTO candidates” and      DEFERRED
 “revise eligibility criteria” for FTOs.
 285. New FTOs and Field Training Sergeants must “receive initial and in-service training      EVALUATION
 that is adequate in quality, quantity, scope, and type, and that addresses” a number of       DEFERRED
 specific, expressly-listed topics and conforms to a number of additional features or
 requirements.
 286. “CDP will create a mechanism for recruits to provide confidential feedback               EVALUATION
 regarding the quality of their field training,” and the Division “will document its           DEFERRED
 response, including the rationale behind any responsive action taken or decision to take
 no action.”
 287. “Training Review Committee will, on an annual basis, analyze all aspects of CDP’s        EVALUATION
 FTO program,” “consider emerging national policing practices in this area,” and               DEFERRED
 “recommend, and CDP will institute, appropriate changes to policies, procedures, and
 training related to its FTO program.”
 288. “CDP will document all training provided to or received by CDP officers,” with           EVALUATION
 officers “sign[ing] an acknowledgement of attendance or digitally acknowledge[ing]            DEFERRED
 completion of each training course,” which “will be maintained in a format that allows
 for analysis by training type, training date, training source, and by individual officer
 name.”
 289. “CDP will develop and implement a system that will allow the Training Section to         OPERATIONAL
 electronically track, maintain, and produce complete and accurate records of current          COMPLIANCE
 curricula, lesson plans, training delivered, and other training materials in a centralized
 electronic file system.”
 290. “CDP will develop and implement accountability measures . . . to ensure that all         PARTIAL
 officers successfully complete all required training programs in a timely manner.”            COMPLIANCE


Background

Training CDP personnel on the new requirements and expectations of Decree-required policies and initiatives is
critical to ensuring these changes are infused into the operations of the Division.

As stated in the Seventh Semiannual Report, “the Division must build the internal capacity and leadership such
that training can be developed, delivered, audited, and iteratively improved, in close consultation with a Training
Review Committee (“TRC”) that increases the set of eyes assessing CDP training.” These efforts remain work-in-
progress.




                                                         59
    Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 64 of 99. PageID #: 7074
                                  Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



Where the Division Stands

During the current reporting period, and as detailed elsewhere in this report, the Division’s Training Section
launched a number of important training initiatives in its 2019-2020 in-service training, including continuing
updates on use of force, crisis intervention, and search and seizure.

Importantly, the Division developed, and the Court approved, new supervisor training on reviewing use of force.
Supervisor review of force is one of three pillars of critical review of applications of force at CDP, which also
include the Force Investigations Team and the Force Review Board. Training curricula for FIT and FRB were also
developed and approved by the Court during this reporting period and the Monitoring Team looks forward to
seeing these trainings implemented so that these crucial processes can be implemented in practice.

Finally, in January of this year, several members of the training section attended the Los Angeles Police
Department Academy Instructor Certification Course. While the Division’s support of this capacity-building
opportunity was commendable, the training was not well-received by the training staff, which is disappointing.
Much work remains to be done to ensure that CDP fully develops its training capacity.

Progress and Tasks that Remain

The Monitoring Team has previously recounted the steps that CDP must make with respect to officer training to
reach compliance with the Consent Decree. These steps are largely unchanged from its prior semiannual report
to the Court.

Substantial and Effective Compliance with Training Review Committee Requirements

While the Division has taken initial steps to reengage the Training Review Committee, the Division must ensure
that the committee is actively involved in the creation of training plans, audits of training initiatives, and
assessments of gaps for future areas of training instruction. The TRC must be an active player, working
affirmatively with the Division’s Training Section, to drive forward new training initiatives and iteratively improve
on lessons learned.

Training Staffing & Resources

Notwithstanding the need to reengage the TRC, CDP’s Training Section must be properly staffed in order to meet
the substantial scope of training mandated by the Consent Decree. The Monitoring Team has previously urged
CDP to devote additional resources to the Training Section to ensure that it can balance both the critical and
extraordinary demands of training five recruit classes—not a requirement of the Consent Decree but a practical
reality in light of officer attrition rates and the City’s public commitments—while making sufficient progress on
the Consent Decree. This may also include securing the full-time expertise of non-sworn personnel to serve as
curriculum development professionals within the Training Section. Developing the capacity of the Training
Section will require the support of the City, both in concept and with budget. The training levels established
during the Consent Decree process are not anomalies—they are the new normal and the City and CDP need to
ensure that the Training Section is equipped to develop and deliver high-quality trainings into the future.




                                                         60
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 65 of 99. PageID #: 7075
                                     Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



Academy Training and Field Training Program

Along with requirements for annual in-service training for existing CDP officers, the “Consent Decree . . . contains
certain obligations relating to the training of new officers at the Academy.”83 Likewise, it addresses the Division’s
field training program, in which recent Academy graduates participate during their early days on the force.84

As the Monitoring Team has previously summarized, the City and Division have to date focused on developing
and implementing core training for current CDP officers. Nevertheless, CDP will need to “review and revise” its
academy and field training programs such that they are meeting the requirements of the Decree.85 This necessarily
entails a comprehensive, top-to-bottom review of all training curricula and programs. Subsequently, the
Monitoring Team must ensure that instruction, as delivered, conforms to the curricula, and that the field training
program is proceeding according to Decree-required expectations.

A.                   Equipment & Resources

 Paragraph                                                                                     Status of
                                                                                               Compliance
 291. “The City will implement” paragraphs regarding equipment and resources in order          PARTIAL
 to allow implementation of the Consent Decree “and to allow officers to perform their         COMPLIANCE
 jobs safely, effectively, and efficiently.”
 292. “CDP will complete a comprehensive equipment and resource study to assess its            OPERATIONAL
 current needs and priorities,” and it “will develop an effective, comprehensive               COMPLIANCE
 Equipment and Resource Plan that is consistent with its mission and that will allow it to
 satisfy the requirements of this Agreement.”
 293. “CDP’s Equipment and Resource Plan will provide for necessary equipment                  OPERATIONAL
 including, at least” “an adequate number of computers”; “an adequate number of                COMPLIANCE
 operable and safe zone cars”; “zone cards with reliable, functioning computers that
 provide officers with up-to-date technology” including computer-aided dispatch, the
 records management system, and various core law enforcement systems; and “zone
 cards equipped with first-aid kits.” “This plan also will ensure that CDP properly
 maintains and seeks to continuously improve upon existing equipment and technology;
 and is appropriately identifying equipment needs and seeking to utilize, as appropriate,
 emerging technologies.”

 294. “CDP will actively seek input and feedback from the Commission, patrol officers,         OPERATIONAL
 and supervisors regarding resource allocation, equipment needs, and technological             COMPLIANCE
 improvements.”
 295. “City and CDP” must “us[e] best efforts to implement the Equipment and                   OPERATIONAL
 Resource Plan as required.”                                                                   COMPLIANCE

83
   Dkt. 97 at 55; Dkt. 7-1 ¶¶ 271, 275, 277.
84
   Dkt. 7-1 ¶¶ 282–87.
85
   Id.



                                                         61
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 66 of 99. PageID #: 7076
                                   Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



 296. “CDP will . . . implement an effective, centralized records management system.”             OPERATIONAL
                                                                                                  COMPLIANCE
 297. “CDP will utilize a department-wide e-mail system to improve communication and              OPERATIONAL
 information sharing.”                                                                            COMPLIANCE
 298. “CDP will employ information technology professionals who are trained to                    OPERATIONAL
 conduct crime and intelligence analysis, who are capable of troubleshooting and                  COMPLIANCE
 maintaining information technology systems and who can identify and suggest
 appropriate technological advancements.”
 299. “CDP will implement an effective employee assistance program that provides                  PARTIAL
 officers ready access to the mental health and support resources necessary to facilitate         COMPLIANCE
 effective and constitutional policing.”


Background

The Consent Decree requires the City of Cleveland to “develop an effective, comprehensive Equipment and
Resource Plan that is consistent with its mission and that will allow it to satisfy the requirements of this
Agreement.”86 The Plan must “provide for necessary equipment including, at least . . . an adequate number of
computers; an adequate number of operable and safe zone cars; zone cars with reliable, functioning computers
that provide officers with up-to-date technology, including” mobile computer-aided dispatch (“CAD”), access to
the Division’s records management system (“RMS”), and access to law enforcement databases; and “zone cars
equipped with first-aid kits . . . . ”87 It must address how the Division will satisfy the other substantive requirements
of the Decree.104 It likewise must “ensure that CDP” both “properly maintains and seeks to continuously improve
upon existing equipment and technology” and “is appropriately identifying equipment needs and seeking to
utilize, as appropriate, emerging technologies.”88

Where the Division Stands

In the current reporting period, CDP completed a significant updated to its records management system, known
as LERMS. The upgrade enhances officer access to real-time data, giving officers greater ability to quickly retrieve
essential information about individuals.

Likewise, as of August 2019, CDP has implemented an enhanced, real-time information-gathering and
intelligence-sharing platform called Command Analytics. This is a web-based platform that provides various
dashboards that display and analyze incidents logged into the computer-aided dispatch (“CAD”) and LERMS
systems.

Meanwhile, the Division has also made progress on deploying mobile handheld devices to officers, as well as
ordering necessary mobile data computers and patrol vehicles.


86
   Dkt. 7-1 ¶ 292.
87
   Id. ¶ 293.
88
   Id. ¶ 293.



                                                           62
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 67 of 99. PageID #: 7077
                                   Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020




Progress and Tasks that Remain
The Monitoring Team is planning to audit the Division’s progress in enhancing its equipment, IT infrastructure,
and resources in the coming months.

B.                  Recruitment & Hiring

 Paragraph                                                                                      Status of
                                                                                                Compliance
 300. “CDP will review and revise . . . its recruitment and hiring program to ensure that       PARTIAL
 CDP successfully attracts and hires a diverse group of qualified individuals.”                 COMPLIANCE
 301. “The Mayor will work with the City Council to develop an ordinance to place a             GENERAL
 Charter Amendment on the ballot that would give the appointing authority greater               COMPLIANCE
 flexibility in the selection of candidates from the certified eligibility list for the CDP.”
 302. “CDP will develop a recruitment policy and a strategic recruitment plan that              OPERATIONAL
 includes clear goals, objectives, and action steps for attracting qualified applicants from    COMPLIANCE
 a broad cross-section of the community” and meets certain specific, expressly-listed
 requirements.
 303. “The City will implement the recruitment plan within 60 days of it being approved         EVALUATION
 by the Monitor.”                                                                               DEFERRED
 304. “CDP’s recruitment plan will include specific strategies for attracting a diverse         PARTIAL
 group of applicants,” including officers with various, specific, expressly-listed skills and   COMPLIANCE
 backgrounds.
 305. “In developing and implementing its recruitment plan, CDP will consult with the           PARTIAL
 [Community Police] Commission and other community stakeholders on strategies to                COMPLIANCE
 attract a diverse pool of applicants.”
 306. “[O]bjective system for hiring and selecting recruits” that “employs reliable and         PARTIAL
 valid selection criteria.”                                                                     COMPLIANCE
 307. “CDP will report annually to the public its recruiting activities and outcomes,”          EVALUATION
 which will include information on various, expressly-listed areas.                             DEFERRED
 308. “[A]ll candidates for sworn personnel positions” will have “psychological and             GENERAL
 medical examination” and be subject to “drug testing.” Existing officers receive               COMPLIANCE
 “random drug testing.”
 309. “CDP will conduct thorough, objective, and timely background investigations of            PARTIAL
 candidates for sworn positions” that cover various, expressly-listed topics.                   COMPLIANCE
 310. “CDP will request to review personnel files from candidates’ previous                     OPERATIONAL
 employment and, where possible, will speak with the candidate’s supervisor(s)” and             COMPLIANCE
 maintain any “salient information . . . in candidate’s file.”




                                                            63
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 68 of 99. PageID #: 7078
                                   Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



 311. “If a candidate has previous law enforcement experience, CDP will complete a            EVALUATION
 thorough, objective, and timely pre-employment investigation” addressing various             DEFFERED
 expressly-identified things.


Background

The Consent Decree requires the City to “integrate community and problem-oriented policing principles” into its
recruitment practices, and to “develop a recruitment policy and a strategic recruitment plan that includes clear
goals, objectives, and action steps for attracting qualified applicants from a broad cross-section of the community
. . . [and] establish[es] and clearly identif[ies] the goals of CDP’s recruitment efforts.”89

Where the Division Stands Now

In the prior reporting period, the Division completed its Recruitment and Hiring Plan, which incorporates
feedback from the Department of Justice, Monitoring Team, and the expressed concerns of the Cleveland public.
The Plan was approved by the Court on February 20, 2019.90

Since then, the Monitoring Team has not actively assessed CDP’s progress on implementing the Recruitment and
Hiring Plan. Indeed, CDP will need more time before it can meaningfully report on how it is accomplishing the
stated goals of the Court-approved Plan. As described below, as the CDP reports on its recruiting activities and
outcomes, the Team will be positioned to say how far the CDP has come—or still needs to go—to meeting the
terms of the Decree.

Progress and Tasks that Remain

Following the Court’s approval of the Recruitment and Hiring Plan, CDP must “report annually to the public its
recruiting activities and outcomes,” including disaggregated data on applicants, interviewees, and selectees, as well
as the successes and challenges to recruiting qualified and high-quality applicants.91 The Monitoring Team will
continue to gauge progress by analyzing the numbers and trends with respect to applicants and hired recruits, as
well as by working with the City to provide ongoing technical assistance on the Plan’s implementation.

C.                      Performance Evaluations and Promotions

 Paragraph                                                                                     Status of
                                                                                               Compliance
 312. “CDP will ensure that officers who police professionally and effectively are             EVALUATION
 recognized through the performance evaluation process” and “are identified and                DEFERRED
 receive appropriate consideration for performance.” Likewise, “poor performance”
 must be “reflected in officer evaluations.”

89
   Dkt. 7-1 ¶ 302.
90
   Dkt. 239.
91
   Dkt. 7-1 at ¶ 307.



                                                         64
       Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 69 of 99. PageID #: 7079
                                 Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



 313. “CDP will develop and implement fair and consistent practices to accurately              EVALUATION
 evaluate officer performance in areas related to integrity, community policing, and           DEFERRED
 critical police functions, on both an ongoing and annual basis.”
 314–15. CDP will use “a formalized system documenting the annual performance                  EVALUATION
 evaluations of each officer by the officer’s direct supervisor,” including an assessment of   DEFERRED
 several expressly-listed areas. “Supervisors will meet with the employee whose
 performance is being evaluated to discuss the evaluation.”
 316. “CDP will hold supervisors of all ranks accountable for conducting timely, accurate,     EVALUATION
 and complete performance evaluations of their subordinates.”                                  DEFERRED


 317. “CDP will develop and implement fair and consistent promotion practices that             EVALUATION
 comport with the requirements of this Agreement and result in the promotion of                DEFERRED
 officers who are effective and professional.”
 318. In considering promotion, “appointing authority will consider” specific, expressly-      EVALUATION
 listed “factors.”                                                                             DEFERRED



Background

CDP must address how it evaluates officer performance and must ensure that high-performing officers have
access to promotional opportunities. Under the Consent Decree, CDP must “develop and implement fair and
consistent practices to accurately evaluate officers” across a number of dimensions, including ‘integrity,
community policing, and critical police functions.’”92

Where the Division Stands

In the current reporting period, CDP began early work to create a policy on performance evaluations. This policy
will be critical in the Division’s ability to implement major policies and plans such as use of force, community and
problem-oriented policing, crisis intervention, and bias-free policing. The Monitoring Team and Department of
Justice will work with CDP in the coming reporting period to finalize a policy that satisfies the requirements of
the Consent Decree.

Progress and Tasks that Remain

Under the Fourth Year Monitoring Plan, CDP will incorporate community and problem-oriented policing
principles into its promotions and evaluations by the end of 2019. This work, which must align with the new
expectations that have been set by Court-approved policies and plans, will greatly enhance professional
development opportunities within the Division and provide an important, non-punitive mechanism for employee
management. As described above, early work on this initiative, through a Division policy on performance
evaluations, has begun.


92
     Dkt. 7-1 at ¶ 313.



                                                         65
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 70 of 99. PageID #: 7080
                                   Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



D.                     Staffing

 Paragraph                                                                                      Status of
                                                                                                Compliance
 319. “CDP will complete a comprehensive staffing study to assess the appropriate               OPERATIONAL
 number of sworn and civilian personnel to perform the functions necessary for CDP to           COMPLIANCE
 fulfill its mission, and satisfy the requirements of the” Consent Decree. / “CDP will
 develop an effective, comprehensive Staffing Plan that is consistent with its mission,
 including community and problem-oriented policing, and that will allow CDP to meet
 the requirements of” the Consent Decree.

 320. Requirements of CDP Staffing Plan.                                                        EVALUATION
                                                                                                DEFERRED
 321. “The City and CDP will employ best efforts to implement the Staffing Plan over the        EVALUATION
 period of time set forth in the approved plan.”                                                DEFERRED


Background

The Consent Decree contemplates changes to CDP’s approach to staffing, assigning, and deploying its personnel
within the city of Cleveland. Under the requirements of the Decree, for example, CDP must:

           •     Implement a “comprehensive and integrated model”93;
           •     Ensure rigorous investigations and reviews of force incidents94;
           •     Ensure that specialized crisis intervention officers “are dispatched to an incident involving an
                 individual in crisis” and are able to “have primary responsibility for the scene”95;
           •     Provide supervisors with the ability to “review all documentation of investigatory stops, searches,
                 and arrests”96;
           •     Ensure that officers can receive the training required by the Decree97;
           •     Provide necessary opportunity for “first line supervisors [to] provide close and effective
                 supervision of officers”98;
           •     Implement the Early Intervention System99; and
           •     Provide supervisors with the ability to “conduct adequate random and directed audits of body worn
                 camera recordings.”100



93
   Dkt. 7-1 at ¶ 27.
94
   Id. at ¶¶ 93-130.
95
   Id. at ¶ 151.
96
   Id. at ¶ 168.
97
   Id. at ¶ 271.
98
   Id. at ¶ 322.
99
   Id. at ¶ 326-36.
100
    Id. at ¶ 339.



                                                          66
        Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 71 of 99. PageID #: 7081
                                     Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



These provisions require changes in the way that CDP will deploy its existing personnel and in the overall number
of sworn and civilian personnel. To that end, the Consent Decree specifically envisions a Staffing Plan by which
the CDP must “address and provide for each of the following”:

               •      “[P]ersonnel deployment to ensure effective community and problem-oriented policing;
               •      “[A] sufficient number of well-trained staff and resources to conduct timely misconduct
                      investigations;
               •      “[T]o the extent feasible, Unity of Command; and
               •      “[A] sufficient number of supervisors.”101

Where the Division Stands Now

In the prior reporting period, the Division completed the Decree-mandated Staffing Plan after working with the
Department of Justice and Monitoring Team and considering public feedback solicited by the Community Police
Commission.

Since then, the Monitoring Team has not actively assessed CDP’s progress on implementing the Staffing Plan.
CDP will need more time to internally assess, prepare, and execute before it can report on how it is accomplishing
the stated goals of the Court-approved Plan.

Progress and Tasks that Remain

The Monitoring Team has previously observed that major requirements of the Decree, such as the
implementation of CDP’s new community and problem-oriented policing paradigm, are directly linked to the
Division’s ability to make the operational changes contemplated in the approved Staffing Plan. The Division’s
efforts on this front will need to continue in order for Decree-required policies, procedures, and plans to be fully
and effectively implemented.




101
      Id. at ¶ 320.



                                                         67
      Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 72 of 99. PageID #: 7082
                                  Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



X.                    SUPERVISION

A.                    First-Line Supervisors

 Paragraph                                                                                 Status of
                                                                                           Compliance
 322. “CDP will ensure that first line supervisors provide close and effective supervision PARTIAL
 of officers” in a number of express, specifically-identified ways.                        COMPLIANCE
 323. “CDP will develop and implement supervisory training for all new and current EVALUATION
 supervisors” that is “adequate in quality, quantity, type, and scope, and will include” a DEFERRED
 number of specific, expressly-listed topics.
 324. “Thereafter all sworn supervisors will receive adequate in-service management EVALUATION
 training.”                                                                                DEFERRED
 325. “CDP will hold supervisors directly accountable for the quality and effectiveness of EVALUATION
 their supervision, including whether supervisors identify and effectively respond to DEFERRED
 misconduct and ensure that officers effectively engage with the community.”

Background

The Consent Decree requires that CDP ensure “close and effective supervision of officers.”102 Supervisors must
be held “directly accountable for the quality and effectiveness of their supervision” of officers in their command.103
To do so, the Decree requires that the Division establish new policies and procedures addressing supervision. It
also requires training for supervisors on a host of specific topics.104

Where the Division Stands

In the last reporting period, the Court approved the Division’s basic Supervisor training curriculum on March 7,
2019. The training was scheduled to launch alongside other Decree-required supervisory training in the upcoming
reporting period, the four-hour training includes both general leadership skills that would be valuable for any
manager or supervisor, as well as CDP-specific subjects including how to promote community engagement, the
CDP’s current Early Intervention System, body-worn cameras, and the Division’s progressive disciplinary matrix.

The approved training emphasizes a philosophy of community and problem-oriented policing, the Supervisor
Training encourages supervisors to ensure that officers understand their roles and responsibilities as part of the
Division’s commitment to CPOP. Supervisors are expected to show their commitment to CPOP, model
community engagement by personally engaging with community members, emphasize that frontline officers are
the key component of CPOP, and publicly commend officers who have demonstrated exceptional ability to work
collaboratively with members of the public. The Curriculum also instructs supervisors on how to de-escalate
situations before a use of force may be necessary, including by arriving on scene and acting as a mediator,
demonstrating compassion to defuse a tense situation, and calling for specialized Crisis Intervention Team

102
    Dkt. 7-1 ¶ 322.
103
    Id. ¶ 325.
104
    Id. ¶ 323.



                                                          68
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 73 of 99. PageID #: 7083
                                 Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



officers where the incident may involve a behavioral health crisis.

The current public health crisis has contributed to the reasons for the delay that has rendered this training
undelivered. The CPOP Supervisory training curriculum, which is part of the two-day supervisory training suite,
has yet to be approved by the Monitoring Team and submitted to the Court for final approval. Drafts continue to
be exchanged between the City, the Department of Justice and the Monitoring Team. The CDP has indicated that
they plan on delivering the Supervisory Training suite to all supervisors and managers beginning at the end of July
2020 with an anticipated completion date of November 2020. The CDP plans on delivering this training primarily
in-person, and in smaller groups to accommodate social distancing in order to keep their members safe. This
timeline is contingent on the final approval of the CPOP Supervisory Training by the Court.

Progress and Tasks that Remain

Continuing Professional Development

The Division has previously signaled an interest in developing a formal leadership development process. Part of
this involves enhancing processes relating to performance evaluations and the promotional process. The
Monitoring Team continues to look forward to working with the Division on these important areas, which will
help the Division identify the most promising personnel for leadership opportunities and help them succeed upon
receiving new responsibilities.

Data

As the Monitoring Team has previously noted, the Consent Decree requires that CDP rigorously track instances
in which supervisors identify problematic performance and log supervisors’ responses when such problems are
identified. The Division still needs to implement a process for systematically tracking this information so that it
can evaluate, in aggregate, the performance of its supervisors.

Compliance and Outcome Measures

The Monitoring Team’s evaluations of use of force and Internal Affairs incidents will touch on supervisor
performance in those areas. However, the Monitoring Team will also need to analyze the type of performance
data and indicators that the Division is still progressing toward collecting.

B.                 Officer Intervention Program

 Paragraph                                                                                 Status of
                                                                                           Compliance
 326. CDP “will create a plan to modify its Officer Intervention Program (‘OIP’) to        EVALUATION
 enhance its effectiveness as a management tool to promote supervisory awareness           DEFERRED
 and proactive identification of potentially problematic behavior among officers.
 327. “CDP supervisors will regularly use OIP data to evaluate the performance of          EVALUATION
 CDP officers across all ranks, units, and shifts.”                                        DEFERRED




                                                         69
        Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 74 of 99. PageID #: 7084
                                 Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



 328. “The OIP will include a computerized relational database that will be used to        EVALUATION
 collect, maintain, integrate, and retrieve data department-wide” in a number of           DEFERRED
 specific, expressly-identified areas.
 329. “CDP will set threshold levels for each OIP indicator that will trigger a formal     EVALUATION
 review, and the thresholds will allow for peer-group comparisons between officers         DEFERRED
 with similar assignments and duties.”
 330–36. Additional express requirements of OIP.                                           EVALUATION
                                                                                           DEFERRED

Background

The Consent Decree requires that CDP’s Officer Intervention Program be transformed into an effective “early
intervention system,” or “EIS.” An EIS is a non-disciplinary system for identifying and addressing potentially
problematic officer performance before it becomes a problem.

Specifically, the Consent Decree requires that the Division’s OIP become a broader management tool that will
“proactive[ly] identif[y] . . . potentially problematic behavior among officers” and provide non-punitive
supervisory intervention in order to “modify officers’ behavior and improve performance” before the
performance gradually becomes deep-seated and difficult to resolve.105 The Decree requires the implementation
and use of “a computerized relational database that will be used to collect, maintain, integrate, and retrieve data
department-wide” on officer performance and that forms the basis of an EIS.106

Where the Division Stands

The Division has submitted an initial draft of an OIP Policy during this reporting period, and the Parties and CDP
have begun discussing the proposed revisions to the OIP program. It is currently anticipated that the policy will
be finalized in within the upcoming reporting period.

Progress and Tasks that Remain

Creation of EIS Plan

CDP needs to finalize its policies, manuals, and implementation materials related to the OIP/EIS to complete the
establishment of an upgraded early intervention system.

Training & Involvement of Supervisors

Under the Decree-required EIS, CDP supervisors will need to review performance data of the supervisors under
their command at ongoing intervals. In some instances, when an officer’s performance data reaches a particular
level or involves specific types of performance, a supervisor will be required to assess that officer’s performance
to determine whether some type of intervention may be beneficial. This type of review, assessment, and potential

105
      Dkt. 7-1 at ¶¶ 326-27.
106
      Id. at ¶ 328.



                                                        70
     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 75 of 99. PageID #: 7085
                                 Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



intervention will all require that the Division’s supervisors be well-trained and well-versed in the goals and
mechanics of the EIS.

Training & Communication with Officers

Although substantial responsibilities will fall on supervisors with respect to the enhanced EIS, officers will also
need to understand what the EIS is. Specifically, officers will need to become comfortable with the notion that
the EIS is, indeed, non-disciplinary and non-punitive. Instead, it is designed to assist in professional development
and allow the Division to provide resources, training, and other investments to officers to ensure that officers
succeed. High-quality, in-depth instruction will be necessary to surmount the understandable skepticism that
officers may have that the new EIS is simply another way of disciplining officers.

Compliance with EIS Plan & Policies

After policies and training are completed, the EIS will have to be up and running for a material span of time in
order for the Court and Monitoring Team to meaningfully evaluate whether the EIS complies with the Consent
Decree’s requirements.

C.                 Body-Worn Cameras

 Paragraph                                                                               Status of
                                                                                         Compliance
 337. “If CDP chooses to use body worn cameras, CDP will provide clear guidance and PARTIAL
 training on their use, and will implement protocols for testing equipment and COMPLIANCE
 preservation of recordings to foster transparency, increase accountability, and build
 trust, while protecting the privacy rights of individuals.”
 338. “Supervisors will review recordings related to any incident involving at least a PARTIAL
 Level 2 or 3 use of force; injuries to officers; and in conjunction with any other COMPLIANCE
 supervisory investigation.”
 339. “Supervisors will conduct adequate random and directed audits of body worn PARTIAL
 camera recordings” and “incorporate the knowledge gained from this review into their COMPLIANCE
 ongoing evaluation and supervision of officers.”
 340. “Officers will be subject to the disciplinary process for intentional or otherwise PARTIAL
 unjustified failure to activate body worn cameras in violation of CDP policy.”          COMPLIANCE

Background

Prior semiannual reports have summarized the history of the Division’s use of body-worn camera technology.
Because CDP elected to deploy the cameras, various Consent Decree requirements relating to policies and
procedures are activated.

Where the Division Stands

Currently, all CDP patrol officers are equipped with and trained on Axon’s Body 2 camera system and are



                                                         71
    Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 76 of 99. PageID #: 7086
                                 Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



expected, under policy, to use them when working a City shift. In the current reporting period, the Parties and
Monitoring Team did not significantly address specific issues relating to body-worn cameras. The Division and
its officers continue to use them to capture incidents and interactions.

Progress and Tasks that Remain

Compliance with Policy

The Monitoring Team will still need to ensure that the Division is holding officers accountable for complying with
the various provisions of the body-worn camera policy. It is anticipated that upcoming Monitoring Team audits
of use of force cases and misconduct investigations will shed meaningful light on these issues.

General Policy for the Release of CDP Information

When the Monitoring Team previously approved the Division’s Body-Worn Cameras policies, it conditioned that
approval on the City and CDP will establish a general policy for the release of records, data, and information—
including but not limited to body-worn camera footage—to the public. The Monitoring Team continues to look
forward to the Division establishing these overall protocols for ensuring meaningful transparency and
accountability.




                                                        72
      Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 77 of 99. PageID #: 7087
                                  Cleveland Police Monitoring Team | Eighth Semiannual Report | July 2020



XI.                OUTCOME ASSESSMENTS

The Consent Decree sets forth a number of specific outcome assessments – predominantly quantitative measures
aimed at understanding whether the implementation of the specific policies, procedures, and ways of providing
policing services that CDP is implementing under the Decree is ultimately resulting in safe, fair, effective, and
constitutional policing.

These “compliance reviews” will continue to be conducted during the upcoming reporting periods – and likely at
an elevated pace, consistent with the Division of Police’s progress in some critical areas of officer policy and
training. Other areas, such as use of force investigation and review, will not be able to be reviewed for compliance
purposes until personnel have received adequate training and the various policies have been in place for a material
span of time.

Whereas “compliance reviews” or audits are aimed at understanding if various policies or procedures have been
transformed from paper into practice, “outcome assessments” are aimed at establishing the day-to-day realities of
policing and public safety in Cleveland. Although there is some overlap between the types of data, information,
and reviews necessary to understand whether CDP is complying with the terms of the Consent Decree, on the
one hand, and the information necessary to gauge overall outcomes in the Cleveland community, on the other,
some specific outcome measures point to metrics that go beyond what might be evaluated for purposes of
“compliance.” For instance, the Consent Decree does not require that CDP increase its homicide clearance rate,
or the percentage of homicide cases that it solves. However, the City and United States included the clearance
rate as an outcome measure in paragraph 367 of the Consent Decree on the theory that a higher clearance rate, in
concert with many other measures, may reflect expanded cooperation and trust between the community and
police – with potentially more crimes solved when community members are more comfortable cooperating with
law enforcement.

Beginning in June 2016 and annually thereafter, the Monitoring Team, in collaboration with CDP, has provided
the Court with data addressing the many outcome measures outlined in the Consent Decree. The Monitoring
Team and Parties anticipate that outcome measures reflecting the Division’s performance in the calendar year
2019 will be filed with the Court not later than the end of July 2020. At that time, the Monitoring Team will discuss
trends and the Division’s progress based on an analysis of the numbers from 2019.




                                                         73
Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 78 of 99. PageID #: 7088




                                                 Cleveland
                                                 Police
                                                 Monitoring
                                                 Team




                                                                                 Hassan Aden
                                                                                     Monitor

                                                                            Ayesha Hardaway
                                                                              Deputy Monitor

                                                                                Brian Maxey
                                                                              Deputy Monitor

                                                                               Charles R. See
                                                            Director of Community Engagement

                                                                                Christine Cole
                                                                Director of Outcome Measures

                                                                         Dr. Modupe Akinola
                                                                              Matthew Barge
                                                                                Brian Center
                                                                       Dr. Randolph Dupont
                                                                            Maggie Goodrich
                                                            Commissioner Chuck Ramsey (ret.)
                                                                           Richard Rosenthal
                                                                                  Victor Ruiz
                                                                  Captain Scott Sargent (ret.)
                                                                                 Sean Smoot
                                                                             Timothy Tramble
                                                                             Monitoring Team
                                                                           Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 79 of 99. PageID #: 7089
                                                                                                                                2019 Measures as of July 2020

EXHIBIT A: 2019 Outcome Measures

                                                                                                                                                                                                                                     Compound
                                                                                                                                                                                         % increase % increase % increase % increase    annual
                                                                                                                                                                                              or        or         or         or     growth rate
                                                                                                                                                                                          decrease decrease decrease decrease           (CAGR)
Baseline    Consent     Consent                                                   Included in                                                                                            from 2015 from 2016 from 2017 from 2018 from 2015
Appendix    Decree      Decree                                                     Baseline?     Source of   2015 Data       2016 Data       2017 Data        2018 Data        2019 Data   through   through    through    through     through
 Line #    Paragraph    Section         Topic           Name of Measure            (yes/no)        Data      Collected       Collected       Collected        Collected        Collected     2016      2017       2018       2019        2019                         Comments

       1        367 a             Use of Force (UOF)
       2          367 a. 1        UOF           UoF Charges                           yes       IAPro        see below       see below       see below       see below        see below
                                                                                                                                                                                                                                                captured 349 use of force cases (based on
                                                                                                                                                                                                                                                timing of data request); 2016: Validational
                                                                                                                                                                                                                                                data from CPD captured 318 use of force cases
                                                                                                                                                                                                                                                (based on timing of data request). 2017: 237
                                                                                                                                                                                                                                                use of force cases identified by CPD, but 242
                                                                                                                                                                                                                                                citizens involved in UoF incidents. 2018: 338
                                                                                                                                                                                                                                                use of force cases identified by CPD, but 380
                                                                                                                                                                                                                                                citizens involved in UoF incidents
                                                                                                                                                                                                                                                2019: 343 use of force cases identifed by CDP,
       3                                        # of UOF charges                                                     350             307             242             380              379        -12%        -21%     57%        0%          2% but 379 citizens involved in UOF incidents
                                                                                                                                                                                                                                                2015: 39,270 charges; 2016: 32275 charges
       4                                        # of non-UoF charges                                              38,920      31,968      33,085      26,707      20,974                         -18%          3%    -19%      -21%        -12% 2019: 21,733 charges;
       5          367 a. 1        UOF           UoF Charges ending in arrests         yes       IAPro        see below   see below   see below   see below   see below
                                                                                                                                                                                                                                                2015 Validational data from CPD captured 289
                                                                                                                                                                                                                                                Arrests with 609 different charge types
                                                                                                                                                                                                                                                2019: 303 of 379 citizens involved in UOF
       6                                        # UoF ending in arrests                                              285             243             191             296              303        -15%        -21%     55%        2%          1% were arrested
                                                                                                                                                                                                                                                24,371 total arrests in 2015; 19,668 total
                                                                                                                                                                                                                                                arrests in 2016; 18,976 total arrests in 2017;
                                                Total # of non-UoF ending in                                                                                                                                                                    15,615 total arrests in 2018
       7                                        arrests                                                           24,086       19,425       18,785       15,319                    12,487        -19%         -3%    -18%      -18%        -12% 2019: 12,790 total arrests
       8          367 a. 1        UOF           UoF rates                             yes       IAPro        see below    see below    see below    see below
       9                                        UoF as % of all charges                                              0.9%         1.0%         0.7%         1.4%                     1.8%          7%        -24%     93%       28%         15%
      10                                        UoF arrests as % of all arrests                                      1.2%         1.2%         1.0%         1.9%                     2.4%          6%        -19%     88%       27%         15%
      11                                        % of UoFs ending in arrest                                           81%          79%          79%          78%                      80%          -3%          0%     -1%        3%          0%
                                                                                                                                                                                                                                                Formula for past "Total number of nonUOF
                                                                                                                                                                                                                                                ending in arrest/ and # of non UOF charges"
                                                                                                                                                                                                                                                individuals/charges-different units
      12                                        % of non-UoFs ending in arrest                                       62%           61%          57%          57%          98%                     -2%         -7%      1%       71%         10% 2019-12487/12790=98%
      13          367 a. 1        UOF           District                              yes       IAPro        see below     see below    see below    see below    see below
      14                                        District 1                                                             36            29           25           34           53                   -19%        -14%      36%      56%          8%
      15                                        District 2                                                             64            57           54           82           72                   -11%         -5%      52%     -12%          2%
      16                                        District 3                                                            100           114           68           69           79                    14%        -40%       1%      14%         -5%
      17                                        District 4                                                             85            64           52           87           56                   -25%        -19%      67%     -36%         -8%
      18                                        District 5                                                             61            39           37          103           80                   -36%         -5%     178%     -22%          6%
      19                                        outside city                                                            4             1            1            5            3                   -75%          0%     400%     -40%         -6%
      20                                        Unknown/NULL                                                             .            3            5            0            0                       .        67%    -100%      N/A            .
                                                                                                                                                                                                                                                   These data are for all officers that used force.
                                                                                                                                                                                                                                                   Multiple force types used by officers per
                                                                                                                                                                                                                                                   citizen. 2015 total =1311; 2016 total=1210;
      21          367 a. 1        UOF           Force type                            yes       IAPro        see below       see below       see below       see below        see below                                                            2017 total=1018; 2018 total=645
      22                                        Balance Displacement                                                  76               1               0                  0                0     -99%        -100%     0%        0%       -100%
      23                                        Body Force/Body Weight                                               477             176             191                 64               86     -63%           9%   -66%       34%        -29% 2017
      24                                        Control Hold-Restraint                                               217             323             225                 66               77      49%         -30%   -71%       17%        -19%
      25                                        Control Hold-Takedown                                                 65             124              68                 39               57      91%         -45%   -43%       46%         -3%
                                                                                                                                                                                                                                                  This category was new in 2018
                                                                                                                                                                                                                                                  2019: De-escalation attempt-89, CDP would
                                                                                                                                                                                                                                                  like to move De-escalation to another section,
      26                                        De-Escalation                                                            .               .               .           104                  89 .           .               .         .            . since it is not technically a "force type".

                                                                                                                                         Page 1 of 21
                                                   Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 80 of 99. PageID #: 7090
                                                                                          2019 Measures as of July 2020
                                                                                                                                                                                         2019: Firearm Discharge was taken out from
                                                                                                                                                                                         "other" in previous years and put into separate
27                    Firearm Discharge                                                                                                5                                                 category
28                    Firearm Point                                                 .             .                .      191        178 .            .               .      .         . This category was new in 2018
29                    Joint Manipulation                                         137           159               93        36         58       16%        -42%    -61%    61%    -16%
30                    Tackling/Takedown                                          142            63               46        43         58      -56%        -27%     -7%    35%    -16%
                                                                                                                                                                                         displayed or used. From 2019 onwards, this
                                                                                                                                                                                         number will only include when the taser is
31                    Taser                                                          44         36               47       27          22      -18%         31%    -43%    -19%   -13%    used
                                                                                                                                                                                         Might now be captured in de-escalation
32                    Verbal/Physical Gestures                                       31           0               0        0           0     -100%          0%      0%     0%    -100%   category which is new in 2018
                      Pressure Point/Pressure Point                                                                                                                                      This category was in other in 2015 and 2016
33                    Control                                                        40        151           180          68           3      278%         19%     -62%   -96%    -40%   and has now been broken out for all 3 years
                                                                                                                                                                                         This category was in other in 2015 and 2016
34                    Push                                                           4          90               83        36         38     2150%          -8%    -57%    6%     57%    and has now been broken out for all 3 years
                                                                                                                                                                                         This is a designation created by the Monitoring
                                                                                                                                                                                         Team and includes several categories with
                                                                                                                                                                                         fewer than 25 instances. These are not
35                    Other (1-25 instance each)                                     48         77               78       41         112       60%          1%     -47%   173%     18%   classified as "Other" in IAPro or by the CPD
36                    Unknown/NULL/#N/A                                              30         10                7        0           0      -67%        -30%    -100%    N/A   -100%
                                                                                                                                                                                         UoF=774; 2016 total UoF=1110) not arrests
                                                                                                                                                                                         (2015 total arrests=285; 2016 total
                                                                                                                                                                                         arrests=244) and not charge types (2015 total
                                                                                                                                                                                         charge types=350; 2016 total charge
37   367 a. 1   UOF   Arrest type                          yes   IAPro   see below    see below    see below    see below    see below                                                   types=308)
38                    Violence toward Police Officer                                7          105           66           34           49    1400%         -37%   -48%     44%     48%
39                    Violence toward Others                                      158          156           73          107          108       -1%        -53%     47%     1%     -7%
40                    Damage to Property                                           57           76           33           83          107       33%        -57%   152%     29%     13%
41                    Obstructing Justice                                         207          370          224          220          247       79%        -39%     -2%    12%       4%
42                    Crisis Intervention                                          40           69           55           29           35       73%        -20%   -47%     21%     -3%
43                    Drugs/Alcohol                                                47           31           30           39           40     -34%          -3%     30%     3%     -3%
44                    Cleveland Codified Ord. - Part 6                             84          150           73           64           56       79%        -51%    -12%   -13%      -8% This category was in other in 2015
45                    Miscellaneous offense                                        18           39           33           45           69     117%         -15%     36%    53%     31% This category was in other in 2015
46                    NULL                                                         84           23            0            0           42      -73%       -100%      0%     0%    -13% This category was in other in 2015
47                    Other (1-25 instance each)                                   72           63           34           43           48     -13%         -46%     26%    12%     -8%
48   367 a. 1   UOF   Race                                 yes   IAPro   see below    see below    see below    see below    see below
49                    Black                                                       259          219          188          302          275     -15%         -14%    61%     -9%     1%
50                    White                                                        77           69           68           49           67     -10%          -1%   -28%     37%    -3%
51                    Hispanic                                                      9           12           11           18           22      33%           0%    64%     22%    20%
52                    Asian                                                         1            1            0            1            1       0%        -100%    N/A      0%     0%
53                    Other                                                         1            3            5            4            2     200%          67%   -20%    -50%    15%
54                    Unknown/NULL                                                  3            3            0            6            2       0%        -100%    N/A    -67%    -8%
55   367 a. 1   UOF   Ethnicity                            yes   IAPro   see below    see below    see below    see below    see below
56                    Hispanic/Latino                                               9           12           11           18           22      33%          -8%    64%    22%     20%
57                    Non-Hispanic/Latino                                         338          292          261          362          355     -14%         -11%    39%    -2%      1%
58                    Unknown/NULL                                                  3            3            0            0            2       0%        -100%     0%     0%     -8%
                                                                                                                                                                                         For 2018, the categories have been changed to
                                                                                                                                                                                         17 and under (vs. under 21); then 18-29 (vs.
                                                                                                                                                                                         21-29); The data from 2015-2017 have been
59   367 a. 1   UOF   Age                                  yes   IAPro   see below    see below    see below    see below    see below                                                   updated to reflect this change
60                    17 and under (juveniles)                                     31           36           16           28           28      16%        -56%     75%      0%    -2%
61                    18-29 years                                                 166          148          117          167          161     -11%        -21%     43%     -4%    -1%
62                    30-39 years                                                  68           59           86           96          101     -13%         46%     12%      5%     8%
63                    40-49 years                                                  39           26           27           42           51     -32%          4%     56%     21%     6%
64                    50-59 years                                                  18           16           11           27           11     -11%        -31%    145%    -59%    -9%
65                    60+ years                                                    11           10            6            2            4      -9%        -40%    -67%    100%   -18%
66                    Unknown/NULL                                                 17           13            9            6           23     -24%        -31%    -33%    283%     6%
67   367 a. 1   UOF   Gender                               yes   IAPro   see below    see below    see below    see below
68                    Male                                                        265          223          212          338          334     -16%         -5%     59%     -1%      5%

                                                                                                  Page 2 of 21
                                                    Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 81 of 99. PageID #: 7091
                                                                                                  2019 Measures as of July 2020
69                    Female                                                              82               82               60                42               45      0%     -27%    -30%       7%      -11%
70                    Unknown/NULL                                                         3                2                0               -12                0    -33%    -100%     N/A      N/A     -100%
                                                                                                                                                                                                              makes a selection, there may be multiple
                                                                                                                                                                                                              different selections made per citizen. For
                                                                                                                                                                                                              example, unimpaired and under influence-
71   367 a. 1   UOF   Mental State                           yes      IAPro   see below        see below        see below        see below         see below                                                  alcohol
72                    Mental Crisis                                                    42                0                0                0                    0   -100%      0%      N/A      N/A     -100% more granular data collected in 2016 and 2017
73                    Behavioral Crisis Event                                          13               68              119               82                   44    423%     75%     -31%     -46%       28% more granular data collected in 2016 and 2017
74                    Medical Condition                      no       IAPro              .                .                .                .                            .       .        .        .         .
75                    Drugs / ETOH                           yes      IAPro           138              131              223              184               132        -5%     70%     -17%     -28%       -1% Only drugs and alcohol as noted in IAPro
                                                                                                                                                                                                                  New item CPD collects that has been added to
                                                                                                                                                                                                                  baseline and 2016 but not specified in Consent
76                    Unimpaired/None Detected            yes (new)                       67           102              150              309               212       52%      47%     106%     -31%       26%     Decree
                                                                                                                                                                                                                  New item CPD collects that has been added to
                                                                                                                                                                                                                  baseline and 2016 but not specified in Consent
77                    Unknown/NULL                        yes (new)                       90               3                23               24                0     -97%    667%       4%    -100%     -100%     Decree
                                                                                                                                                                                                                  New item CPD collects that has been added to
                                                                                                                                                                                                                  baseline and 2016 but not specified in Consent
78                    Known Medical Condition             yes (new)                        .               3                1                 3                0         .    -67%    200%    -100%           .   Decree
79                    Visible Physical Disability         yes (new)                        .                .                .                5                0         .        .       .        .          .   New item CPD now collects
80
81   367 a. 2   UOF   Officer injuries                       yes      IAPro   see below        see below        see below        see below         see below
                                                                                                                                                                                                                  2018: Officers are advised to select “yes” to
                                                                                                                                                                                                                  injury and/or hospitalization if at least 1
                                                                                                                                                                                                                  involved officer was injured and/or
                                                                                                                                                                                                                  hospitalized. Therefore, 2018 data represent
                                                                                                                                                                                                                  the number incidents in which at least 1 officer
                                                                                                                                                                                                                  was injured and/or hospitalized. Officer injury
                                                                                                                                                                                                                  is defined as the number of officers who were
                                                                                                                                                                                                                  injured AND filled out an injury packet (31
                                                                                                                                                                                                                  officers) as well as those who did not fill out an
                                                                                                                                                                                                                  injury packet but selected an injury type (12
                                                                                                                                                                                                                  officers) under the officer condition variable.
                                                                                                                                                                                                                  CPD is moving away from capturing officer
                                                                                                                                                                                                                  injury at the incident level and have advised
                                                                                                                                                                                                                  officers to select “yes” to injury and/or
                                                                                                                                                                                                                  hospitalization only in regards themselves.
                                                                                                                                                                                                                  This means 2018 is not apples to apples with
                                                                                                                                                                                                                  prior years and therefore % increases and
82                    # officers injured                     yes                      134              192              212                  58                74    43%      10%     -73%      28%      -11%     CAGR in 2018 are not an accurate reflection of
                                                                                                                                                                                                                  change. This number was incorrectly
                      rate of officer injuries change                                                                                                                                                             calculated for 2015-2018 and has now been
83                    overall                                no                            .          -30%              -9%            266%                              .   -76%      N/A    -100%           .   updated
84   367 a. 2   UOF   Officer injuries severity              yes      IAPro                .              .                .             640               711           .       .        .      11%          .   New category added in 2018
85                    No Injuries                                                          .              .                .             532               570           .       .        .       7%          .   New category added in 2018
86                    Abrasion                                                             .              .                .              18                19           .       .        .       6%          .   New category added in 2018
87                    Bodily Fluid/Exposure                                                .              .                .               9                11           .       .        .      22%          .   New category added in 2018
88                    Bruise                                                               .              .                .               7                11           .       .        .      57%          .   New category added in 2018
89                    Concussion                                                                                                                             2                                   N/A
90                    Hospital                                                             .                .                .               22             30           .        .       .      36%          . New category added in 2018
91                    Laceration                                                           .                .                .                6              5           .        .       .     -17%          . New category added in 2018
92                    Puncture                                                                                                                               1                                   N/A
93                    Refused Treatment                                                    .                .                .                6              8           .        .       .      33%          .   New category added in 2018
94                    Soft Tissue Damage                                                   .                .                .                9              4           .        .       .     -56%          .   New category added in 2018
95                    Sprain/Strain/Twist                                                  .                .                .                7             11           .        .       .      57%          .   New category added in 2018
96                    Treated & Released                                                   .                .                .               13             22           .        .       .      69%          .   New category added in 2018
97                    Unconscious                                                          .                .                .                 .             1                                      .         .
                                                                                                                                                                                                                New category added in 2018
                                                                                                                                                                                                                (Respiratory Distress, Human Bite, Fracture,
98                    Other/.                                                              .                .                .               11                16        .        .       .     45%           . Dislocation, Concussion, and EMS)
99   367 a. 2   UOF   Public/subject injuries                yes      IAPro   see below        see below        see below        see below         see below

                                                                                                            Page 3 of 21
                                                  Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 82 of 99. PageID #: 7092
                                                                                                  2019 Measures as of July 2020
                                                                                                                                                                                                                         misreported as 112 in baseline, but corrected
100                    # public/subject injuries           yes                           77               69             98            75            85               -10%       42%       -23%         13%        2%    here.
101                    overall                             no                              .           -10%           -76%           23%               .                  .     631%      -131%             .        .
102   367 a. 2   UOF   Public/Subject injuries severity    yes   IAPro                     .                .              .          663           884                   .         .          .        33%          .   New category added in 2018
103                    No Injuries                                                         .                .              .          242           210                   .         .          .       -13%          .   New category added in 2018
104                    Abrasion                                                            .                .              .           36            33                   .         .          .         -8%         .   New category added in 2018
105                    Behavioral Crisis                                                   .                .              .           28            42                   .         .          .        50%          .   New category added in 2018
106                    Complaint                                                           .                .              .           21            38                   .         .          .        81%          .   New category added in 2018
107                    EMS                                                                 .                .              .           77           111                   .         .          .        44%          .   New category added in 2018
108                    Hospital                                                            .                .              .           95           176                   .         .          .        85%          .   New category added in 2018
109                    Laceration                                                          .                .              .           14            15                   .         .          .          7%         .   New category added in 2018
110                    Pre-Existing Medical Condition                                      .                .              .           11            35                   .         .          .       218%          .   New category added in 2018
111                    Puncture                                                            .                .              .           13            21                   .         .          .        62%          .   New category added in 2018
112                    Refused Medical Treatment                                           .                .              .           12            10                   .         .          .       -17%          .   New category added in 2018
113                    Self-Inflicted/Self-Induced                                         .                .              .           15            15                   .         .          .          0%         .   New category added in 2018
114                    Treated & Released                                                  .                .              .           44            95                   .         .          .       116%          .   New category added in 2018
115                    None Identified                                                     .                .              .           34            22                   .         .          .       -35%          .   New category added in 2018
116                    Unconscious                                                         .                .              .             .            1                                                     .        .   New category added in 2018
117                    Other/.                                                             .                .              .           21            60                     .         .          .     186%          .   New category added in 2018
118   367 a. 2   UOF   Force complaints                    yes   IA          see below         see below      see below      see below     see below
                                                                                                                                                                                                                      These data are by officer and not by case;
                                                                                                                                                                                                                      These data are just from IA and does not
119                    # of force complaints                                             43                17                33                33               38    -60%       94%         0%         15%       -2% include complaints through OPS
                                                                                                                                                                                                                      These data are by officer and not by case;
                                                                                                                                                                                                                      These data are just from IA and does not
120                    # of non-force complaints                                         73                93                96             119          121          27%         3%        24%          2%       11% include complaints through OPS
121   367 a. 2   UOF   disposition of force complaints     yes   IA          see below         see below         see below         see below    see below
122                    Substantiated/Sustained                                            7                 8                 0               3            4           14%      -100%       N/A         33%      -11% Includes category "Sustained Other" from 2015
123                    Not Sustained                                                      0                 0                 0               3            1            0%         0%       N/A         N/A       N/A This category was not in the 2015-2017 data
124                    Administrative Closure                                             2                 0                 2               1            0         -100%        N/A      -50%       -100%     -100%
125                    Exonerated/Within Policy                                            .                1                 0               3           11              .     -100%        0%          0%          .
126                    Unfounded                                                          0                 0                 0               1            0            0%         0%       N/A         N/A       N/A This category was not in the 2015-2017 data
127                    Open                                                              34                 8                31              22            6          -76%       288%      -29%        -73%      -29%
128   367 a. 2   UOF   source (in/ext.) force complaints   no    IA          see below         see below         see below         see below    see below
                                                                                                                                                                                                                          New data captured in 2018; prior to 2018
                                                                                                                                                                                                                          Incomplete information; no systematic
129                    Internal (CPD)                      no                              .                 .                 .               33               38          .         .          .      15%             . capturing of data through IA or OPS
                                                                                                                                                                                                                          New data captured in 2018; prior to 2018
                                                                                                                                                                                                                          Incomplete information; no systematic
130                    External (non-CPD/Civilian)         no                              .                 .                 .                0                0          .         .          .      N/A             . capturing of data through IA or OPS
                                                                                                                                                                                                                          lots of incomplete data (more than half data
131   367 a. 2   UOF   force type                          yes   IA, IAPro   see below         see below         see below         see below        see below                                                             not present) from 2015-2017
132                    Balance Displacement                                               0                 0                 0                 0                0      0%        0%         0%          0%        0%
133                    Body Force                                                         8                 0                15                 4                6   -100%       N/A       -73%         50%       -6%
134                    Control Hold-Restraint                                             2                 8                11                 6                3    300%       38%       -45%        -50%        8%
135                    Control Hold-Takedown                                              0                 3                 5                 3                2     N/A       67%       -40%        -33%       N/A
                                                                                                                                                                                                                          This category was new in 2018
                                                                                                                                                                                                                          2019: De-escalation attempt-8, CDP would like
                                                                                                                                                                                                                          to move De-escalation to another section, since
136                    De-Escalation                                                       .                 .                 .                8               8         .         .          .         0%             . it is not technically a "force type".
137                    Firearm Point                                                       .                 .                 .                2               5         .         .          .       150%             . This category was new in 2018
138                    Firearm                                                             .                 .                 .                1               4         .         .          .       300%               This category was new in 2018
139                    Joint Manipulation                                                 1                 2                13                 2               3     100%      550%       -85%         50%       25%
140                    Tackling/Takedown                                                  0                 0                 5                 4               4       0%       N/A       -20%          0%       N/A
141                    Taser                                                              1                 0                 6                 4               3    -100%       N/A       -33%        -25%       25%
142                    Verbal/Physical Gestures                                           0                 0                 0                 0               0       0%        0%         0%          0%       N/A
                       Pressure Point/Pressure Point                                                                                                                                                                     This category was in other in 2015 and 2016
143                    Control                                                             .                 .               15                 5                0      .         .       -67%       -100%          .    and has now been broken out 2017



                                                                                                            Page 4 of 21
                                                              Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 83 of 99. PageID #: 7093
                                                                                                                2019 Measures as of July 2020
                                                                                                                                                                                                                             This category was in other in 2015 and 2016
144                              Push                                                                    .                 .                5               5                 5      .        .      0%     0%         . and has now been broken out for 2017
145                              Other (1-25 instance each)                                             7                10                13               7                11     43%      30%     -46%    57%       9%
146                              Unknown/NULL                                                          27                 5                 4               0                 2    -81%     -20%    -100%    N/A     -41%
147   367 a. 2   UOF             geographic area                      yes   IA
148                              District 1                                                             2                 0                4                0                 3   -100%      N/A    -100%    N/A       8%
149                              District 2                                                             0                 4                3                6                 4     N/A     -25%     100%   -33%      N/A
150                              District 3                                                             4                 4                5                7                 5      0%      25%      40%   -29%       5%
151                              District 4                                                             4                 3                1                2                 2    -25%     -67%     100%     0%     -13%
152                              District 5                                                             3                 0                4                1                 6   -100%      N/A     -75%   500%      15%
153                              outside city                                                           0                 0                0                0                 0      0%       0%       0%     0%      N/A
154                              Unknown/NULL                                                          10                 6                4                0                 2    -40%     -33%    -100%    N/A     -28%
155   367 a. 2   UOF             demographics of complainant          yes   IA, IAPro
156                              Black                                                                 11                 6                12               11               13    -45%     100%     -8%      18%      3%
157                              White                                                                  2                 2                 5                3                7      0%     150%    -40%     133%     28%
158                              Hispanic                                                               0                 3                 0                1                0     N/A    -100%     N/A    -100%     N/A
159                              Asian                                                                  0                 0                 0                0                0      0%       0%      0%       0%     N/A
160                              Other                                                                  0                 0                 0                0                0      0%       0%      0%       0%     N/A
161                              Unknown/NULL                                                          10                 6                 4                1                2    -40%     -33%    -75%     100%    -44%
162
163   367 a.3    ECW usage       # ECW and changes over time          yes   IAPro
                                                                                                                                                                                                                          displayed or used. From 2019 onwards, this
                                                                                                                                                                                                                          number will only include when the taser is
164                              # of ECW                             yes   IAPro                   44                36                47               27               22       -18%      31%    -43%    -19%     -13% used
165                              # of non-ECW UoF                     yes   IAPro                 1267              1174               971              688              672        -7%     -17%    -29%     -2%     -12%

                                                                                                                                                                                                                            In 2015 there were 1311 force types used. In
                                                                                                                                                                                                                            2016 there were 1210. This number therefore
                                                                                                                                                                                                                            represents the change in non-taser force types
                                                                                                                                                                                                                            between 2015 and 2016 relative to the change
                                                                                                                                                                                                                            in taser force type; same calculation used for
166                              changes compared to UOF              no                                 .          -11%              44%              -33%             -20%           .     N/A    -174%   -38%          . 2016 to 2017
                                 changes compared to weapon/force                                                                                                                                                           Data are not collected in detail to calculate this
167                              instrument                           no                                 .                 .                .                .                .        .        .       .       .         . value
168
                 UOF violating
169   367 a.4    policy          # in violation                       yes   Case Office                 9                16                6                6                15    78%      -63%      0%    150%     11%
                 UOF violating                                              Case Office,
170   367 a.4    policy          force type                           yes   IAPro          see below         see below         see below        see below        see below
171                              Balance Displacement                                                   2                 0                0                0                 0   -100%       0%       0%      0%   -100%
172                              Body Force                                                             5                 0                5                4                 2   -100%      N/A     -20%    -50%    -17%
173                              Control Hold-Restraint                                                 0                 7                6                2                 2     N/A     -14%     -67%      0%     N/A
174                              Control Hold-Takedown                                                  0                 0                2                3                 2     N/A       0%      50%    -33%     N/A
175                              Joint Manipulation                                                     2                 0                3                4                 1   -100%      N/A      33%    -75%    -13%
176                              Tackling/Takedown                                                      0                 3                0                0                 5     N/A    -100%       0%      0%      0%
177                              Taser                                                                  0                 3                1                0                 3     N/A     -67%    -100%     N/A      0%
178                              Verbal/Physical Gestures                                               1                 0                0                0                 0   -100%       0%      N/A     N/A   -100%
179                              Control                                                                 .                 .               5                1                 0        .        .    -80%   -100%        .
180                              Push                                                                    .                 .               6                0                 3        .        .   -100%     N/A        .
                                                                                                                                                                                                                             2019: Other-pull, fee/leg kick/knee, and
181                              Other (1-25 instance each)                                             2                13                5                4                12   550%      -62%    -20%     200%     43% firearm point
182                              Unknown/NULL                                                           2                 4                6                2                 0   100%       50%    -67%    -100%   -100%
                 UOF violating                                              Case Office,
183   367 a.4    policy          geography                            yes   IAPro          see below         see below         see below        see below        see below                                                   denotes district where incident occurred
184                              District 1                                                             1                 1                0                2                 3     0%     -100%     N/A     50%      25%
185                              District 2                                                             3                 4                0                2                 3    33%     -100%     N/A     50%       0%
186                              District 3                                                             3                 6                2                1                 3   100%      -67%    -50%    200%       0%
187                              District 4                                                             1                 3                3                1                 2   200%        0%    -67%    100%      15%

                                                                                                                          Page 5 of 21
                                                          Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 84 of 99. PageID #: 7094
                                                                                                          2019 Measures as of July 2020
188                             District 5                                                         1               2                1                0               3    100%    -50%    -100%    N/A      25%
189                             outside city                                                       0               0                0                0               1      0%      0%       0%     0%      N/A
                UOF violating                                           Case Office,
190   367 a.4   policy          arrest type                       yes   IAPro          see below       see below        see below        see below       see below
191                             Violence toward Police Officer                                     0                2                2               0                1     N/A      0%   -100%    N/A       N/A
192                             Violence toward Others                                             3                2                0               0               10    -33%   -100%      0%     0%       27%
193                             Damage to Property                                                 4                0                0               0                0   -100%      0%      0%     0%     -100%
194                             Obstructing Justice                                                3                5               11               7                2     67%    120%    -36%   -71%       -8%
195                             Crisis Intervention                                                1                1                0               0                2      0%   -100%      0%     0%       15%
196                             Drugs/Alcohol                                                      0                2                2               1                1     N/A      0%    -50%     0%       N/A
197                             Other                                                              4               12                5               9               22    200%    -58%     80%   144%       41%
                                                                                                                                                                                                                   officer, not of the subject. This has been
                UOF violating                                           Case Office,                                                                                                                               corrected in this appendix and in the 2016
198   367 a.4   policy          race of subject                   yes   IAPro          see below       see below        see below        see below       see below                                                 report
199                             Black                                                              6               6                4                5               10     0%     -33%    25%     100%     11%
200                             White                                                              1               2                1                1                3   100%     -50%     0%     200%     25%
201                             Hispanic                                                           1               1                0                0                1     0%    -100%    N/A      N/A      0%
202                             Asian                                                              0               0                0                0                0     0%       0%    N/A      N/A     N/A
203                             Other                                                              0               2                0                0                1    N/A    -100%     0%       0%     N/A
204                             Unknown/NULL                                                       0               0                1                6                0     0%      N/A   500%    -100%     N/A
                                                                                                                                                                                                                   the officer, not of the subject. This has been
                UOF violating                                           Case Office,                                                                                                                               corrected in this appendix and in the 2016
205   367 a.4   policy          ethnicity of subject              yes   IAPro          see below       see below        see below        see below       see below                                                 report
206                             Hispanic/Latino                                                    1                1               0                0                1     0%    -100%      0%     0%       0%
207                             Non-Hispanic/Latino                                                7               10               5                6               14    43%     -50%     20%   133%      15%
208                             Unknown/NULL                                                       0                0               1                0                0     0%      N/A   -100%    N/A      N/A
                                                                                                                                                                                                                   officer, not of the subject. This has been
                UOF violating                                           Case Office,                                                                                                                               corrected in this appendix and in the 2016
209   367 a.4   policy          age of subject                    yes   IAPro          see below       see below        see below        see below       see below                                                 report
210                             under 20 years                                                     3               0                0                1               4    -100%     N/A     N/A   300%        6%
211                             21-29 years                                                        2               3                2                3               4      50%    -33%     50%    33%       15%
212                             30-39 years                                                        0               4                2                2               5      N/A    -50%      0%   150%       N/A
213                             40-49 years                                                        2               1                1                0               2     -50%      0%   -100%    N/A        0%
214                             50-59 years                                                        0               1                0                0               0      N/A   -100%     N/A    N/A        0%
215                             60+ years                                                          0               0                0                0               0       0%      0%      0%     0%        0%
216                             Unknown/NULL                                                       1               2                1                0               0     100%    -50%   -100%    N/A     -100%
                                                                                                                                                                                                                   the officer, not of the subject. This has been
                UOF violating                                           Case Office,                                                                                                                               corrected in this appendix and in the 2016
217   367 a.4   policy          gender of subject                 yes   IAPro          see below       see below        see below        see below       see below                                                 report
218                             Male                                                               8               11               3                5               14    38%    -73%      67%   180%      12%
219                             Female                                                             0                0               2                1                1     0%     N/A     -50%     0%      N/A
220                             Unknown/NULL                                                       0                0               1                0                0     0%     N/A    -100%    N/A       0%
                UOF violating                                           Case Office,
221   367 a.4   policy          condition                         no    IAPro
222                             Behavioral Crisis Event                                            .                .                .               .               2        .       .       .       ..
                                                                                                                                                                                                                   No data collected currently; Needs to be
                                                                                                                                                                                                                   collected in the future
                                                                                                                                                                                                                   2019-CDP needs more information on this
223                             mental condition                  no                               .                .                .               .                .       .       .       .       .        .   category. Was this previously used?
                                                                                                                                                                                                                   No data collected currently; Needs to be
                                                                                                                                                                                                                   collected in the future
                                                                                                                                                                                                                   2019-Collected category name "Known
224                             medical condition                 no                               .                .                .               .               0        .       .       .       .        .   Medical Condition"
                                                                                                                                                                                                                   Not collected in baseline, collected in 2016
225                             drugs/alcohol                     no                               .               6                4                3               6        .   -33%    -25%    100%         .   based on 11 citizens
                                                                                                                                                                                                                   Not collected in baseline, collected in 2016
226                             Unimpaired                        no                               .               3                1                3               7        .   -67%    200%    133%         .   based on 11 citizens
                                                                                                                                                                                                                   Not collected in baseline, collected in 2016
227                             Unknown/NULL                      no                               .               2                1                0               0        .   -50%    -100%    N/A         .   based on 11 citizens


                                                                                                                    Page 6 of 21
                                                                 Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 85 of 99. PageID #: 7095
                                                                                                                          2019 Measures as of July 2020
                                                                                                                                                                                                                                No data collected currently; Needs to be
                                                                                                                                                                                                                                collected in the future
                                                                                                                                                                                                                                2019-Collected category name "Visible
228                                presence of disability                      no                                  .                .               .               .               0        .       .      .       .         . Physical Disability"
229
                  UOF violating    # of officers with > 1 UOF violating
230    367 a. 5   policy           policy                                      yes   Case Office                  0                1                0               0               1     N/A    -100%    0%      0%      N/A
231
                  UOF violating    force reviews/investigations
232    367 a. 6   policy           resulting in                                yes   IA               see below        see below        see below       see below       see below
                                                                                                                                                                                                                              the policy deficiencies were
                                                                                                                                                                                                                              administrative/technical (i.e. late forms) and
233                                policy deficiency                                                              5                11               3               1               11    120%   -73%    -67%   1000%     17% not substantive or due to tactics
234                                training deficiency                                                            2                 0               0               0                1   -100%     0%      0%      0%    -13%
235                                tactics deficiency                                                             2                 5               3               3                3    150%   -40%      0%      0%      8%
236                                pending                                                                        0                 0               0               2                0      0%     0%     N/A   -100%      0%
                                                                                                                                                                                                                                Random sample selected by Monitoring Team
                                                                                                                     in written                                                                                                 and reviewed to capture the quality of the
237    367 a. 7   quality of       investigations                         no                                       . summary                        .               .                        .       .      .       .         . investigations
                                                                                                                                                                                                                                Random sample selected by Monitoring Team
                                                                                                                     in written                                                                                                 and reviewed to capture the quality of the
238    367 a. 7   quality of       review                                 no                                       . summary                        .               .                        .       .      .       .         . investigations
                                   # of investigations returned
239    367 a. 7   quality of       because incomplete                          no    Chief's Office                .                .               .               .                        .       .                        . Data has not been received as of June 2017
240   367 b       addressing individuals in crisis
                                                                                                                                                                                                                               comparable. 2018: 1346 forms completed
                                                                                                                                                                                                                               (reported quarterly) which is presumed to
                                                                                                                                                                                                                               represent 10% of possible calls. 2017: 812
                                                                                                                                                                                                                               forms completed (which is 10% of total
                                                                                                                                                                                                                               possible mental health calls); data from
                                                                                                                                                                                                                               11/1/16-11/30/17. 2016: 789 forms
                                                                                                                                                                                                                               completed (which is 10% of total possible
                                                                                                                                                                                                                               mental health calls); data from 10/1/15-
                  addressing                                                                                                                                                                                                   10/31/16. 2015 Baseline: 1048 forms
                  individuals in   # calls for service and incidents                                                                                                                                                           completed (which is 10% of total possible
241    367 b. 1   crisis           involving an individual in crisis           no    CI Unit               10480              7890             8120           13460           24330       -25%     3%    66%     81%      18% mental health calls); data from 1/1/14-
                                   Responded to by specialized CIT                                                                                                                                                             No data collected currently; Needs to be
242                                officer                                     no                                  .                .               .               .                .       .       .      .       .        . collected in the future
                                                                                                                                                                                                                               No data collected currently; Needs to be
243                                Responded to by other                       no                                  .                .               .               .                .       .       .      .       .        . collected in the future
                  addressing
                  individuals in
244    367 b. 1   crisis           Direction of individuals in crisis          no                     see below        see below        see below       see below       see below
                                                                                                                                                                                                                              SUBJECT DISPOSITION (pink slipped or
                                                                                                                                                                                                                              voluntarily to SVCH, private hospital ER,
                                                                                                                                                                                                                              referred to mental health treatment, handled
                                                                                                                                                                                                                              by EMS); 0 referrals to mental health treatment
                                                                                                                                                                                                                              in 2016; 19 referrals in 2015
245                                directed to healthcare system                                             1009              672             1012            1489            1896      -33%     51%    47%     27%      13% Taken from Annual ADAMHS board report
                                                                                                                                                                                                                              # arrested
246                                directed to judicial system                                                    12               2                8               7               8    -83%    300%    -13%    14%      -8% Taken from Annual ADAMHS board report
                                                                                                                                                                                                                              other, complaint unfounded requiring no
                                                                                                                                                                                                                              police action, subject stabilized; 0 complaint
                                                                                                                                                                                                                              unfounded requiring no police action, subject
                                                                                                                                                                                                                              stabilized in 2016; 18 in 2015; Taken from
247                                direction other                                                            230               7                0               0               0       -97%    -100%     0%      0%   -100% Annual ADAMHS board report
248                                rate - directed to healthcare system                                      81%              99%              99%            100%            100%        22%       1%     0%      0%      4%
249                                rate - directed to judicial system                                         1%               0%               1%              0%              0%       -69%     167%   -40%    -10%    -15%
250                                rate - direction other                                                    18%               1%               0%              0%              0%       -94%    -100%     0%      0%   -100%
251



                                                                                                                                    Page 7 of 21
                                                              Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 86 of 99. PageID #: 7096
                                                                                                2019 Measures as of July 2020
                                                                                                                                                                  2015 data -"Use of non-deadly force report
                  addressing                                                                                                                                      made"
                  individuals in                                                                                                                                  2019-30 incidents involving Use of Force and
252    367 b. 2   crisis           # of UOF on individuals in crisis                      14             .             .        .   30   .   .   .   .        .   Crisis Intervention
253                                type of force used                                       .            .             .        .   78   .   .   .   .        .   poor data
254                                Balance Displacement                                     .            .             .        .    0   .   .   .   .        .   poor data
255                                Body Force/Body Weight                                   .            .             .        .   12   .   .   .   .        .   poor data
256                                Chemical Agent-Other                                     .            .             .        .    1   .   .   .   .        .
257                                Control Hold-Restraint                                166             .             .        .   11   .   .   .   .    -42%    2015 data - "handcuffs"
258                                Control Hold-Takedown                                    .            .             .        .   10   .   .   .   .        .   poor data
259                                Feet/Leg Sweep                                           .            .             .        .    2   .   .   .   .        .
260                                Firearm Point                                            .            .             .        .    6   .   .   .   .        .
261                                Joint Manipulation                                       .            .             .        .    8   .   .   .   .        .   poor data
262                                Leg Restraint                                            .            .             .        .    3   .   .   .   .        .
263                                Pull                                                     .            .             .        .    9   .   .   .   .        .
264                                Push                                                     .            .             .        .    6   .   .   .   .        .
265                                Tackling/Takedown                                        .            .             .        .    6   .   .   .   .        .   poor data
266                                Taser                                                   5             .             .        .    4   .   .   .   .     -4%    2015 data - "taser stun"
267                                Verbal/Physical Gestures                                 .            .             .        .    0   .   .   .   .        .   poor data
268                                Other (1-25 instance each)                             40             .             .        .        .   .   .   .   -100%    2015 data -"other, fired, OC pepper spray"
269                                Unknown/NULL                                          186             .             .        .   0    .   .   .   .   -100%    2015 data -"no response reported"
                  addressing
                  individuals in
270    367 b. 2   crisis           reason for interaction
271                                # subject armed/not armed                                .            .             .        .    .   .   .   .   .        .
272                                weapon type                                              .            .             .        .    .   .   .   .   .        .
273                                resistance offered                                       .            .             .        .    .   .   .   .   .        .
                                                                                                                                                                response from officers in 2015; 578 calls had a
                                   description of attempts to de-                                                                                               verbal de-escalation response from officers in
274                                escalate                                                 .            .             .        .    .   .   .   .   .        . 2016
275   367 c       stop, search, arrest
                  stop, search,    # of investigatory stop, search,                                                                                               No data collected currently; Needs to be
276    367 c. 1   arrest           arrest                              no   Compliance      .            .             .        .    .   .   .   .   .        . collected in the future
277                                # of investigatory stops                                 .            .             .        .    .   .   .   .   .        .
278                                # of investigatory searches                              .            .             .        .    .   .   .   .   .        .
279                                # of investigatory arrests                               .            .             .        .    .   .   .   .   .        .
                  stop, search,    % of investigatory stop, search,                                                                                               No data collected currently; Needs to be
280    367 c. 1   arrest           arrest                                                                                                                         collected in the future
281                                or arrest                                                .            .             .        .    .   .   .   .   .        .
                                   # investigatory searches/#
282                                summons or arrest                                        .            .             .        .    .   .   .   .   .        .
                  stop, search,                                                                                                                                   No data collected currently; Needs to be
283    367 c. 1   arrest           District                            no                                                                                         collected in the future
284                                District 1                                               .            .             .        .    .   .   .   .   .        .
285                                District 2                                               .            .             .        .    .   .   .   .   .        .
286                                District 3                                               .            .             .        .    .   .   .   .   .        .
287                                District 4                                               .            .             .        .    .   .   .   .   .        .
288                                District 5                                               .            .             .        .    .   .   .   .   .        .
289                                outside city                                             .            .             .        .    .   .   .   .   .        .
                  stop, search,                                                                                                                                   No data collected currently; Needs to be
290    367 c. 1   arrest           Arrest type                         no                                                                                         collected in the future
291                                Violence toward Police Officer                           .            .             .        .    .   .   .   .   .        .
292                                Violence toward Others                                   .            .             .        .    .   .   .   .   .        .
293                                Damage to Property                                       .            .             .        .    .   .   .   .   .        .
294                                Obstructing Justice                                      .            .             .        .    .   .   .   .   .        .
295                                Crisis Intervention                                      .            .             .        .    .   .   .   .   .        .
296                                Drugs/Alcohol                                            .            .             .        .    .   .   .   .   .        .
297                                Other                                                    .            .             .        .    .   .   .   .   .        .

                                                                                                        Page 8 of 21
                                                                  Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 87 of 99. PageID #: 7097
                                                                                                  2019 Measures as of July 2020
                 stop, search,                                                                                                                                No data collected currently; Needs to be
298   367 c. 1   arrest              Actual or perceived age              no                                                                                  collected in the future
299                                  17 and under (juveniles)                                 .            .             .        .   .   .   .   .   .   .
300                                  18-29 years                                              .            .             .        .   .   .   .   .   .   .
301                                  30-39 years                                              .            .             .        .   .   .   .   .   .   .
302                                  40-49 years                                              .            .             .        .   .   .   .   .   .   .
303                                  50-59 years                                              .            .             .        .   .   .   .   .   .   .
304                                  60+ years                                                .            .             .        .   .   .   .   .   .   .
305                                  Unknown/NULL                                             .            .             .        .   .   .   .   .   .   .
                 stop, search,                                                                                                                                No data collected currently; Needs to be
306   367 c. 1   arrest              race                                 no                                                                                  collected in the future
307                                  Black                                                    .            .             .        .   .   .   .   .   .   .
308                                  White                                                    .            .             .        .   .   .   .   .   .   .
309                                  Hispanic                                                 .            .             .        .   .   .   .   .   .   .
310                                  Asian                                                    .            .             .        .   .   .   .   .   .   .
311                                  Other                                                    .            .             .        .   .   .   .   .   .   .
312                                  Unknown/NULL                                             .            .             .        .   .   .   .   .   .   .
                 stop, search,                                                                                                                                No data collected currently; Needs to be
313   367 c. 1   arrest              ethnicity                            no                                                                                  collected in the future
314                                  Hispanic/Latino                                          .            .             .        .   .   .   .   .   .   .
315                                  Non-Hispanic/Latino                                      .            .             .        .   .   .   .   .   .   .
316                                  Unknown/NULL                                             .            .             .        .   .   .   .   .   .   .
                 stop, search,                                                                                                                                No data collected currently; Needs to be
317   367 c. 1   arrest              gender                               no                  .                                                               collected in the future
318                                  Male                                                     .            .             .        .   .   .   .   .   .   .
319                                  Female                                                   .            .             .        .   .   .   .   .   .   .
320                                  Unknown/NULL                                             .            .             .        .   .   .   .   .   .   .
321
                 documentable
                 reasonable
                 suspicion to stop
                 and probable                                                                                                                                 No data collected currently; Needs to be
322   367 c. 2   cause search        actual or perceived race             no                                                                                  collected in the future
323                                  Black                                                    .            .             .        .   .   .   .   .   .   .
324                                  White                                                    .            .             .        .   .   .   .   .   .   .
325                                  Hispanic                                                 .            .             .        .   .   .   .   .   .   .
326                                  Asian                                                    .            .             .        .   .   .   .   .   .   .
327                                  Other                                                    .            .             .        .   .   .   .   .   .   .
328                                  Unknown/NULL                                             .            .             .        .   .   .   .   .   .   .
                 documentable
                 reasonable
                 suspicion to stop
                 and probable                                                                                                                                 No data collected currently; Needs to be
329   367 c. 2   cause search        actual or perceived ethnicity        no                                                                                  collected in the future
330                                  Hispanic/Latino                                          .            .             .        .   .   .   .   .   .   .
331                                  Non-Hispanic/Latino                                      .            .             .        .   .   .   .   .   .   .
332                                  Unknown/NULL                                             .            .             .        .   .   .   .   .   .   .
                 documentable
                 reasonable
                 suspicion to stop
                 and probable                                                                                                                                 No data collected currently; Needs to be
333   367 c. 2   cause search        actual or perceived gender           no                  .                                                               collected in the future
334                                  Male                                                     .            .             .        .   .   .   .   .   .   .
335                                  Female                                                   .            .             .        .   .   .   .   .   .   .
336                                  Unknown/NULL                                             .            .             .        .   .   .   .   .   .   .




                                                                                                          Page 9 of 21
                                                                  Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 88 of 99. PageID #: 7098
                                                                                                  2019 Measures as of July 2020
                 documentable
                 reasonable
                 suspicion to stop
                 and probable                                                                                                                                 No data collected currently; Needs to be
337   367 c. 2   cause search        actual or perceived age               no                                                                                 collected in the future
338                                  17 and under (juveniles)                                 .            .              .       .   .   .   .   .   .   .
339                                  18-29 years                                              .            .              .       .   .   .   .   .   .   .
340                                  30-39 years                                              .            .              .       .   .   .   .   .   .   .
341                                  40-49 years                                              .            .              .       .   .   .   .   .   .   .
342                                  50-59 years                                              .            .              .       .   .   .   .   .   .   .
343                                  60+ years                                                .            .              .       .   .   .   .   .   .   .
344                                  Unknown/NULL                                             .            .              .       .   .   .   .   .   .   .
345
                 searches finding                                                                                                                             No data collected currently; Needs to be
346   367 c. 3   contraband          # of searches finding contraband      no                                                                                 collected in the future
                 searches finding    # of searches finding contraband by                                                                                      No data collected currently; Needs to be
347   367 c. 3   contraband          district                              no                                                                                 collected in the future
348                                  District 1                                               .            .              .       .   .   .   .   .   .   .
349                                  District 2                                               .            .              .       .   .   .   .   .   .   .
350                                  District 3                                               .            .              .       .   .   .   .   .   .   .
351                                  District 4                                               .            .              .       .   .   .   .   .   .   .
352                                  District 5                                               .            .              .       .   .   .   .   .   .   .
353                                  outside city                                             .            .              .       .   .   .   .   .   .   .
                 searches finding                                                                                                                             No data collected currently; Needs to be
354   367 c. 3   contraband          Arrest type                           no                                                                                 collected in the future
355                                  Violence toward Police Officer                           .            .              .       .   .   .   .   .   .   .
356                                  Violence toward Others                                   .            .              .       .   .   .   .   .   .   .
357                                  Damage to Property                                       .            .              .       .   .   .   .   .   .   .
358                                  Obstructing Justice                                      .            .              .       .   .   .   .   .   .   .
359                                  Crisis Intervention                                      .            .              .       .   .   .   .   .   .   .
360                                  Drugs/Alcohol                                            .            .              .       .   .   .   .   .   .   .
361                                  Other                                                    .            .              .       .   .   .   .   .   .   .
                 searches finding                                                                                                                             No data collected currently; Needs to be
362   367 c. 3   contraband          actual or perceived race              no                                                                                 collected in the future
363                                  Black                                                    .            .              .       .   .   .   .   .   .   .
364                                  White                                                    .            .              .       .   .   .   .   .   .   .
365                                  Hispanic                                                 .            .              .       .   .   .   .   .   .   .
366                                  Asian                                                    .            .              .       .   .   .   .   .   .   .
367                                  Other                                                    .            .              .       .   .   .   .   .   .   .
368                                  Unknown/NULL                                             .            .              .       .   .   .   .   .   .   .
                 searches finding                                                                                                                             No data collected currently; Needs to be
369   367 c. 3   contraband          actual or perceived ethnicity         no                                                                                 collected in the future
370                                  Hispanic/Latino                                          .            .              .       .   .   .   .   .   .   .
371                                  Non-Hispanic/Latino                                      .            .              .       .   .   .   .   .   .   .
372                                  Unknown/NULL                                             .            .              .       .   .   .   .   .   .   .
                 searches finding                                                                                                                             No data collected currently; Needs to be
373   367 c. 3   contraband          actual or perceived gender            no                 .                                                               collected in the future
374                                  Male                                                     .            .              .       .   .   .   .   .   .   .
375                                  Female                                                   .            .              .       .   .   .   .   .   .   .
376                                  Unknown/NULL                                             .            .              .       .   .   .   .   .   .   .
                 searches finding                                                                                                                             No data collected currently; Needs to be
377   367 c. 3   contraband          actual or perceived age               no                                                                                 collected in the future
378                                  17 and under (juveniles)                                 .            .              .       .   .   .   .   .   .   .
379                                  18-29 years                                              .            .              .       .   .   .   .   .   .   .
380                                  30-39 years                                              .            .              .       .   .   .   .   .   .   .
381                                  40-49 years                                              .            .              .       .   .   .   .   .   .   .
382                                  50-59 years                                              .            .              .       .   .   .   .   .   .   .

                                                                                                          Page 10 of 21
                                                              Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 89 of 99. PageID #: 7099
                                                                                                                 2019 Measures as of July 2020
383                                 60+ years                                                             .                 .                .                .     .       .       .        .      .       .
384                                 Unknown/NULL                                                          .                 .                .                .     .       .       .        .      .       .
385   367 d       bias free policing & community engagement
                  bias free policing
                  & community                                                  District
386    367 d.1    engagement         # of community partnerships         yes   Commanders               57                66            135              133      513   16%     105%      -1%    286%   55% 2019: CDP calculates the number of events
                                                                                                                                                                                                              data for District 1 overestimated. Included one-
                                                                                                                                                                                                              off events that were not necessarily
387                                 District 1                                                            .               13                58               32     9       .   346%     -45%    -72%       . partnerships
388                                 District 2                                                          10                13                13               13   128    30%      0%       0%    885%   67%
389                                 District 3                                                          11                  .               12               13    45       .       .      8%    246%   33% 2016 data not received for District 3
390                                 District 4                                                          22                28                40               58   157    27%     43%      45%    171%   48%
391                                 District 5                                                          14                12                12               17   174   -14%      0%      42%    924%   66%
                  bias free policing                                                                                                                                                                         represents partnerships specifically with
                  & community        # of community partnerships               District                                                                                                                      youth, although youth may be included in
392    367 d. 1   engagement         w/youth                             yes   Commanders               14                17                30               57   162   50%     -33%     90%     184%   63% other partnerships
                                                                                                                                                                                                             data for District 1 overestimated. Included one-
                                                                                                                                                                                                             off events that were not necessarily
393                                 District 1                                                            .                3                 9               14     1      .    200%      56%    -93%      . partnerships
394                                 District 2                                                           4                 4                 4                9    43    0%       0%     125%    378%   61%
395                                 District 3                                                           2                  .                2                2    18      .        .      0%    800%   55% 2016 data not received for District 3
396                                 District 4                                                           7                 9                14               19    71   29%      56%      36%    274%   59%
397                                 District 5                                                           1                 1                 1               13    29    0%       0%    1200%    123%   96%
                  bias free policing
                  & community                                                  District
398    367 d. 1   engagement         variety of community partnerships   yes   Commanders
                                                                                                                                                                                                                Can be calculated once adequate data for all
399                                 District 1                                                            .                 .                .                .     .       .       .        .      .       . Districts has been received
                                                                                                                                                                                                                Can be calculated once adequate data for all
400                                 District 2                                                            .                 .                .                .     .       .       .        .      .       . Districts has been received
                                                                                                                                                                                                                Can be calculated once adequate data for all
401                                 District 3                                                            .                 .                .                .     .       .       .        .      .       . Districts has been received
                                                                                                                                                                                                                Can be calculated once adequate data for all
402                                 District 4                                                            .                 .                .                .     .       .       .        .      .       . Districts has been received
                                                                                                                                                                                                                Can be calculated once adequate data for all
403                                 District 5                                                            .                 .                .                .     .       .       .        .      .       . Districts has been received
404
                  bias free policing
                  & community                                                  Homicide
405    367 d.2    engagement         homicide clearance rate             yes   Unit                56%               51%               50%              52%       61%    -9%     -2%      3%     18%     2%
                  bias free policing
                  & community
406    367 d.2    engagement         # of homicides                      yes                        127               139               130              120      122    9%      -6%       -8%     2%   -1%
407                                  # of homicides solved                                           71                71                65               62       75    0%      -8%      -5%     21%    1%
408                                  # of homicides unsolved                                         56                68                65               58       47   21%      -4%     -11%    -19%   -3%
                  bias free policing
                  & community
409    367 d.2    engagement         Type of homicide                    yes                see below         see below         see below        see below
410                                  # of domestic violence homicides                                12                18                 6                6       14   50%     -67%       0%    133%    3%
                                     # of non-domestic violence                                     115               121               124              114      108
411                                                                                                                                                                      5%       2%      -8%     -5%   -1%
                                     homicides
                  bias free policing
                  & community
412    367 d.2    engagement         Homicide victims                    yes                see below         see below    see below    see below
413                                  Adult male victims                                                 95             110          102                      88    93    16%     -7%    -14%       6%    0%
414                                  Adult female victims                                               23              18           12                      18    18   -22%    -33%     50%       0%   -5%
415                                  Juvenile male victims                                               7               7           11                       5     7     0%     57%    -55%      40%    0%
416                                  Juvenile female victims                                             2               2            2                       2     3     0%      0%      0%      50%    8%
417                                  unknown                                                .                 .                       3                       7     1       .    N/A    133%     -86%      .

                                                                                                                           Page 11 of 21
                                                                     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 90 of 99. PageID #: 7100
                                                                                                                          2019 Measures as of July 2020
418
                  bias free policing
                  & community          # civilian complaints for
419    367 d.3    engagement           discrimination                          no    OPS                           .                .               .               .               .       .       .       .       .       .
                  bias free policing
                  & community          disposition of discrimination
420    367 d.3    engagement           complaints                              no    OPS                           .                .               .               .               .       .       .       .       .       .
                  bias free policing
                  & community
421    367 d.3    engagement           analysis of biennial survey             yes   ISA hired                                                                                                                                  results are in a separate document

422   367 e       recruitment measures
                                                                                                                                                                                                                            2018 data are only from tests taken in 2018
                                                                                     City Hall Civil                                                                                                                        and includes officers with start dates in 2019;
                                                                                     Service                                                                                                                                2017 data are from the 2017 test although
                  recruitment                                                        Commission                                                                                                                             those hired include applicants from the 2016
423    367 e. 1   measures             applicants                              yes   (CSC)                    1410            1459             1180            2260            2343       3%     -19%    92%      4%    11% list
                                                                                                                                                                                                                            certified. Candidates are being vetted for the
                                                                                                                                                                                                                            next Academy" (category 11) and
                                                                                                                                                                                                                            "hired/currently in the academy" (category 4)
                                                                                                                                                                                                                            or Not Hired; Left on Eligible List (category
                                                                                                                                                                                                                            15); declined offer (16); received offer but
424                                    # of qualified recruit applicants                                       191             151              359             492             486     -21%    138%     37%     -1%    21% deferred (17)
                                                                                                                                                                                                                            These are applicants who failed somewhere in
425               recruitment          # of not qualified recruit applicants                                  1219            1308              821            1768            1857       7%    -37%    115%      5%     9% the process
426    367 e. 1   measures             applicants by race                      yes                     see below    see below    see below    see below
427                                                              White (W)                                      781          693          526          984                     1002      -11%   -24%     87%      2%     5%
428                                                               Black (B)                                     409          518          440          891                      941       27%   -15%    103%      6%    18%
429                                                               Asian (A)                                      13           11           12           23                       26      -15%     9%     92%     13%    15%
430                                                            Hispanic (H)                                     154          148          127          204                      216       -4%   -14%     61%      6%     7%
431                                                               Other (O)                                      44           85           36          139                      110       93%   -58%    286%    -21%    20% races"
432                                                                      AI                                       3            4           12            6                       11       33%   200%    -50%     83%    30%
433               recruitment                                   No Data (.)                                       6            0           27           13                       37     -100%    N/A    -52%    185%    44%
434    367 e. 1   measures             applicants by gender                    yes                     see below    see below    see below    see below
435                                                                   Males                                    1120         1163          873         1621                     1692       4%    -25%     86%      4%     9%
436                                                                 Females                                     290          296          298          629                      639       2%      1%    111%      2%    17%
437                                                                Unknown                                        0            0            9           10                       12       0%     N/A     11%     20%    N/A
438
                  recruitment                                                        Civil Service
439    367 e. 2   measures             Where applicants heard of job           no    Commission        see below       see below    see below    see below    see below                                                         No data on recruitment activities in baseline
440                                                          City Website                                          .           40%          54%          52%                                .     36%     -3%   -100%       .
441                                                                 Friend                                         .           26%            0%           0%                               .   -100%      0%      0%       .
442                                                Google or other search                                          .           19%            3%           0%                               .    -85%   -100%     N/A       .
443                                                                  Other                                         .           14%          14%          17%                                .     -1%     24%   -100%       .
444                                                                Bulletin                                        .             2%           0%           4%                               .    -69%    702%   -100%       .
445                                                       Word of mouth                                            .             0%         19%          16%                                .     N/A    -15%   -100%       .
446                                                          Social media                                          .             0%           6%           6%                               .     N/A      3%   -100%       .
447                                                   Article or blog post                                         .             0%           0%           0%                               .      0%      0%      0%       .
448                                                        Advertisement                                           .             0%           4%           4%                               .     N/A     10%   -100%       .
                  recruitment                                                        Civil Service
449    367 e. 2   measures             Recruitment Activity                    no    Commission        see below       see below        see below       see below       see below                                               No data on recruitment activities in baseline
450                                                             Billboards                                         .             9              23                0               0         .    156%   -100%    N/A        .
451                                                Billboard Impressions                                           .        538043         1077439                0               0         .    100%   -100%    N/A        .
452                                          Regional Transit Bus Posters                                          .            20               0                0               0         .   -100%      0%     0%        .
453                                      Regional Transit Stations Posters                                         .            24              22                0               0         .     -8%   -100%    N/A        .
454                                       Mobile/digital video banner Ads                                          .         50000           20000           200000          200000         .    -60%    900%     0%        .
455                                    Facebook, Twitter, Instagram Posts                                          .             8               8               20              60         .      0%    150%   200%        .
456                                                  Blog posts/Websites                                           .            60              90              260             260         .     50%    189%     0%        .

                                                                                                                                   Page 12 of 21
                                                            Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 91 of 99. PageID #: 7101
                                                                                                                   2019 Measures as of July 2020
                                                                                                                                                                                                                         New item CPD collects that has been added to
457                                     Social Media Viewers/Likes       no                                 .               .        714547           117925                 .       .       .    -83%       .        . 2017 but not specified in Consent Decree
                                                                                                                                                                                                                         New item CPD collects that has been added to
458                                             Social Media Shares      no                                 .               .          1278                  .               .       .       .       .       .        . 2017 but not specified in Consent Decree
459                                             Radio Station Spots                                         .              4              4                 7               3        .     0%     75%    -57%         .
460                                                      Television                                         .              0              0                 1               1        .     0%     N/A      0%         .
                 recruitment                                                   Civil Service
461   367 e. 2   measures      # of Recruitment Partnerships             no    Commission                   .             17               19              44              61        .    12%    132%    39%          . No data on recruitment activities in baseline
462                                                      All Races                                          .              8               15              32              36        .    88%    113%    13%          .
463                                                          Black                                          .              7                3               9              10        .   -57%    200%    11%          .
464                                                      Hispanic                                           .              2                1               2               2        .   -50%    100%     0%          .
465                                                          Other                                          .               .                .              1              13        .       .       .      .         . New category added (Arab American)in 2018
466
                                                                                                                                                                                                                      Same number as above (# of non-qualified
                                                                               City Hall Civil                                                                                                                        applicants); considered anyone who is NOT
                 recruitment   # of applicants who failed initial              Service                                                                                                                                hired (category 4) and anyone whose name has
467   367 e. 3   measures      screening                                 yes   Commission               1219           1294              821            1768            1857      6%     -37%    115%     5%       9% NOT been certified (category 11)
                                                                               City Hall Civil
                 recruitment                                                   Service
468   367 e. 3   measures      reason for failures                       yes   Commission see below             see below       see below        see below       see below
469                                         1- Application Rejected                                         .            339             282              390             400        .   -17%     38%      3%        . Application rejected - Not collected in 2015
470                                              2-Failed agility test                                   166             119             101              100               92   -28%    -15%     -1%     -8%    -11% 2019:Code changed from 2 to 6
471                                  3-No show for the Agility test                                       85             113               90             165               61    33%    -20%     83%    -63%     -6% 2019: Code changed from 3 to 5
                                                                                               N/A to           N/A to          N/A to           N/A to          N/A to
                                                                                               reason for       reason for      reason for       reason for      reason for
472                            4-Hired / Currently in the Academy                              failures         failures        failures         failures        failures         N/A      N/A    N/A    N/A      N/A
473                                 5-No response to certification                                       183               58               0               90            103    -68%    -100%    N/A    14%     -11% 2019: Code changed from 5 to 4
                                                                                                                                                                                                                         The 2017 list reported no one who was passed
                                                                                                                                                                                                                         over, however, the 2016 list was used to hire
                                                                                                                                                                                                                         the 2017 class and 47 were passed over
474                                                   6-Passed over                                       13               8                0             108             155    -38%    -100%     N/A   44%      64%    2019: Code changed from 6 to 12
                                                                                                                                                                                                                         The 2017 list reported no one who was
                                                                                                                                                                                                                         removed for background reasons, however, the
                                                                                                                                                                                                                         2016 list was used to hire the 2017 class and 6
                                        7-Removed for background                                                                                                                                                         were removed for background reasons
475                                                     reason(s)                                         66              39                0              15               5    -41%    -100%     N/A   -67%    -40%    2019: Code changed from 7 to 8
                                                                                                                                                                                                                         merged in 2016 data; The 2017 list reported
                                                                                                                                                                                                                         no one was a no show, however, the 2016 list
                                                                                                                                                                                                                         was used to hire the 2017 class and 1 was a no
                                                                                                                                                                                                                         show
                                                                                                                                                                                                                         2019: Code changed from 8 to 7 (24 no PHS-
                                   8-No show for the Psychological                                                                                                                                                       row 469, no category for no show for
476                                                         Exam                                           1                .               0               4               0        .       .     N/A      -1   -100%   psychological exam)
                                                                                                                                                                                                                         longer interested, however, the 2016 list was
                                                                                                                                                                                                                         used to hire the 2017 class and 10 were no
477                                         9-No longer interested                                        19              26                4              62              48     37%     -85%   1450%   -23%     20%    longer interested
478                                                    10-Waived                                          17             102               10              61             115    500%     -90%    510%    89%     47%
                                      11-Name has been certified.                              N/A to       N/A to       N/A to       N/A to       N/A to
                                Candidates are being vetted for the                            reason for   reason for   reason for   reason for   reason for
479                                                 next Academy                               failures     failures     failures     failures     failures                       N/A     N/A     N/A    N/A      N/A
480                                        12-No show for the test                                      394          263          244          566          652                  -33%     -7%    132%    15%      11% 2019: Code changed from 12 to 2
                                  13-Did not submit their Personal
481                                             History Statement                                       240                4                0               0              24    -98%    -100%     0%      0%    -37% 2019: Code changed from 13 to 7
482                                              14-Failed the test                                      35              223               90             194             170    537%     -60%   116%    -12%     37% 2019: Code changed from 14 to 3
                                                                               City Hall Civil
                 recruitment                                                   Service
483   367 e. 3   measures      recruit failures by race                  yes   Commission see below    see below    see below    see below    see below
484                                              White (W) Failures                                658          594          323          742          750                       -10%    -46%    130%     1%       3%
485                                               Black (B) Failures                               375          492          341          733          802                        31%    -31%    115%     9%      16%                                              23%
486                                               Asian (A) Failures                                12            9            8           17           17                       -25%    -11%    113%     0%       7%

                                                                                                                           Page 13 of 21
                                                             Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 92 of 99. PageID #: 7102
                                                                                                                          2019 Measures as of July 2020
487                                          Hispanic (H) Failures                                             128             133                  90           159             159        4%   -32%     77%      0%    4%
488                                             Other (O) Failures                                              41              76                  32           106              91       85%   -58%    231%    -14%   17% races"
489                                  Native American (AI) Failures                                               1               4                   8             3              11      300%   100%    -63%    267%   62%
490                                           No Data (.) Failures                                               4               0                  19             8              27     -100%    N/A    -58%    238%   47%
                                                                                     City Hall Civil
                 recruitment                                                         Service
491   367 e. 3   measures      recruit failures by ethnicity                   yes   Commission see below              see below        see below        see below       see below
                                                                                                                                                                                                                              It is unclear whether this information is
492                                             Hispanic/Latino (H)                                            128             133               90              159             159       4%    -32%     77%     0%     4% captured adequately
493                                            Non-Hispanic/Latino                                            1091            1161              731             1609            1698       6%    -37%    120%     6%     9%
                                                                                     City Hall Civil
                 recruitment                                                         Service
494   367 e. 3   measures      recruit failures by gender                      yes   Commission see below     see below     see below     see below     see below
495                                                   Male Failures                                      971          1032           592          1274          1351                       6%    -43%    115%     6%     7%
496                                                 Female Failures                                      248           277           224           489           497                      12%    -19%    118%     2%    15%
497                                                unknown gender                                           .             .            5             5             9                         .       .     0%    80%       . unknown not captured in 2015 or 2016
                                                                                     City Hall Civil
                               recruit failures by self identified                   Service                                                                                                                                  Only have data on veterans; No data collected
498                            disability                                      no    Commission             .             .             .             .             .                        .       .       .      .       . currently; Needs to be collected in the future
499
                                                                                     City Hall Civil
                 recruitment   # of applicants with fluency in other                 Service                                                                                                                                  No data collected currently; Needs to be
500   367 e. 4   measures      language                                        no    Commission                    .                .                .               .               .       .       .       .      .       . collected in the future
                                                                                                                                                                                                                              No data collected currently; Needs to be
501                            list of languages spoken by recruits            no                                  .                .                .               .               .       .       .       .      .       . collected in the future
502
                                                                                     City Hall Civil
                 recruitment                                                         Service                                                                                                                                  The Division did not recruit laterals in 2015 or
503   367 e. 5   measures      # of lateral candidates                         yes   Commission                    0           210                  94               0               0    N/A    -55%    -100%    N/A   N/A 2018
                 recruitment                                                                                                                                                                                                  The Division did not recruit laterals in 2015 or
504   367 e. 5   measures      laterals by race                                yes                     see below       see below    see below            see below       see below                                            2018
505                                                         White (W)                                              0            116                 37               0               0    N/A    -68%    -100%    N/A    0%
506                                                          Black (B)                                             0             57                 37               0               0    N/A    -35%    -100%    N/A    0%
507                                                          Asian (A)                                             0              1                  1               0               0    N/A      0%    -100%    N/A    0%
508                                                       Hispanic (H)                                             0             18                  7               0               0    N/A    -61%    -100%    N/A    0%
509                                                          Other (O)                                             0             17                  9               0               0    N/A    -47%    -100%    N/A    0%
510                                                                 AI                                             0              0                  1               0               0    N/A     N/A    -100%    N/A    0%
511                                                        No Data (.)                                             0              1                  2               0               0    N/A    100%    -100%    N/A    0%
                 recruitment                                                                                                                                                                                                  The Division did not recruit laterals in 2015 or
512   367 e. 5   measures      ethnicity                                       yes                     see below       see below        see below        see below       see below                                            2018
513                                                Hispanic/Latino                                                 0            18                   7               0               0    N/A    -61%    -100%    N/A    0%
514                                            Non-Hispanic/Latino                                                 0           192                  87               0               0    N/A    -55%    -100%    N/A    0%
                 recruitment                                                                                                                                                                                                  The Division did not recruit laterals in 2015 or
515   367 e. 5   measures      laterals by gender                              yes                     see below     see below    see below    see below   see below                                                          2018
516                                                              Male                                              0          174           74           0           0                    N/A    -57%    -100%    N/A    0%
517                                                            Female                                              0           35           19           0           0                    N/A    -46%    -100%    N/A    0%
518                                                          unknown                                               0            0            1           0           0                     0%     N/A    -100%    N/A    0%
                 recruitment                                                                                                                                                                                                  The Division did not recruit laterals in 2015 or
519   367 e. 5   measures      Other information on laterals                   yes                     see below       see below        see below        see below       see below                                            2018
520                                                        disability                                              0                0                0               0               0     0%      0%       0%     0%    0%
521                                 list of laterals former agencies                                               0               39                5               0               0    N/A    -87%    -100%    N/A    0% for
                                                                                                                                                                                                                              represents the number of years in which
522                                  list of laterals years of service                                             0           166                  12               0               0    N/A    -93%    -100%    N/A    0% laterals worked for other PDs
523
                                                                                     City Hall Civil
                 recruitment                                                         Service
524   367 e. 6   measures      applicant qualifications                  yes         Commission see below              see below        see below        see below       see below


                                                                                                                                   Page 14 of 21
                                                             Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 93 of 99. PageID #: 7103
                                                                                                                       2019 Measures as of July 2020
                                                                                                                                                                                                                                         college for 2+ years, but did not obtain a BA
                                                                                                                                                                                                                                         degree (includes those with associates
525                            # applicants with 2+ years college            yes                          455               802             649             1172             1181      76%         -19%       81%          1%        21% degrees)
526                            # applicants with college degree              yes                          240               247             189              370              414       3%         -23%       96%         12%        12%
                                                                                                                                                                                                                                              No data collected currently; only have
527                            # applicants with 2+ years military            no                               .                .                .                .                        .          .           .          .            . 180+days; Needs to be collected in the future
                               # applicants with 180+ days                                                                                                                                                                                    New item CPD collects that has been added to
528                            military                                    yes (new)                      161                  89               55               91             79     -45%        -38%       65%         -13%       -13% baseline but not specified in Consent Decree
                                                                                                                                                                                                                                          New item CPD collects that has been added to
                                                                                                                                                                                                                                          baseline but not specified in Consent Decree;
529                            disabled veterans                           yes (new)                          14                2               3                 2              4     -86%        50%        -33%        100%       -22% misreported in 2015 (was reported as 1235)
530
                                                                                                                                                                                                                                              pass calculated
                                                                                                                                                                                                                                              Question-How is this section calculated? Seems
                                                                                       City Hall Civil                                                                                                                                        more appriopriate to report this section as fail
                 recruitment   pass/fail rate in each phase of pre-                    Service                                                                                                                                                rate at every phase of pre-employment. 2019-
531   367 e. 7   measures      employment process                            yes       Commission see below        see below        see below        see below        see below                                                               Fail rate. FINE to do going forward
532                                            1-Application rejected                                  .           .                .                .                         22% .           .          .           .          .
                                                                                                                                                                                                                                              2015-18 pass rate calculated, 2019-fail rate
                                                                                                                                                                                                                                              calculated; 2019% change and CAGR not
533                                                2-Failed agility test                               86.38%            90.24%          87.70%           94.34%             5.00%      4%          -3%        8%            .            .   calculated because not apples to apples
                                                                                                                                                                                                                                              2015-18 pass rate calculated, 2019-fail rate
                                                                                                                                                                                                                                              calculated; 2019% change and CAGR not
534                                    3-No show for the Agility test                                  93.03%            90.73%          89.04%           90.67%             3.00%      -2%         -2%        2%            .            .   calculated because not apples to apples
                                                                                                                                                                                                                                              2015-18 pass rate calculated, 2019-fail rate
                                                                                                                                                                                                                                              calculated; 2019% change and CAGR not
535                              4-Hired / Currently in the Academy                                       N/A               N/A             N/A              N/A               N/A      N/A         N/A        N/A         N/A        N/A     calculated because not apples to apples
                                                                                                                                                                                                                                              2015-18 pass rate calculated, 2019-fail rate
                                                                                                                                                                                                                                              calculated; 2019% change and CAGR not
536                                   5-No response to certification                                   84.99%            95.24%         100.00%           94.91%             6.00%     12%          5%         -5%           .            .   calculated because not apples to apples
                                                                                                                                                                                                                                              2015-18 pass rate calculated, 2019-fail rate
                                                                                                                                                                                                                                              calculated; 2019% change and CAGR not
537                                                     6-Passed over                                  98.93%            99.34%         100.00%           93.89%             8.00%      0%          1%         -6%           .            .   calculated because not apples to apples
                                                                                                                                                                                                                                              2015-18 pass rate calculated, 2019-fail rate
                                                                                                                                                                                                                                              calculated; 2019% change and CAGR not
538                            7-Removed for background reason(s)                                      94.59%            96.80%         100.00%           99.15%             0.00%      2%          3%         -1%           .            .   calculated because not apples to apples
                                                                                                                                                                                                                                              2015-18 pass rate calculated, 2019-fail rate
                                    8-No show for the Psychological                                                                                                                                                                           calculated; 2019% change and CAGR not
539                                                          Exam                                      99.92%               N/A         100.00%           99.77%             0.00%      N/A         N/A        0%            .            .   calculated because not apples to apples
                                                                                                                                                                                                                                              2015-18 pass rate calculated, 2019-fail rate
                                                                                                                                                                                                                                              calculated; 2019% change and CAGR not
540                                          9-No longer interested                                    98.44%            97.87%          99.51%           96.49%             3.00%      -1%         2%         -3%           .            .   calculated because not apples to apples
                                                                                                                                                                                                                                              2015-18 pass rate calculated, 2019-fail rate
                                                                                                                                                                                                                                              calculated; 2019% change and CAGR not
541                                                     10-Waived                                      98.61%            91.63%          98.78%           96.55%             6.00%      -7%         8%         -2%           .            .   calculated because not apples to apples
                                      11-Name has been certified.                                                                                                                                                                             2015-18 pass rate calculated, 2019-fail rate
                                Candidates are being vetted for the                                                                                                                                                                           calculated; 2019% change and CAGR not
542                                                 next Academy                                          N/A               N/A             N/A              N/A               N/A      N/A         N/A        N/A         N/A        N/A     calculated because not apples to apples
                                                                                                                                                                                                                                              2015-18 pass rate calculated, 2019-fail rate
                                                                                                                                                                                                                                              calculated; 2019% change and CAGR not
543                                         12-No show for the test                                    67.68%            78.42%          70.28%           67.99%            35.00%     16%         -10%        -3%           .            .   calculated because not apples to apples
                                                                                                                                                                                                                                              2015-18 pass rate calculated, 2019-fail rate
                                   13-Did not submit their Personal                                                                                                                                                                           calculated; 2019% change and CAGR not
544                                              History Statement                                     80.31%            99.67%         100.00%          100.00%             1.00%     24%          0%         0%            .            .   calculated because not apples to apples
                                                                                                                                                                                                                                              2015-18 pass rate calculated, 2019-fail rate
                                                                                                                                                                                                                                              calculated; 2019% change and CAGR not
545                                              14-Failed the test                                    97.13%            81.71%          89.04%           67.99%             9.00%     -16%         9%        -24%           .            .   calculated because not apples to apples
546                                  17-Failed Medical or Drug Test                               .                .                .                .                       1.00%         .          .           .          .            .   2019-fail rate calculated
                                 18-Withdrew or Failed to Complete
547                                             Process After Offer                               .                .                .                .                       1.00%         .          .           .          .            . 2019-new category, fail rate




                                                                                                                               Page 15 of 21
                                                               Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 94 of 99. PageID #: 7104
                                                                                                                            2019 Measures as of July 2020
                                                                                      City Hall Civil
                 recruitment                                                          Service
548   367 e. 7   measures      pass/fail rate by race                       yes       Commission        see below    see below      see below     see below     see below
549                                               White (W) pass rate                                         15.75%        14.29%         38.59%        24.59%        25.15%                    -9%    170%    -36%      2%     10%   pass rate calculated
550                                                 Black (B) pass rate                                        8.31%         5.02%         22.50%        17.73%        14.77%                   -40%    348%    -21%    -17%     12%   pass rate calculated
551                                                Asian (A) pass rate                                         7.69%        18.18%         33.33%        26.09%        34.62%                   136%     83%    -22%     33%     35%   pass rate calculated
552                                             Hispanic (H) pass rate                                        16.88%        10.14%         29.13%        22.06%        26.39%                   -40%    187%    -24%     20%      9%   pass rate calculated
553                                                Other (O) pass rate                                         6.82%        10.59%         11.11%        23.74%        17.27%                    55%      5%    114%    -27%     20%   pass rate calculated
554                                                        AI pass rate                                       66.67%         0.00%         33.33%        50.00%         0.00%                  -100%     N/A     50%   -100%   -100%   pass rate calculated
555                                               No Data (.) pass rate                                       33.33%              .        29.63%        38.46%        27.03%                       .       .    30%    -30%     -4%   pass rate calculated
                                                                                      City Hall Civil
                 recruitment                                                          Service
556   367 e. 7   measures      pass/fail rate by ethnicity                  yes       Commission        see below    see below     see below     see below     see below
557                                      Hispanic/Latino (H) pass rate                                        16.88%        10.14%        29.13%        22.06%        26.39%                    -40%    187%    -24%    20%      9% pass rate calculated
558                                   Non-Hispanic/Latino pass rate                                           13.14%        11.44%        30.58%        30.10%        20.17%                    -13%    167%     -2%   -33%      9% pass rate calculated
                                                                                      City Hall Civil
                 recruitment                                                          Service
559   367 e. 7   measures      pass/fail rate by gender                     yes       Commission        see below     see below      see below     see below     see below
560                                                   Male Pass Rate                                          13.30%         11.26%         32.19%        21.41%        20.15%                  -15%    186%    -33%    -6%      9% pass rate calculated
561                                                 Female Pass Rate                                          14.48%          6.42%         24.83%        22.26%        22.22%                  -56%    287%    -10%     0%      9% pass rate calculated
562                                        unknown gender pass rate                                                 .              .        44.44%        50.00%        25.00%                      .       .    13%   -50%        . pass rate calculated
                                                                                      City Hall Civil
                 recruitment   pass/fail rate by self identified                      Service                                                                                                                                          No data collected currently; Needs to be
563   367 e. 7   measures      disability                                    no       Commission                     .                .                .                 .                 .        .       .                       . collected in the future
564
                 recruitment   avg length of time to move through                                                                                                                                                                      No data collected currently; Needs to be
565   367 e. 8   measures      each phase of preemployment                   no                                      .                .                .                 .                 .        .       .                       . collected in the future
                               avg length of time to process                                                                                                                                                                           No data collected currently; Needs to be
566                            applicants                                                                            .                .                .                 .                 .        .       .                       . collected in the future
567
                 recruitment
568   367 e. 9   measures      composition of recruit class                 yes                         see below        see below        see below        see below         see below
                                                                                                                                                                                                                                    2018 excludes names that were on the list given
                                                                                                                                                                                                                                    for 2017 report's recruit Class 140; All recruit
                                                                                                                                                                                                                                    class numbers reflect the number of officers hired
                                                                                                                                                                                                                                    based on the test taken that year even if the hire
                                                                                                                                                                                                                                    date is in the following year. So 2018 numbers
                 recruitment                                                                                                                                                                                                        reflect officers who took the police exam in 2018
569   367 e. 9   measures      Initial Size of recruit class                yes                                     52               62               69               153               250     19%     11%    122%    63%     37% even though their start date may not have been
                                                                                                                                                                                                                                    New item CPD collects that has been added to
570                            Remained                                   yes (new)                                 44               51               65               140               202     16%     27%    115%    44%     36% baseline but not specified in Consent Decree
                                                                                                                                                                                                                                    New item CPD collects that has been added to
571                            Separated                                  yes (new)                                 8                11               4                13                48     38%      -64%   225%   269%     43% baseline but not specified in Consent Decree
                 recruitment
572   367 e. 9   measures      Separated by Race                            yes                         see below        see below        see below        see below         see below
                                                                                                                                                                                                                                       New item CPD collects that has been added to
573                            Black                                      yes (new)                                 2                3                0                 3                 12     50%    -100%    N/A   300%     43% baseline but not specified in Consent Decree
                                                                                                                                                                                                                                       New item CPD collects that has been added to
574                            White                                      yes (new)                                 4                8                4                  8                26   100%      -50%   100%   225%     45% baseline but not specified in Consent Decree
                                                                                                                                                                                                                                       New item CPD collects that has been added to
575                            Hispanic                                   yes (new)                                 2                0                 0                 2                 6   -100%      0%     N/A   200%     25% baseline but not specified in Consent Decree
                                                                                                                                                                                                                                       New item CPD collects that has been added to
576                            Asian                                      yes (new)                                 0                0                0                  0                 2      0%      0%     0%      0%      0% baseline but not specified in Consent Decree
                                                                                                                                                                                                                                       New item CPD collects that has been added to
577                            Other                                      yes (new)                                 0                0                0                 0                  1      0%      0%     0%      0%      0% baseline but not specified in Consent Decree
                                                                                                                                                                                                                                       New item CPD collects that has been added to
578                            Undisclosed                                yes (new)                                 0                0                0                 0                  1      0%      0%     0%      0%      0% baseline but not specified in Consent Decree
                 recruitment
579   367 e. 9   measures      Separated by Gender                          yes                         see below        see below        see below        see below         see below

                                                                                                                                     Page 16 of 21
                                                                     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 95 of 99. PageID #: 7105
                                                                                                                            2019 Measures as of July 2020
                                                                                                                                                                                                                                              New item CPD collects that has been added to
580                                    Male                                     yes (new)                          7                8                4                  9                  31     14%         -50%    125%    244%    35% baseline but not specified in Consent Decree
                                                                                                                                                                                                                                              New item CPD collects that has been added to
581                                    Female                                   yes (new)                          1                3                0                  9                  16    200%        -100%     N/A     78%    74% baseline but not specified in Consent Decree
                                                                                                                                                                                                                                              New item CPD collects that has been added to
582                                    Undisclosed                              yes (new)              .                .                .                .                                 1.           .                .       .   N/A baseline but not specified in Consent Decree
                                                                                            Command
                  recruitment                                                               Staff/
583    367 e. 9   measures             composition of recruit classes by race               Academy    see below        see below        see below        see below          see below
584                                    Black                                                                        8               10               16                 40                64       25%         60%    150%     60%    52%
585                                    White                                                                       29               38               51                 89               138       31%         34%     75%     55%    37%
586                                    Hispanic                                                                    12                2                2                  8                26      -83%          0%    300%    225%    17%
587                                    Asian                                                                        0                1                0                  0                 5       N/A       -100%      0%      0%     0%
588                                    Other                                                                        3                0                0                  0                13     -100%          0%     N/A     N/A    34%
589                                    Undisclosed                                                     .                .                .                .                                4.                     .       .       .   N/A
                                                                                            Command
                  recruitment          composition of recruit classes by                    Staff/
590    367 e. 9   measures             ethnicity                                            Academy    see below        see below        see below        see below          see below
591                                    Hispanic/Latino                                                             12                2                2                 8                 26     -83%          0%     300%    225%    17%
592                                    Non-Hispanic/Latino                                                         40               60               67               132                224      50%         12%      97%     70%    41%
                                                                                            Command
                  recruitment          composition of recruit classes by                    Staff/
593    367 e. 9   measures             gender                                               Academy    see below        see below        see below        see below          see below
594                                    Male                                                                        44               43               54               106                177      -2%          26%     96%     67%    32%
595                                    Female                                                                       8               19               15               106                 70     138%         -21%    607%    -34%    54%
596                                    Undisclosed                                                                  .                .                .                 .                  3         .            .       .       .      .
                                       composition of recruit classes by self                                                                                                                                                                 No data collected currently; Needs to be
597                                    identified disability                                                        .                .                .                  .                           .            .       .       .       . collected in the future
598   367 f. 1    training measures
                                    # of officers provided training                                                                                                                                                                           No data collected in 2015 or 2016; 2017 includes
599    367 f. 1   training measures pursuant to this agreement                     no                               .                .           1354             1363               1369            .            .     1%      0%        . UoF CIT not State Re-Qual
                                    % of officers provided training                                                                                                                                                                           No data collected in 2015 or 2016; 2017 includes
600    367 f. 1   training measures pursuant to this agreement                     no                               .                .           94%               96%                94%            .            .     2%     -2%        . UoF CIT not State Re-Qual
601
                                    students' evaluations of the                                                                                                                                                                              No data collected in 2015, 2016, or 2018; 2017 is
602    367 f. 2   training measures adequacy of training in type and               no       Training   see below        see below        see below        see below          see below                                                        UoF training
                                                                                                                                                                                                                                              2017: instructor increased my understanding of
603                                    Instructor adequacy                                                          .                .           87%                     .                  .        .            .       .       .       .   the course material (agree and strongly agree)
                                                                                                                                                                                                                                              2017:scenarios were practical (agree and strongly
604                                    Content adequacy                                                             .                .           87%                     .                  .        .            .       .       .       .   agree)
                                                                                                                                                                                                                                              2017: I will perform differently based on skills and
605                                    Future performance adequacy                                                  .                .           63%                     .                  .        .            .       .       .       .   knowledge gained (agree and strongly agree)
                                                                                                                                                                                                                                              2017: Overall I found this training to be valuable
606                                    Overall adequacy                                                             .                .           79%                     .                  .        .            .       .       .       .   (agree and strongly agree)
607
                                    modifications or improvements to                                                                                                                                                                        No data collected in 2015, 2016, or 2018; 2017
                                    training resulting from the review                                                                 see written        see written        see written                                                    includes UoF CIT not State Re-Qual. See written
608    367 f. 3   training measures and analysis required by this                  no                               .                . report             report             report                  .            .       .       .       . report for details
609
                                    prevalence of training deficiencies as                                                                                                                                                                  No data collected in 2015, 2016, or 2018; 2017
                                    reflected by problematic incidents or                                                              see written        see written        see written                                                    includes UoF CIT not State Re-Qual. See written
610    367 f. 4   training measures performance trends                             no                               .                . report             report             report                  .            .       .       .       . report for details
611   367 g.      officer assistance & support efforts
                  officer assistance & availability of officer assistance &
612    367 g. 1   support efforts      support services                           yes       EAP        see below        see below        see below        see below          see below




                                                                                                                                    Page 17 of 21
                                                                     Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 96 of 99. PageID #: 7106
                                                                                                                     2019 Measures as of July 2020
                                                                                                                                                                                                                  2015 baseline data is underreported as the use of
                  officer assistance & use of officer assistance & support                                                                                                                                        service was not tracked.
613    367 g. 1   support efforts      services                                   yes   EAP                 11             209            221          241          316       1800%     6%      9%    31%     96% 2019-Number represents EAP
614
                  officer assistance &   officer reports of adequacy of officer                                                                                                                                     No data collected in 2015 or 2016; 2017 includes
615    367 g. 2   support efforts        assistance & support svcs                no    EAP            .         .                          92%         78% .                     .       .    -15%      .        . ratings of agree and strongly agree on all items
                  officer assistance &   survey analysis of adequacy of officer                                                   see written see written see written
616    367 g. 2   support efforts        assistance & support svcs                no    EAP            .         .                report        report      report                .       .       .      .        . No data collected in 2015 or 2016
617   367 h.      supervision measures
                  supervision            supervisors initial identification of                                                                                                                                      No data collected currently; Needs to be
618    367 h.     measures               officer violations                       no                         .                .               .           .              .        .       .       .      .        . collected in the future
                  supervision            supervisors initial identification of                                                                                                                                      No data collected currently; Needs to be
619    367 h.     measures               officer performance problems             no                         .               .                .           .              .        .       .       .      .        . collected in the future
                  supervision            supervisors response to officer                                                                                                                                            No data collected currently; Needs to be
620    367 h.     measures               violations                               no                         .                .               .           .              .        .       .       .      .        . collected in the future
                  supervision            supervisors response to performance                                                                                                                                        No data collected currently; Needs to be
621    367 h.     measures               problems                                 no                         .                .               .           .              .        .       .       .      .        . collected in the future
622   367 i.      civilian complaints & investigations & discipline
                  civilian complaints                                                   IA,
                  & investigations &                                                    Inspections,                                                                                                                Of the 294 cases in 2015, only 45 were completed
623    367 i. 1   discipline          # of complaints                             yes   OPS                294             263            241          227          220        -11%    -8%      -6%   -3%     -6% and only 4 went through the PRB
                  civilian complaints                                                   IA,
                  & investigations &                                                    Inspections,                                                                                                                No data collected currently; Needs to be
624    367 i. 1   discipline          increases/decreases related to access       no    OPS                  .                .               .           .              .        .       .       .      .        . collected in the future
625
                                                                                                                                                                                                                  PRB looked at 4 cases in 2015; 2018 represents
                  civilian complaints                                                   IA,                                                                                                                       number of allegations not complaints; no apples
                  & investigations &                                                    Inspections,                                                                                                              to apples with 2015-2017 so percent change and
626    367 i. 2   discipline          # sustained by complaint type               no    OPS                  2              7              26          110              75    250%     271%    323%   -32%   106% CAGR not included
627                                   False Report                                                           0              0               0            0               0      0%       0%      0%     0%     0%
628                                   Harassment                                                             0              0               3            1               1      0%      N/A    -67%     0%     0%
629                                   Improper Procedure                                                     1              2              12           16              12    100%     500%     33%   -25%    64%
630                                   Infraction Notice (UTT/PIN)                                            0              0               1            0               0      0%      N/A   -100%    N/A     0%
631                                   Lack of Service                                                        0              1               4           22              19     N/A     300%    450%   -14%    N/A
632                                   Not Provided by Complainant                                            0              0               0            0               0      0%       0%      0%     0%     0%
633                                   Other                                                                  0              0               0            2               0      0%       0%     N/A    N/A    N/A Other includes missing property in 2018
634                                   Physical Abuse/Excessive Force                                         0              1               0            0               1     N/A    -100%      0%     0%     0%
635                                   Unprofessional                                                         1              3               6           68              41    200%     100%   1033%   -40%   110%
636                                   Biased Policing                                                      N/A            N/A             N/A            1               1     N/A      N/A     N/A    N/A    N/A New Category added in 2018
                  civilian complaints                                                   IA,                                                                                                                       2018 represents number of allegations not
                  & investigations &                                                    Inspections,                                                                                                              complaints; no apples to apples with 2015-2017
637    367 i. 2   discipline          # exonerated by complaint type              no    OPS                  0              8              61          220          126 N/A           663%     261%   -43%    N/A so percent change and CARG not included
638                                   False Report                                                           0              0               0            0            0          0%     0%       0%     0%     0%
639                                   Harassment                                                             0              1               6           12            5         N/A   500%     100%   -58%    N/A
640                                   Improper Procedure                                                     0              3              23           93           12         N/A   667%     304%   -87%    N/A
641                                   Infraction Notice (UTT/PIN)                                            0              0               1            0            0          0%    N/A    -100%     0%     0%
642                                   Lack of Service                                                        0              2              10           53           37         N/A   400%     430%   -30%    N/A
643                                   Not Provided by Complainant                                            0              0               0            0            0          0%     0%       0%     0%     0%
644                                   Other                                                                  0              0               5           14            1          0%    N/A     180%   -93%    N/A Other includes missing property in 2018
645                                   Physical Abuse/Excessive Force                                         0              2               4           11            4         N/A   100%     175%   -64%    N/A
646                                   Unprofessional                                                         0              0              12           34           22          0%    N/A     183%   -35%    N/A
647                                   Biased Policing                                                      N/A            N/A             N/A            3            0         N/A    N/A      N/A    N/A    N/A New Category added in 2018
                  civilian complaints                                                   IA,                                                                                                                       2018 represents number of allegations not
                  & investigations &                                                    Inspections,                                                                                                              complaints; no apples to apples with 2015-2017
648    367 i. 2   discipline          # unfounded by complaint type               no    OPS                  2              13               16        159              86    550%     23%    894%    -46%   112% so percent change and CARG not included
649                                   False Report                                                           0               0                0          0               0      0%      0%      0%      0%     0%

                                                                                                                             Page 18 of 21
                                                                   Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 97 of 99. PageID #: 7107
                                                                                                   2019 Measures as of July 2020
650                                  Harassment                                                0          1              0           8    1    N/A    -100%     N/A   -88%      N/A
651                                  Improper Procedure                                        1          3              5          12    7   200%      67%    140%   -42%      48%
652                                  Infraction Notice (UTT/PIN)                               0          0              0           0    0     0%      N/A      0%     0%       0%
653                                  Lack of Service                                           0          2              4          42   37    N/A     100%    950%   -12%      N/A
654                                  Not Provided by Complainant                               0          0              0           0    0     0%       0%      0%     0%       0%
655                                  Other                                                     0          0              3          10    3     0%      N/A    233%   -70%      N/A Other includes missing property in 2018
656                                  Physical Abuse/Excessive Force                            0          3              2          12    2    N/A     -33%    500%   -83%      N/A
657                                  Unprofessional                                            1          4              2          62   28   300%     -50%   3000%   -55%      95%
658                                  Biased Policing                                         N/A        N/A            N/A          13    8    N/A      N/A     N/A    N/A      N/A New Category added in 2018
                 civilian complaints
                 & investigations &                                                                                                                                                   No data collected currently; Needs to be
659   367 i. 2   discipline          # not sustained by complaint type     no   OPS            .            .               .        .   89       .       .       .       .         . collected in the future
                                                                                                                                                                                      No data collected currently; Needs to be
660                                  False Report                                              .            .               .        .            .       .       .       .         . collected in the future
                                                                                                                                                                                      No data collected currently; Needs to be
661                                  Harassment                                                .            .               .        .            .       .       .       .         . collected in the future
                                                                                                                                                                                      No data collected currently; Needs to be
662                                  Improper Procedure                                        .            .               .        .            .       .       .       .         . collected in the future
                                                                                                                                                                                      No data collected currently; Needs to be
663                                  Infraction Notice (UTT/PIN)                               .           .                .        .            .       .       .       .         . collected in the future
                                                                                                                                                                                      No data collected currently; Needs to be
664                                  Lack of Service                                           .            .               .        .            .       .       .       .         . collected in the future
                                                                                                                                                                                      No data collected currently; Needs to be
665                                  Not Provided by Complainant                               .           .                .        .            .       .       .       .         . collected in the future
                                                                                                                                                                                      No data collected currently; Needs to be
666                                  Other                                                     .            .               .        .            .       .       .       .         . collected in the future
                                                                                                                                                                                      No data collected currently; Needs to be
667                                  Physical Abuse/Excessive Force                            .            .               .        .            .       .       .       .         . collected in the future
                                                                                                                                                                                      No data collected currently; Needs to be
668                                  Unprofessional                                            .            .               .        .            .       .       .       .         . collected in the future
                 civilian complaints
                 & investigations &
669   367 i. 2   discipline          # of administratively dismissed       no   OPS           39          90           126         58    54    131%    40%     -54%     -7%      7%
670                                  False Report                                              1           0             0          0     0   -100%    N/A       0%      0%   -100%
671                                  Harassment                                                4          14            43         15     0    250%   207%     -65%   -100%   -100%
672                                  Improper Procedure                                        9          28            26          7     0    211%    -7%     -73%   -100%   -100%
673                                  Infraction Notice (UTT/PIN)                               2           4             8          0     6    100%   100%    -100%     N/A     25%
674                                  Lack of Service                                           2          13            17         14     0    550%    31%     -18%   -100%   -100%
675                                  Not Provided by Complainant                               1           0             1          0     0   -100%    N/A    -100%     N/A   -100%
                                                                                                                                                                                      Other includes missing property and no
676                                  Other                                                     2           1                3        4   16   -50%     200%     33%    300%     52% jurisdiction in 2018
677                                  Physical Abuse/Excessive Force                            2           4                7        2    0   100%      75%    -71%   -100%   -100%
678                                  Unprofessional                                           16          23               21       16    0    44%      -9%    -24%   -100%   -100%
679                                  Unknown                                                   0           3                0        0    0    N/A    -100%      0%      0%      0%
                                                                                                                                                                                      Not in 2015-8, but in 2019 (new categories): Non-
                                                                                                                                                                                      CDP employee-11, Unidentifiable Officer-7, Off-
                                                                                                                                                                                      Duty Officer Conduct-2, Duplicate-6, and No
680                                  NEW CATEGORIES                                            .            .               .        .   32       .       .       .       .         . Misconduct Alleged-6
                 civilian complaints                                                                                                                                               2018 represents number of allegations not
                 & investigations &                                                                                                                                                complaints; no apples to apples with 2015-2017
681   367 i. 2   discipline          # of insufficient evidence            no   OPS            2          33               93      108   71   1550%   182%      16%   -34%    104% so percent change and CARG not included
682                                  False Report                                              0           0                0        0    0      0%     0%       0%     0%       0%
683                                  Harassment                                                0           7               24        7    5     N/A   243%     -71%   -29%      N/A
684                                  Improper Procedure                                        0           7               15       11    5     N/A   114%     -27%   -55%      N/A
685                                  Infraction Notice (UTT/PIN)                               0           0                4        0    0     N/A    N/A    -100%    N/A       0%
686                                  Lack of Service                                           1           5                9       12   14    400%    80%      33%    17%      70%
687                                  Not Provided by Complainant                               0           0                0        0    0      0%     0%       0%     0%       0%
688                                  Other                                                     0           0                4        3    2      0%    N/A     -25%   -33%      N/A Other includes missing property in 2018
689                                  Physical Abuse/Excessive Force                            0           5               11       14   10     N/A   120%      27%   -29%      N/A
                                                                                                           Page 19 of 21
                                                                  Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 98 of 99. PageID #: 7108
                                                                                                                        2019 Measures as of July 2020
690                                  Unprofessional                                                              1                 9                 26                 49                32    800%    189%      88%    -35%    100%
691                                  Biased Policing                                                             .                 .                  .                  .                 3        .       .        .       .       .
692
                 civilian complaints
                 & investigations & # of complaint allegations supported                                                                                                                                                                  No data collected currently; Needs to be
693   367 i. 3   discipline          by a preponderance of the evidence        no    OPS                         .                  .                  .                                  75        .        .       .       .         . collected in the future
694
                 civilian complaints
                 & investigations & average length of time to complete                                                                                                                                                                    Average number of days, but depends on
695   367 i. 4   discipline          by complaint type                         yes   OPS                    137                  409                232                 75                 64   198%     -43%    -68%    -15%      -14% completed cases
696                                  False Report                                                           293                     .                  .                  .                 0       .        .       .       .   -100%
697                                  Harassment                                                             158                  383                171                 61                 44   142%     -55%    -64%    -28%     -23%
698                                  Improper Procedure                                                     134                  354                213                115                 55   164%     -40%    -46%    -52%     -16%
699                                  Infraction Notice (UTT/PIN)                                             84                  303                204                   .                 0   261%     -33%        .       .   -100%
700                                  Lack of Service                                                        179                  352                193                 88                111    97%     -45%    -54%     26%       -9%
701                                  Not Provided by Complainant                                            105                     .                  .                  .                 0       .        .       .       .   -100%
702                                  Other                                                                   35                     .               231                 20                  6       .        .   -91%    -70%     -30% 2017 and 2018 other = missing property
703                                  Physical Abuse/Excessive Force                                         130                  730                410                 96                123   462%     -44%    -77%     28%       -1%
704                                  Unprofessional                                                         117                  329                203                 70                 76   181%     -38%    -66%      9%       -8%
705                                  Biased Policing                                                          .                     .                  .                  .                30       .        .       .       .         .
706
                 civilian complaints
                 & investigations &
707   367 i. 5   discipline          # of officers w/multiple complaints       yes   OPS                        34                38                 27                 10                18     12%    -29%      -63%    80%      -12%
708                                  District 1                                                                  1                 1                  5                  0                 0      0%    400%     -100%    N/A    -100%
709                                  District 2                                                                  4                 4                  1                  1                 6      0%    -75%        0%   500%        8%
710                                  District 3                                                                  4                 4                  6                  2                 4      0%     50%      -67%   100%        0%
711                                  District 4                                                                  1                 9                  8                  3                 2    800%    -11%      -63%   -33%       15%
712                                  District 5                                                                  5                 2                  2                  1                 2    -60%      0%      -50%   100%     -17%
713                                  outside city/other units                                                    4                 5                  5                  3                 4     25%      0%      -40%    33%        0%
                                                                                     IA,
                                     # of officers w/repeated sustained              Inspections,
714                                  complaints                                yes   OPS                        0                  0                  0                  0                 0      0%      0%       0%      0%       0%
715
                 civilian complaints
                 & investigations &
716   367 i. 6   discipline          arrests of officers for conduct           yes   IA             see below        see below          see below          see below          see below
717                                  on duty                                                                     1                 2                  1                  0                 0    100%     -50%    -100%    N/A    -100%
718                                  off duty                                                                   14                11                 10                 19                13    -21%      -9%      90%   -32%      -1%
719
                 civilian complaints
                 & investigations &
720   367 i. 7   discipline          criminal prosecutions for conduct         yes   IA             see below        see below          see below          see below          see below
721                                  on duty                                                                     1                 2                  0                  0                 0     100%   -100%       0%      0%   -100%
722                                  off duty                                                                   11                10                  8                 18                13      -9%    -20%     125%    -28%      3%
723                                  not prosecuted                                                              2                 1                  1                  0                 0     -50%      0%    -100%     N/A   -100%
724                                  open                                                                        1                 0                  2                  1                 0    -100%     N/A     -50%   -100%   -100%
725
                 civilian complaints
                 & investigations & # of civil suits against the City or CDP         City Law
726   367 i. 8   discipline          for work related conduct                  yes   Department                  8                12                 52                 35                27     50%     333%    -33%    -23%      28%
727                                  settled                                                                     3                 3                 42                  6                 9      0%    1300%    -86%     50%      25%
728                                  not yet settled                                                             5                 9                 10                 29                18     80%      11%    190%    -38%      29% There can be multiple natures of suits for each
                 civilian complaints                                                                                                                                                                                                      suit
                 & investigations &                                                  City Law                                                                                                                                             2019-This will be initially completed by the
729   367 i. 8   discipline          nature of the suits                       yes   Department     see below        see below          see below          see below          see below                                                   Monitoring Team and then reviewed by CDP


                                                                                                                                   Page 20 of 21
                                                                   Case: 1:15-cv-01046-SO Doc #: 320 Filed: 07/13/20 99 of 99. PageID #: 7109
                                                                                                                      2019 Measures as of July 2020
730                                    excessive force (including deadly                                      5                6                 2                   3                .    20%     -67%     50%          .       .
731                                    unlawful search & seizure                                              1                1                 4                   3                .     0%     300%    -25%          .       .
732                                    false arrest                                                           1                2                 5                   3                .   100%     150%    -40%          .       .
733                                    discrimination/bias                                                    0                3                 0                   2                .    N/A    -100%     N/A          .       .
                                       other violation of constitutional
734                                    rights (e.g., 1st amendment)                                           1                1                 6                7                   .      0%    500%    17%           .       .
735                                    Harassment                                                             0                0                 0                0                   .      0%      0%     0%           .       .
736                                    improper handling/disposition of                                       1                0                 3                6                   .   -100%     N/A   100%           .       .
737                                    contempt of cop                                                        1                0                 0                0                   .   -100%      0%     0%           .       .
738                                    failure to provide medical assistance                                  1                1                 0                1                   .      0%   -100%    N/A           .       .
739                                    other                                                                  0                3                12               25                   .     N/A    300%   108%           .       .
                 civilian complaints
                 & investigations &                                                  City Law
740   367 i. 8   discipline          amount of judgments against               yes   Department   see below        see below        see below        see below           see below
                                                                                                                                                                                                                                     2018 data as of March 2019; 2017 data As of April
741                                    number of judgments                                                    23               29               52               35                  27    26%     79%     -33%       -23%     3% 2018; 2015 and 2016 data as of June 2017
                 civilian complaints
                 & investigations &                                                  City Law
742   367 i. 8   discipline                                                    yes   Department   see below        see below        see below        see below           see below
                                                                                                                                                                                                                                     2018 data as of March 2019; 2017 data As of April
743                                    number of judgments (closed)                                           22               21               42                   6               9     -5%    100%     -86%       50%    -16% 2018; 2015 and 2016 data as of June 2017
                                                                                                                                                                                                                                     2018 data as of March 2019; 2017 data As of April
744                                    number of judgments (active)                                           1                8                10               29                  18   700%     25%    190%        -38%   78% 2018; 2015 and 2016 data as of June 2017
                 civilian complaints
                 & investigations &                                                  City Law
745   367 i. 8   discipline                                                    yes   Department   see below        see below        see below        see below           see below
                                                                                                                                                                                                                                     2018 data as of March 2019; 2017 data As of April
746                                    amount of judgments (closed)                               $ 20,136.82 $          1,822.16 $       9,000.00 $             -                        -91%    394%    -100% N/A              . 2018; 2015 and 2016 data as of June 2017
                                                                                                                                                                                                                                     2018 data as of March 2019; 2017 data As of April
747                                    amount of judgments (active)                               TBD              TBD              TBD              TBD                 TBD               N/A     N/A     N/A        N/A     N/A 2018; 2015 and 2016 data as of June 2017
                 civilian complaints
                 & investigations &                                                  City Law
748   367 i. 8   discipline          amount of settlements                     yes   Department   see below        see below        see below        see below           see below
                                                                                                                                                                                                                                     2018 data as of March 2019; 2017 data As of April
749                                    settled                                                    $ 20,136.82 $          1,822.16 $       9,000.00 $             -                        -91%    394%    -100% N/A              . 2018; 2015 and 2016 data as of June 2017
                                                                                                                                                                                                                                     2018 data as of March 2019; 2017 data As of April
750                                    not yet settled                                            TBD              TBD              TBD              TBD                 TBD               N/A     N/A     N/A        N/A     N/A 2018; 2015 and 2016 data as of June 2017




                                                                                                                               Page 21 of 21
